EX-10.78.01

LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
BRE/SW PORTFOLIO LLC
 
THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) is made and entered
into as of the 15th day of January, 2010, by and between EMERITUS CORPORATION,
a Washington corporation (“ESC”), CPDF II, LLC, a Washington limited liability
company (“Columbia”, ESC and Columbia are sometimes herein collectively called
the “CP Group”) and BRE/SW Member LLC, a Delaware limited liability company
(“BREA”).
 
UUUUR E C I T A L S
 
A.           ESC, Columbia and BREA (together with any other person or entity
admitted to the Company as a member of the Company, in accordance with the terms
of this Agreement, are herein each called a “Member” and are collectively called
the “Members”) have formed BRE/SW Portfolio LLC as a limited liability company
(the “Company”), pursuant to the provisions of the Delaware Limited Liability
Company Act, 6 Del. C. § 18-101 et seq., as the same may be amended from time to
time (the “Act”); and
 
B.           The parties deem a limited liability company agreement to be
necessary and advisable to set out their agreement as to the conduct of business
and the affairs of the Company, and desire to enter into this Agreement.
 
NOW THEREFORE, the parties hereby agree as follows:
 
ARTICLE I                         0B0B0B0B0B0BUUUUFORMATION AND PURPOSE OF
COMPANY; DEFINITIONS
 
.
 
Section 1.1. 11B11B11B11B11B11BUUUUFormation
 
.UUUU  As of the date of this Agreement, the Company has been formed by the
filing of a certificate of formation with the Secretary of State of the State of
Delaware (the “Certificate”).  The Company shall be operated as a limited
liability company under the Act, subject to the provisions set forth in this
Agreement.  BREA or its attorney is hereby designated as an authorized person,
within the meaning of the Act, to execute, deliver and file any amendments
and/or restatements of the Certificate and any other certificates necessary for
the Company to qualify to do business in a jurisdiction in which the Company may
wish to conduct business.  The execution by BREA or its attorney of any of the
foregoing certificates (and any amendments and/or restatements thereof) shall be
sufficient.
 
Section 1.2. 12B12B12B12B12B12BUUUUName
 
.UUUU  The Company’s business shall be conducted solely under the name of
“BRE/SW Portfolio LLC.”
 
Section 1.3. 13B13B13B13B13B13BUUUUTerm
 
.UUUU  The term of the Company shall be from the date hereof until the Company
is dissolved as hereinafter provided.
 
Section 1.4. 14B14B14B14B14B14BUUUUPurpose
 
.UUUU  The purpose of the Company shall be to acquire, own, manage, operate,
lease, maintain, market, finance, sell and otherwise use the Properties (as
hereinafter defined) for profit and to exercise all powers enumerated in the Act
necessary or convenient to the conduct, promotion or attainment of the business
or purpose related thereto.  The business of the Company may be conducted
directly by the Company or through direct or indirect
 

 
 

--------------------------------------------------------------------------------

 

subsidiaries of the Company (each a “Company Subsidiary” and collectively, the
“Company Subsidiaries “).
 
Section 1.5. 15B15B15B15B15B15BUUUURegistered Office; Registered Agent;
Principal Office
 
.UUUU  The Company shall maintain a registered office at c/o Corporation Service
Company in Delaware is 2711 Centerville Road, Suite 400, Wilmington, Delaware
19808-1645 or such other office within the State of Delaware as directed by the
Members.  The Company shall maintain an office and principal place of business
at 345 Park Avenue, New York, New York, 10154 or at such other place as may from
time to time be determined by the Members as its principal place of
business.  The name and address of the Company’s registered agent as of the date
of this Agreement is Corporation Service Company, 2711 Centerville Road, Suite
400, Wilmington, Delaware 19808-1645, County of New Castle.
 
Section 1.6. 16B16B16B16B16B16BUUUUDefinitions
 
.UUUU  The following terms shall have the respective meanings set forth below:
 
 
“Acceptance Notice” means a written notice stating BREA’s willingness to sell
the Property, the Portfolio/Company Interest or BREA’s Membership Interest, as
applicable, at the Administrative Member’s Price delivered by BREA in response
to a Purchase Offer in accordance with Sections 10.1A(2), 10.1B(2) or 10.1C(2),
as applicable.
 
“Acquisition Costs” means the sum of the following costs in connection with the
acquisition of the Properties:  (a) the total cash costs of “Purchaser” pursuant
to the Purchase Agreement (including without limitation the Purchase Price), and
closing costs (excluding legal fees (it being understood that legal fees are
included only to the extent set forth in clause (b) below)) as indicated in the
Closing Statement and approved by BREA; (b) to the extent approved by BREA, the
out-of-pocket due diligence, pre-closing costs, legal fees (excluding legal fees
associated with negotiating and documenting this Agreement, the respective costs
of which shall be borne by the respective parties incurring the same); and (c)
initial reserves, deferred maintenance, or other capital requirements, that have
been or are anticipated to be incurred by the Company or any Company Subsidiary
in connection with the acquisition and operation of the Properties, the
formation of the Company and any Company Subsidiaries, and the assumption of the
Project Financing (including any good faith deposit and commitment or other
fees).
 
“Additional Deposit” means an amount equal to five percent (5%) of the
Administrative Member’s Price payable by the Administrative Member in the event
it elects to extend the Purchase Date in accordance with Sections 10.1A(2),
10.1B(2) or 10.1C(2), as applicable.
 
“Administrative Member” shall mean (i) ESC unless removed or replaced by BREA in
accordance with Section 7.2 and then (ii) BREA or its designee.
 
 “Administrative Member Costs” means the actual third-party out-of-pocket costs
reasonably incurred by the Administrative Member on behalf of or otherwise
relating to or intended to benefit the Company or any Company Subsidiary, such
as appraisal, legal, preparation of third party financial reports, (including
the annual preparation of tax returns and/or audits of the Company as required)
and to the extent authorized by BREA, diligence and investigation expenses with
respect to the acquisition on new properties.  Administrative
 

 
2

--------------------------------------------------------------------------------

 

Member Costs is not intended to include ESC’s general corporate overhead costs
or the costs of any regional or divisional employees retained by ESC in relation
to the Properties, or any costs or expense which are not the obligations of ESC
in its capacity as property manager under a Management Agreement.
 
“Administrative Member’s Price” means the purchase price at which the
Administrative Member is willing to purchase the Properties, BREA’s Membership
Interest or the Portfolio/Company Interest, as applicable, in response to an
Intent to Sell Notice as stated in the Purchase Offer in accordance with
Sections 10.1A(2), 10.1B(2) or 10.1C(2), as applicable.
 
“Affiliate” of a person or entity (or words of similar import, whether or not
capitalized) means any corporation, partnership, limited liability company,
trust or other person or entity controlling, controlled by or under common
control with the entity or person in question (whether directly or indirectly
through one or more intermediaries).  However, neither the Company nor any
Company Subsidiary shall be deemed to be an Affiliate of any Member.  For the
purpose of this definition, “control” means the possession, directly or
indirectly, of the power to decide, affirmatively (by direction) or negatively
(by veto), the management and policies, whether through the ownership of voting
securities or by contract or otherwise.
 
“Bankruptcy/Dissolution Event” with respect to an  entity, means the
commencement or occurrence of any of the following with respect to such
entity:  (1) a case under Title 11 of the U.S. Code, as now constituted or
hereafter amended, or under any other applicable federal or state bankruptcy law
or other similar law; (2) the appointment of (or a proceeding to appoint) a
trustee or receiver of any property interest; (3) an attachment, execution or
other judicial seizure of (or a proceeding to attach, execute or seize) a
substantial property interest; (4) an assignment for the benefit of creditors;
or (5) the general inability to meets its financial obligations as and when they
are due; or (6)  a dissolution or liquidation; provided, however, that the
events described in clauses (1), (2) or (3) shall not be included if the same
are (a) involuntary and not at any time consented to, (b) contested within
thirty (30) days of commencement and thereafter diligently and continuously
contested, and (c) dismissed or set aside, as the case may be, within
ninety (90) days of commencement.
 
 “BREP VI” means the real estate investment fund commonly referred to as
Blackstone Real Estate Partners VI.
 
“Budget” means the consolidated Operating Budget and Capital Budget, as
applicable, for the Properties.  “Operating Budget” and “Capital Budget” means
the consolidated operating budget and capital budget, respectively, for the
Company, as the same may be modified from time to time with the written approval
of BREA.
 
“Business Agreements” means any lease, rental agreement, loan agreement,
mortgage, easement, covenant, restriction or other agreement or instrument at
any time or times affecting the Company, any Company Subsidiary or all or a
portion of any of their respective assets.
 
“Claim” means any obligation, liability, claim (including any claim for damage
to property or injury to or death of any persons), lien or encumbrance, loss,
damage, cost or expense (including any judgment, award, settlement, reasonable
attorneys’ fees and other costs
 

 
3

--------------------------------------------------------------------------------

 

and expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim (including appellate proceedings), and any
collection costs or enforcement costs).
 
“Collateral Agreement” means any agreement, instrument, document or covenant
concurrently or hereafter made or entered into under, pursuant to, or in
connection with this Agreement (including the “Management Agreements,” the
“Purchase Agreement”, and the “Project Financing Documents” in each case as
hereinafter defined, and/or any agreement, instrument, document or covenant
entered into under, pursuant to, or in connection with the Management
Agreements, the Purchase Agreement, and the Project Financing Documents), and
any certifications made in connection herewith or therewith or amendment or
amendments made at any time or times heretofore or hereafter to any of the same.
 
“Columbia Pacific” means Columbia Pacific Management Inc., a Washington
corporation, or Columbia Pacific Advisors, LLC, a Washington limited liability
company, as the context may require.
 
“Company Percentages” means, initially, the following respective percentages for
each of the Members:
 

   
UUUUMemberUUUU
UUUUCompany PercentageUUUU
   
ESC
Columbia
10%
10%
BREA
80%
   
TOTAL:
100%
   

“Cure Period” means (1) five (5) business days after written notice to a
defaulting Member or Affiliate specifying the nature of a default or breach
under this Agreement or Collateral Agreement, in connection with a monetary
default that is not a “Noncurable Default” (as hereinafter defined); (2) thirty
(30) days after written notice to a defaulting Member or Affiliate specifying
the nature of a default or breach under this Agreement or Collateral Agreement,
in connection with a non-monetary default that is not a Noncurable Default
(provided, however, that if such non-monetary default cannot reasonably be cured
within such thirty (30) day period, and such defaulting Member promptly
commences the cure of such default and diligently pursues such cure to
completion, then such thirty (30) day period shall be extended to the extent
reasonably necessary, but in no event after the date that is sixty (60) days
after such written notice); and (3) no period at all for a Noncurable Default.
 
 “Distributable Cash” means on a determination date, the amount of cash BREA
approves as being available for distribution, after taking into account the
future capital requirements of the Company, the establishment of reserves, and
any restrictions under the Project Financing Documents.
 
“Existing Competing Projects” means the properties  identified on Exhibit “C.”
 

 
4

--------------------------------------------------------------------------------

 

 “Investment Maintenance Costs” means the actual third-party out-of-pocket costs
reasonably incurred by BREA (or its Affiliates) on behalf of or otherwise
relating to or intended to benefit the Company or any Company Subsidiary, such
as travel, appraisal, legal, accounting, (including the annual preparation of
tax returns and/or audits of the Company as required) diligence and
investigation expenses. Investment Maintenance Costs is not intended to include
BREA’s or any BREA Affiliate’s general overhead costs or which do not relate to
the Company or the Properties.
 
“Laws” (i.e., all procedural and substantive federal, state and local laws,
moratoria, initiatives, referenda, ordinances, rules, regulations, standards,
orders and other governmental requirements (including those relating to the
environment, health and safety, or handicapped persons), applicable to the
Company, any Company Subsidiary or all or any portion of their respective
assets).
 
“LC Costs” means the fees and all interest charged to BREA in connection with
the letter of credit delivered with respect to the Deposit under the Purchase
Agreement.
 
“Marketing Period” means in the case of a Property Sale, one hundred eighty
(180) days and in the case of a Portfolio Sale or a BREA Membership Sale, one
(1) year, as applicable.
 
“Noncurable Default” means a default that cannot be cured and includes each of
the following:  (a) a breach of a representation or warranty, (b) a breach of
Section 6.1 or any other restriction upon transfer or hypothecation, (c) an
intentional breach, (d) a breach constituting gross negligence or willful
misconduct (which, as used in this Agreement, shall include active or passive
fraud, dishonesty or bad faith), (e) a breach of Section 5.4 or any other
exclusive or non-competition covenant, (f) a breach of an obligation if there
have been two (2) prior breaches of such obligation or a similar obligation
within the immediately preceding one (1) year period (or if longer, the period
during which the obligation arose on the three most recent prior occasions), or
(g) taking action on behalf of the Company that is beyond the scope of authority
established by this Agreement.
 
“Permitted Portfolio Acquisition” means the acquisition by ESC, Columbia, or any
Affiliate of ESC or Columbia, of a portfolio of three or more senior housing
facilities, wherein no more than 25% of the units to be acquired in such
portfolio are within 15 miles of any of the Properties.  For the purposes of
this definition, any Property that is 90% occupied and within the 15 mile radius
at the time of ESC’s or Columbia’s proposed acquisition of a new portfolio shall
be exempt and ignored for purposes of testing the 15 mile and unit restrictions
limitation set forth above.
 
“Project Financing” has the meaning set forth in Section 2.8.
 
“Project Financing Documents” has the meaning set forth in Section 2.8.
 
“Project Financing Guaranty Documents” has the meaning set forth in Section 2.8.
 
“Project Lender” has the meaning set forth in Section 2.8.
 

 
5

--------------------------------------------------------------------------------

 

“Properties” means the assisted living, memory care and skilled nursing
facilities (each a “Property”) described in Exhibit “B,” and other such assisted
living, memory care and skilled nursing facilities the Company or a Company
Subsidiary shall acquire from time to time in accordance with the terms of this
Agreement.
 
“Purchase Agreement” means the purchase agreement to be entered into between the
Company and Seller, for the purchase and sale of the Properties.
 
“Purchase Date” means the date on which the closing and settlement of a Property
Sale, a Portfolio Sale or a BREA Membership Sale, as applicable, occurs in
accordance with Article X.
 
“Purchase Deposit” means a deposit in an amount equal to five percent (5%) of
the Administrative Member’s Price payable by the Administrative Member in the
event BREA accepts the Purchase Offer in accordance with Sections 10.1A(2),
10.1B(2) or 10.1C(2), as applicable.
 
“Purchase Offer” means a written notice stating the Administrative Member’s
willingness to purchase the Property, the Portfolio/Company Interest or BREA’s
Membership Interest, as applicable, and setting forth the Administrative
Member’s Price, delivered by the Administrative Member in response to an Intent
to Sell Notice in accordance with Sections 10.1A(2), 10.1B(2) or 10.1C(2), as
applicable.
 
“Requirements” means this Agreement, the Operating Budget, the Capital Budget,
the Business Agreements including the Purchase Agreement, as the same may be
amended in accordance with this Agreement and Laws.
 
“ROFO Purchase Agreement” means an agreement setting forth the terms of the
Property Sale, Portfolio Sale, or BREA Membership Sale, as applicable, by and
between BREA as seller and the Administrative Member, as purchaser, in
accordance with and consistent with the terms of Article X.
 
“Seller” means Stayton SW Assisted Living, L.L.C., as  the seller under the
Purchase Agreement.
 
“Supplemental Notice” means a written notice setting forth BREA’s desire to sell
the Properties, the Portfolio/Company Interest or BREA’s Membership Interest, as
applicable, at the Third Party Price, which shall set forth such Third Party
Price in accordance with Sections 10.1A(4), 10.1B(4) or 10.1C(4), as applicable.
 
“Third Party Price” means the proposed sale price of the Properties, the
Portfolio/Company Interest or BREA’s Membership Interest, as applicable, to a
third party in accordance with Sections 10.1A(4), 10.1B(4) or 10.1C(4), as
applicable.
 
ARTICLE II                         1B1B1B1B1B1BUUUUACQUISITION OF PROPERTIES
 
.
 
Section 2.1. 17B17B17B17B17B17BUUUUGeneral
 
.UUUU  The Company shall enter into the Purchase Agreement for the acquisition
of the Properties.  The Properties shall be owned by Company Subsidiaries.
 

 
6

--------------------------------------------------------------------------------

 



A. 87B87B87B87B87B87BUUUUDefined Terms
 
.UUUU  As used herein, the following terms shall have the meanings set forth for
the same in the Purchase Agreement:  “Closing,” “Closing Date,” “Deposit,”
“Escrow Agent,” and “Purchase Price.”
 
B. 88B88B88B88B88B88BUUUUActions To Be Taken Under Purchase Agreement
 
.UUUU  At all times between the date hereof and the Closing, BREA shall take all
actions and make all final decisions relating to the Purchase Agreement.  BREA
shall keep ESC and Columbia reasonably informed with respect to all matters
related to the Purchase Agreement.  The parties will use reasonable efforts to
cooperate in order to meet the time deadlines for consents and performances by
the Company under the Purchase Agreement.
 
Section 2.2. 18B18B18B18B18B18BUUUURepresentations and Warranties of ESC
 
.UUUU  ESC hereby represents and warrants to BREA, Columbia, the Company, each
Company Subsidiary, and each of them, as follows:
 
A. 89B89B89B89B89B89BUUUUPurchase Agreement
 
.UUUU  ESC shall not permit any oral modifications or understandings with
respect to the Purchase Agreement and, without limitation, neither the Company,
ESC nor any of its Affiliates shall deliver to Seller any notice or demand under
or in connection with the Purchase Agreement that is not previously approved in
writing by BREA.  The Company or a Company Subsidiary shall be the holder of all
right, title and interest to the “Purchaser” under the Purchase Agreement
(including the Deposit).
 
B. 90B90B90B90B90B90BUUUUDue Authorization, Execution, Formation, Etc.
 
 UUUU This Agreement and all agreements, instruments and documents herein
provided to be executed or to be caused to be executed by ESC are, as of the
date hereof, duly authorized, executed and delivered by and are and will be
binding upon the same.  ESC is a corporation duly formed, validly existing and
in good standing under the laws of the state of its formation.  ESC is duly
authorized and qualified to enter into and do all things required of it under
this Agreement and the Collateral Agreements it is executing in connection with
this transaction (including compliance with all applicable doing business
laws).  Neither this Agreement, any Collateral Agreement nor any agreement,
document or instrument executed or to be executed in connection with the same,
nor anything provided in or contemplated by this Agreement or any such other
agreement, document or instrument, breaches, invalidates, cancels, makes
inoperative or interferes with, or results in the acceleration or maturity of,
or requires any consent or authorization that has not been obtained under, any
contract, agreement, lease, easement, right or interest, law or regulation to
which ESC or, to the best knowledge of ESC, any of the Properties, is subject.
 
C. 91B91B91B91B91B91BUUUUInformation Acquired From Due Diligence
 
.UUUU  ESC shall keep BREA and Columbia fully informed of all information
gathered from ESC’s due diligence with respect to each Property.
 
D. 92B92B92B92B92B92BUUUUCompeting Projects
 
.UUUU  As of the date of this Agreement, except for the Existing Competing
Projects, neither ESC nor any of its Affiliates holds any interest, directly or
indirectly, in any real estate (excluding personal residences).
 

 
7

--------------------------------------------------------------------------------

 



Section 2.3. 19B19B19B19B19B19BUUUURepresentations and Warranties of Columbia
 
.UUUU  Columbia hereby represents and warrants to BREA, ESC, the Company, each
Company Subsidiary, and each of them, as follows:
 
A. 93B93B93B93B93B93BUUUUPurchase Agreement
 
.UUUU  Columbia shall not permit any oral modifications or understandings with
respect to the Purchase Agreement and, without limitation, neither the Company,
Columbia nor any of its Affiliates shall deliver to Seller any notice or demand
under or in connection with the Purchase Agreement that is not previously
approved in writing by BREA.  The Company or a Company Subsidiary shall be the
holder of all right, title and interest to the “Purchaser” under the Purchase
Agreement (including the Deposit).
 
B. 94B94B94B94B94B94BUUUUDue Authorization, Execution, Formation, Etc.
 
 UUUU This Agreement and all agreements, instruments and documents herein
provided to be executed or to be caused to be executed by Columbia are, as of
the date hereof, duly authorized, executed and delivered by and are and will be
binding upon the same.  Columbia is a limited liability company duly formed,
validly existing and in good standing under the laws of the state of its
formation.  Columbia is duly authorized and qualified to enter into and do all
things required of it under this Agreement and the Collateral Agreements it is
executing in connection with this transaction (including compliance with all
applicable doing business laws).  Neither this Agreement, any Collateral
Agreement nor any agreement, document or instrument executed or to be executed
in connection with the same, nor anything provided in or contemplated by this
Agreement or any such other agreement, document or instrument, breaches,
invalidates, cancels, makes inoperative or interferes with, or results in the
acceleration or maturity of, or requires any consent or authorization that has
not been obtained under, any contract, agreement, lease, easement, right or
interest, law or regulation to which Columbia or, to the best knowledge of
Columbia, any of the Properties, is subject.
 
C. 95B95B95B95B95B95BUUUUInformation Acquired From Due Diligence
 
.UUUU  Columbia shall keep BREA and ESC fully informed of all information
gathered from Columbia’s due diligence with respect to each Property.
 
Section 2.4. 20B20B20B20B20B20BUUUURepresentations and Warranties of BREA
 
.UUUU  BREA hereby represents and warrants to ESC, Columbia, the Company, and
each Company Subsidiary, and each of them, as follows:
 
A. 96B96B96B96B96B96BUUUUPurchase Agreement
 
.UUUU  BREA shall not enter into any material amendment to the Purchase
Agreement that shall increase the Purchase Price (or the cash portion thereof)
without ESC’s and Columbia’s consent.  BREA shall not permit any oral
modifications or understandings with respect to the Purchase Agreement and,
without limitation, neither the Company, BREA nor any of its Affiliates shall
deliver to Seller any notice or demand under or in connection with the Purchase
Agreement until BREA has consulted with ESC regarding same.  The Company or a
Company Subsidiary shall be the holder of all right, title and interest to the
“Purchaser” under the Purchase Agreement (including the Deposit).
 
B. 97B97B97B97B97B97BUUUUDue Authorization, Execution, Formation, Etc.
 
 UUUU This Agreement and all agreements, instruments and documents herein
provided to be executed or to be caused to be executed by BREA are, as of the
date hereof, duly authorized, executed and delivered by and are
 

 
8

--------------------------------------------------------------------------------

 

and will be binding upon the same.  BREA is a limited liability company, duly
formed, validly existing and in good standing under the laws of Delaware.  BREA
is duly authorized and qualified to enter into and to do all things required of
it under this Agreement and the Collateral Agreements it is executing in
connection with this transaction (including compliance with all applicable doing
business laws).  Neither this Agreement nor any agreement, document or
instrument executed or to be executed in connection with the same, nor anything
provided in or contemplated by this Agreement or any such other agreement,
document or instrument, breaches, invalidates, cancels, makes inoperative or
interferes with, or results in the acceleration or maturity of, or requires any
consent or authorization that has not been obtained under, any contract,
agreement, lease, easement, right or interest, law or regulation, to which BREA
is subject (other than as a result of its entry into this Agreement).
 
Section 2.5. 21B21B21B21B21B21BUUUUDeposit
 
.UUUU  The Deposit shall constitute property of the Company and shall be held
and applied by the Escrow Agent pursuant to the Purchase Agreement.  The parties
shall use reasonable efforts to ensure that the Deposit is invested in an
interest-bearing federally insured account with the Escrow Agent or such other
investment as may be approved in writing by the parties.  The approval of BREA
shall be required for: (1) any action or omission that would result in a
forfeiture or delay in the return of any portion of the Deposit; (2) the
exercise of any of the Company’s rights under the Purchase Agreement to
terminate the transaction and receive a refund of the Deposit; (3) the extension
of the Closing Date; and (4) whether to proceed with the Closing.  If the
Company is entitled to a return of the Deposit under the terms of the Purchase
Agreement and for any reason Seller disputes the return of the Deposit to the
Company, BREA, ESC and Columbia shall cause the Company to diligently pursue the
refund of the Deposit.  In the event of a refund of any portion of the Deposit
and any interest thereon, such refund shall be delivered to the Members in
accordance with their respective Company Percentages.
 
Section 2.6. 22B22B22B22B22B22BUUUUFailure to Acquire the Properties
 
.UUUU  In the event that the Company does not acquire the Properties pursuant to
the Purchase Agreement, then:  (1) the Company shall engage in no other
activities, (2) BREA shall cause the dissolution and orderly liquidation of the
Company (subject to the completion of the activities set forth in Section 2.5 in
connection with the return of the Deposit), and (3) except for the Members’
internal costs and legal expenses in connection with the negotiation of this
Agreement, for which each of BREA, ESC and Columbia shall bear its own costs,
all due diligence costs incurred by the Members shall be reimbursed by the
Company; provided, however, that (x) if the failure to timely acquire the
Properties is intentionally caused by facts or circumstances that constitute a
breach or default of a Member or an Affiliate under this Agreement, the Purchase
Agreement, or any Collateral Agreement, then such Member shall reimburse the
other Members for its costs and expenses under or in connection with this
Agreement and neither such defaulting Member nor any Affiliate thereof shall
pursue the acquisition of any interest in the Properties for the 24-month period
after the dissolution of the Company, and (y) if clause (x) does not apply and
if a Member or an Affiliate acquires an interest in fifty percent (50%) or more
of the Properties (based on percentage of the cash portion of the Purchase Price
allocable to such Properties) (the “Majority of the Properties”) without the
other Members or their Affiliates, or assigns or sells rights to acquire an
interest in the Majority of the Properties to a third party, on or before the
date that is twelve (12) months after the dissolution of the Company, then the
acquiring or assigning Member shall
 

 
9

--------------------------------------------------------------------------------

 

bear 100% of all Acquisition Costs and all legal costs of formation and shall
promptly reimburse the other Members and their Affiliates for any such costs
paid or incurred by them.
 
Section 2.7. 23B23B23B23B23B23BUUUUBrokers
 
.UUUU  Each Member represents and warrants to the other Member, the Company, and
each Company Subsidiary, and each of them, that no broker or finder has been
engaged by it in connection with any of the transactions contemplated by this
Agreement or to its knowledge is in any way connected with any of such
transactions (the parties acknowledging that Seller may have engaged certain
brokers in connection with the Purchase Agreement, as more particularly
described therein, and that Seller is responsible for all amounts due to such
brokers).  In the event of a “Claim” (as hereinafter defined) for a broker’s or
finder’s fee or commission in connection herewith, then each Member shall, to
the fullest extent permitted by applicable law, indemnify, protect, defend and
hold the other Members, the Company, each Company Subsidiary, and their
respective assets harmless from and against the same if it shall be based upon
any statement or agreement alleged to have been made by it or its Affiliates.
 
Section 2.8. 24B24B24B24B24B24BUUUUProject Financing
 
.UUUU  Giving due consideration to market and property conditions, BREA shall
make commercially reasonable efforts to obtain or assume Project Financing, upon
such terms and conditions as are acceptable to BREA in its sole discretion;
provided, however, that BREA shall consult with and use reasonable efforts to
keep ESC and Columbia informed as to the material terms of such Project
Financing, including, without limitation, requesting that ESC and Columbia be
included in distributions of drafts of the loan documents.  In no event shall
the Project Financing be secured by real property in addition to the
Properties.  BREA shall be responsible for the negotiation of the documents
required to be executed by the Company or any Subsidiary Company pursuant to any
Project Financing (the “Project Financing Documents”).  All costs expended in
connection with the Project Financing, including but not limited to attorneys’
fees with respect to the Project Financing Documents, shall be payable by the
Company.  “Project Financing” means any financing or refinancing obtained or
assumed by the Company or any Company Subsidiary with respect to the
Properties.  The lenders under the Project Financing are herein collectively
called the “Project Lender.”  The Company shall execute and deliver such
non-recourse carve-out guaranties, environmental indemnities and other related
documents (“Project Financing Guaranty Documents”) as are required by the
Project Lender and approved in the reasonable discretion of BREA.  BREA shall
use good faith efforts to cause the Company to refinance any Project Financing
that becomes due from time to time with replacement financing in the same or
greater principal amounts so as to minimize the capital contributions which
otherwise would be required to be made by the Members; provided that replacement
financing at that level (i) is available upon commercial reasonable terms and
otherwise with substantially the same collateral package and recourse provisions
as the Project Financing being repaid and (ii) can be supported by the
Properties to be encumbered thereby without undue risk of default.
 
Section 2.9. 25B25B25B25B25B25BUUUUSurvival
 
.UUUU  All warranties, representations, covenants, obligations and agreements
contained in this Agreement shall survive the Closing and any and all
performances hereunder.  All warranties and representations shall be effective
regardless of any investigation made or which could have been made by the party
benefiting from such warranties and representations.
 

 
10

--------------------------------------------------------------------------------

 



ARTICLE III                                   2B2B2B2B2B2BUUUUCAPITALIZATION AND
LOANS BY MEMBERS
 
.
 
Section 3.1. 26B26B26B26B26B26BUUUUInitial Contributions By Members
 
.
 
A. 98B98B98B98B98B98BUUUUPayments of Deposit
 
.UUUU  Prior to the time that the Deposit is due under the Purchase Agreement,
(i) BREA shall make a contribution to the Company of $40,000,000, ESC shall make
a contribution to the Company of $5,000,000, and Columbia shall make a
contribution to the Company of $5,000,000, which amounts shall be used to fund
the Deposit to be made under the Purchase Agreement, or (ii) BREA shall deliver
a letter of credit in the amount of $50,000,000 to the Escrow Agent and to the
extent any draws are made under such letter of credit, ESC and Columbia shall
promptly reimburse BREA the amount of its Company Percentage of all such draws,
and BREA, ESC and Columbia shall each be deemed to have contributed its Company
Percentage of all such draws to the Company.
 
B. 99B99B99B99B99B99BUUUUAcquisition Costs
 
.UUUU  Subject to Article II, each Member shall contribute its Company
Percentage of the Acquisition Costs on the Closing Date, provided that to the
extent ESC’s Company Percentage of the Acquisition Costs is in excess of
$26,000,000 (the “Cap Deficiency”), ESC shall have the right to fund $26,000,000
and the Cap Deficiency shall be funded by the other Members pro rata or as they
otherwise agree, in which event the Company Percentage of  ESC shall be ratably
decreased and the Company Percentage of such funding members shall be ratably
increased.  At least two (2) business days prior to Closing Date, BREA shall
deliver a Contribution Request (as hereinafter defined) in the manner provided
in Section 3.2 for such Acquisition Costs, which Contribution Request shall
include a copy of the preliminary closing statement prepared in connection with
the Closing and the Project Financing indicating such Acquisition Costs (the
“Closing Statement”), wiring instructions to BREA or the Escrow Agent, the
amount required to be funded by each Member under this subsection, and the
deadline under the Purchase Agreement for receipt of such funds.  On the Closing
Date, BREA shall cause the Escrow Agent to deliver such funds on behalf of the
Company to pay the Acquisition Costs as indicated on the Closing
Statement.  Each Member will receive a credit towards its capital contribution
obligations equal to the amount of Acquisition Costs previously paid or
contributed by such Member with respect to the Deposit.
 
Section 3.2. 27B27B27B27B27B27BUUUUAdditional Capital Contributions by the
Members
 
.UUUU  In addition to the contributions made pursuant to Section 3.1, but
subject to the limitations hereinafter set forth in this Agreement, each Member
shall contribute from time to time its Company Percentage (subject to
Section 3.5) of the capital required to meet the financial obligations of the
Company or any Company Subsidiary.  Each contribution under this Section 3.2 is
herein called a “Subsequent Contribution.”  No additional capital contributions
shall be required to be made by the Members other than as expressly provided in
this Section 3.2.
 
A. 100B100B100B100B100B100BUUUUContribution Requests
 
.UUUU  If BREA determines from time to time that the Company requires additional
capital, then BREA shall submit a written contribution request (a “Contribution
Request”) to the Members describing such capital requirements and setting forth
each Member’s required contribution.  BREA may submit Contribution Requests to
the Members no more frequently than once each month, unless there is an
emergency, in which event BREA shall immediately notify the Members in
writing.  Administrative Member shall
 

 
11

--------------------------------------------------------------------------------

 

have the obligation to notify BREA of anticipated capital requirements, in which
event BREA may submit a Contribution Request.
 
B. 101B101B101B101B101B101BUUUUDeposit
 
.UUUU  Within ten (10) business days after a Contribution Request is delivered
to the Members, each Member shall contribute to the Company by deposit into the
“Operating Accounts” (as hereinafter defined) the amount to be contributed by
such Member under such Contribution Request.
 
C. 102B102B102B102B102B102BUUUUUse of Contributions
 
.UUUU  The Administrative Member acknowledges that the Operating Budget and the
Capital Budget restrict disbursements to line items in cost categories (subject
to the deviations permitted under Section 5.1B(3)).  The Administrative Member
shall use the contributions made pursuant to Section 3.1 and Subsequent
Contributions in conformity with the Requirements.
 
Section 3.3. 28B28B28B28B28B28BUUUUFailure to Contribute
 
.
 
A. 103B103B103B103B103B103BUpon the failure of a Member (a “Non-Contributing
Member”), for a period in excess of ten (10) days, to make its share of any
required capital contribution under Section 3.1 or 3.2 (the portion thereof not
contributed by such Non-Contributing Member being referred to herein as the
“Deficiency”), then the other Members (as applicable, a “Contributing Member” or
“Contributing Members”), may each, in its sole and absolute discretion within
ten (10) days after the expiration of the foregoing ten (10) day period, in
proportion to their Company Percentages or in such other percentages as they may
agree, (1) loan to the Non-Contributing Member the Deficiency by depositing the
same into the Operating Accounts, or (2) contribute to the Company the
Deficiency by depositing the same into the Operating Accounts, which
contribution shall reduce the Non-Contributing Member’s Company Percentage
pursuant to subsection D below.
 
B. 104B104B104B104B104B104BIf a Contributing Member proceeds under clause (1) of
subsection A above, then any amounts funded by a Contributing Member shall be
treated as (i) a loan (which shall be called a “Default Loan”) bearing interest
at the “Default Rate” (which, as used herein, means, from time to time, the
greater of (A) 20% per annum, compounded annually, or (B) 10% per annum in
excess of the prime rate of interest publicly announced by Citibank, N.A.,
compounded annually, but not less than 15% per annum, compounded annually, but
not more than the maximum amount allowable under applicable law), and shall be
due and payable ten (10) days after the date made, followed by (ii) a capital
contribution by such Non-Contributing Member to the Company.  Notwithstanding
the provisions of Section 4.1, all distributions which would otherwise be made
to the Non-Contributing Member shall be paid to the Contributing Members that
made Default Loans (in proportion to the total Default Loans made by each
Contributing Member to such Non-Contributing Member) until the Default Loans
(and all interest thereon) have been paid in full.  Any such payments and
distributions shall be deemed to have been distributed to the Non-Contributing
Member and then turned over in payment of such Default Loan.  All payments shall
be applied first to interest and then to principal.
 
C. 105B105B105B105B105B105BIf a Default Loan (including all interest thereon) to
ESC is not fully paid when due (i.e., within ten (10) days), then an event shall
be deemed to have occurred under Section 7.2A(2) entitling BREA to deliver a
“Termination Notice” (as hereinafter defined).
 

 
12

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, BREA shall not be permitted to deliver a
Termination Notice with respect to a Default Loan that results from a
Contribution Request made upon BREA’s decision pursuant to its rights under
XXXXXXSection 5.1.CXXXXXX, unless such Contribution Request is made in
connection with an emergency or for necessary capital contributions (e.g., to
meet the requirements of any Project Financing, to pay any applicable taxes, to
prevent physical waste to any Property).
 
D. 106B106B106B106B106B106BIf any Contributing Member proceeds under clause (2)
of subsection A above,  then the Company Percentages of the Members shall be
recalculated and reset as of such time based upon the ratio of all contributions
made by a Member to all contributions made by all of the
Members.  Notwithstanding the foregoing, however, any capital contributions
which are made by ESC pursuant to Section 3.5 and are attributable to
distributions under the “Promote Clauses” (as hereinafter defined) shall not be
considered as capital contributions for purposes of the foregoing
calculation.  To the extent that the Company Percentage of ESC is reduced under
this subsection D, the percentages set forth in clause (2) of Section 4.1B,
clause (2) of Section 4.1C and clause (2) of Section 4.1D shall be reduced in
the same proportion (as the proportionate reduction in ESC’s Company Percentage)
and the corresponding percentages in clause (1) of Section 4.1B, clause (1) of
Section 4.1C and clause (1) of Section 4.1D shall be increased accordingly.
 
E. 107B107B107B107B107B107BThe rights of the Company and its Members pursuant to
this Section 3.3 are not exclusive and shall not be deemed to waive any other
right or remedy of the Company or any Member under this Agreement, at law or in
equity, against any Non-Contributing Member for failure to make any required
capital contribution.
 
Section 3.4. 29B29B29B29B29B29BUUUUMember Loans
 
.UUUU  Except as set forth in Section 3.3 above, no loan to the Company or any
Company Subsidiary shall be made by a Member without the prior written consent
of all of the Members.
 
Section 3.5. 30B30B30B30B30B30BUUUUContributions After Profit Distributions
 
.UUUU  Notwithstanding anything to the contrary in this Agreement, if any
contribution or Member loan is to be made after any amount has been distributed
under Section 4.1B, then such contribution or Member loan shall be made in
accordance with the Members’ respective proportionate shares of the
distributions made under each subsection of Section 4.1 (in reverse order)
unless (and until) on the date of such contribution or Member loan, (1) the
aggregate amount of contributions and Member loans then or theretofore made in
accordance with such proportionate shares by reason of this Section 3.5 equals
(2) the aggregate amount of distributions then or theretofore made under such
subsection.
 
Section 3.6. 31B31B31B31B31B31BUUUUERISA Matters
 
.UUUU  The parties acknowledge that BREA is an entity that is intended to
qualify as a “real estate operating company” within the meaning of the U.S.
Department of Labor plan asset regulation (Section 2510.3-101, Part 2510 of
Chapter XXV, Title 29 of the Code of Federal Regulations) and that it is
intended that BREA will have the right to substantially participate directly in
the management, operations and development of the Properties.  Towards that end
on the date hereof, the Company and the Company Subsidiaries shall execute and
deliver the letter agreement in the form attached as Exhibit “H.”  Each Member
represents and warrants that it is not, and is not acting on behalf of, (i) an
“employee benefit plan” (within the meaning of Section 3(3) of the U.S. Employee
Retirement Income Security Act
 

 
13

--------------------------------------------------------------------------------

 

of 1974, as amended (“ERISA”)), whether or not such plan is subject to ERISA,
(ii) a plan, individual retirement account or other arrangement which is
described in Section 4975 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”) whether or not subject to Section 4975 of the Code or (iii) an
entity which is deemed to hold the assets of any of the foregoing types of
plans, accounts or arrangements, pursuant to ERISA or otherwise.
 


 
ARTICLE IV                                   3B3B3B3B3B3BUUUUDISTRIBUTIONS
 
.
 
Section 4.1. 32B32B32B32B32B32BUUUUDistributions
 
.UUUU  Subject to Sections 3.3, 4.4, 4.5 and 7.2 (and except as provided in
Article V of the “Tax Exhibit” (as hereinafter defined)), each distribution of
Distributable Cash shall be made as follows:
 
A. 108B108B108B108B108B108BUUUUFirst Level
 
.UUUU  All such Distributable Cash shall first be distributed, in preference and
priority to any other distribution of Distributable Cash, to BREA, Columbia and
ESC in accordance with their respective relative Company Percentages until there
shall have been distributed to each of BREA and Columbia from such Distributable
Cash under this subsection A an amount sufficient to eliminate the then “15% IRR
Deficiency” (as defined in Exhibit ”D” (the “IRR Exhibit”)) applicable to such
Members; and there shall be no distributions of Distributable Cash under
subsection B, C or D below at any time when there is a positive 15% IRR
Deficiency with respect to either such Member.
 
B. 109B109B109B109B109B109BUUUUSecond Level
 
.UUUU  The balance, if any, of such Distributable Cash remaining after the
distributions pursuant to subsection A above shall be distributed to BREA,
Columbia and ESC, as follows:  (1) 85% to BREA, Columbia and ESC in accordance
with their respective relative Company Percentages; and (2) the remaining 15% to
ESC; until there shall have been distributed to each of BREA and Columbia from
such Distributable Cash under this subsection B an amount sufficient to
eliminate the then “20% IRR Deficiency” (as defined in the IRR Exhibit)
applicable to such Members; and there shall be no distributions of Distributable
Cash under subsection C or D below at any time when there is a positive 20% IRR
Deficiency with respect to either such Member;
 
C. 110B110B110B110B110B110BUUUUThird Level
 
.UUUU  The balance, if any, of such Distributable Cash remaining after the
distributions pursuant to subsections A and B above shall be distributed to
BREA, Columbia and ESC, as follows:  (1) 80% to BREA, Columbia and ESC in
accordance with their respective relative Company Percentages; and (2) the
remaining 20% to ESC; until there shall have been distributed to each of BREA
and Columbia from such Distributable Cash under this subsection C an amount
sufficient to eliminate the then “25% IRR Deficiency” (as defined in the IRR
Exhibit) applicable to such Members; and there shall be no distributions of
Distributable Cash under subsection D below at any time when there is a positive
25% IRR Deficiency with respect to either such Member; and
 
D. 111B111B111B111B111B111BUUUUFourth Level
 
.UUUU  The balance, if any, of such Distributable Cash remaining after the
distributions pursuant to subsections A, B and C above shall be distributed to
BREA, Columbia and ESC, as follows:  (1) 75% to BREA, Columbia and ESC in
accordance with their respective Company Percentages; and (2) the remaining 25%
to ESC.
 

 
14

--------------------------------------------------------------------------------

 

Distributable Cash shall be distributed in accordance with the levels provided
above, with each Member entitled to payment under a level receiving the entire
amount of such cash until the sum payable under such level shall have been
discharged in cash.
 
Section 4.2. 33B33B33B33B33B33BUUUUTiming of Distributions
 
.UUUU  Except for distributions of Distributable Cash with respect to a sale,
financing or other capital event (which shall be distributed within five
business day after such capital event or as soon thereafter as is reasonably
practicable), distributions of Distributable Cash shall be made on a quarterly
basis concurrently with the date the “Periodic Report” (as hereinafter defined)
for such month is required to be delivered pursuant to this Agreement, unless
otherwise agreed by BREA and ESC.  At BREA’s request, distributions of proceeds
from a capital event shall be made directly from the closing (whether through a
closing escrow or otherwise) of such capital event.  Each Periodic Report
coinciding with the end of a calendar quarter shall include a calculation by
Administrative Member of the amount of Distributable Cash for such quarter and a
calculation by Administrative Member of the respective distributions to the
Members pursuant to this Article IV.  Notwithstanding the foregoing, there shall
be no distributions under the Promote Clauses during the period, if any, from
the date a notice of default is given to Administrative Member or ESC in its
capacity as property manager under a Management Agreement, until the date such
default is cured, and from the date a Termination Notice is given to the date
the Termination Notice becomes effective (or the arbitrator determines that it
is not effective) and any amounts that would have otherwise been distributed
under the Promote Clauses shall be distributed to the Members in accordance with
their respective Company Percentages.
 
Section 4.3. 34B34B34B34B34B34BUUUUDistributions of Capital
 
.UUUU  Except as expressly provided in this Agreement or as otherwise agreed by
the Members, no Member shall be entitled to withdraw capital or to receive
distributions of or against capital without the prior written consent of, and
upon the terms and conditions agreed upon by, the Members.  Each Member shall
look solely to the assets of the Company for return of such Member’s capital
contributions.
 
Section 4.4. 35B35B35B35B35B35BUUUULimitation on Distributions
 
.UUUU  Notwithstanding any other provision of this Agreement, neither the
Company, nor the Administrative Member on behalf of the Company, shall make a
distribution to a Member on account of its interest in the Company if such
distribution would violate Section 18-607 of the Act or other applicable law.
 
Section 4.5. 36B36B36B36B36B36BUUUUAdjustment to Promote Clauses
 
.UUUU  Notwithstanding the provisions of XXXXXXSection 4.1XXXXXX to the
contrary, in the event of a sale of fifty percent (50%) or more of BREA’s
membership interests in the Company in which ESC does not invoke its “tag along”
rights under XXXXXXSection 10.3XXXXXX (a “BREA Sale”), BREA shall be deemed to
have sold its membership interest in the Company, or a portion thereof (in the
event of a sale of less than all of its membership interest), and ESC shall be
deemed to have sold its right to receive distributions pursuant to the Promote
Clauses, or a portion thereof (in the event of a sale of less than all of BREA’s
membership interest), and the net proceeds of the BREA Sale shall be paid to
BREA and ESC as follows: (i) the net proceeds from the BREA Sale shall be
“grossed up” (the “Grossed Up Sale Price”) by dividing such amount by the
Company Percentage transferred by BREA (the “Transferred Percentage”), (ii) ESC
shall receive an amount equal to the Transferred Percentage multiplied by the
amount ESC would have received in respect of the Promote Clauses if the Grossed
Up Sale Price were then distributed as Distributable Cash pursuant to
XXXXXXSection 4.1XXXXXX,
 

 
15

--------------------------------------------------------------------------------

 

and (iii) BREA shall receive the balance of the net proceeds of the BREA
Sale.  Thereafter, (i) any transferee of BREA’s membership interest in the
Company shall be entitled to receive the Transferred Percentage of all
distributions of Distributable Cash, and (ii) all remaining Distributable Cash
shall then be distributed to BREA, Columbia and ESC pursuant to XXXXXXSection
4.1XXXXXX.
 
ARTICLE V                         4B4B4B4B4B4BUUUUPOWERS, RIGHTS AND DUTIES OF
MEMBERS
 
.
 
Section 5.1. 37B37B37B37B37B37BUUUUAuthority of Members
 
.UUUU  Management of the Company shall be vested in the Members in accordance
with this Agreement.
 
A. 112B112B112B112B112B112BUUUUAuthority of Administrative Member
 
.UUUU  Except as otherwise provided in this Agreement, the Administrative Member
shall have the duty and authority, on behalf of the Company, to do all things
appropriate to the accomplishment of the purposes of the Company, subject to and
in accordance with the Requirements.  ESC shall deliver an initial Budget for
(i) BREA and Columbia’s review and (ii) BREA’s approval within ninety (90) days
after the Closing.
 
B. 113B113B113B113B113B113BUUUUMajor Decisions
 
.UUUU  The Administrative Member shall use diligent efforts to keep each of the
other Members fully informed regarding all material matters relating to the
Company, each Company Subsidiary and their respective operations and assets (and
such other specific matters as any Member may reasonably request from time to
time).  The Administrative Member shall consult on a monthly basis and at all
reasonable times requested by BREA, and without limitation on the foregoing,
shall promptly inform BREA and Columbia with respect to any major or significant
matters, including “Major Decisions” (as hereinafter defined), so that the
Members may exercise their rights under this Agreement.  Subject to Section
5.1C, each of the following matters (“Major Decisions”) shall require the prior
written approval of the Administrative Member and BREA (and may be proposed by
either):
 
(1) 159B159B159B159B159B159BSubject to XXXXXXSection
5.1XXXXXXXXXXXXBXXXXXXXXXXXX(3)XXXXXX, the adoption of, and any supplement to,
revision of, or deviation from the Budget in any material respect, and any
activity by the Company or any Company Subsidiary which is inconsistent with the
Budget in any material respect and (except as provided in clause (3) below) any
expenditure by the Company or any Company Subsidiary which is inconsistent with
the Budget.
 
(2) 160B160B160B160B160B160BWithout limitation on subsection B(1) above, the
adoption of, and any supplement to, or revision of, each Budget.
 
(3) 161B161B161B161B161B161BWithout limitation on subsection B(1) above, but
subject to this subsection B(3), any deviation from or expenditure inconsistent
with the Operating Budget and  Capital Budget (or the entry into any agreement
requiring such deviation or expenditure).  The consent of BREA to an expenditure
payable to an unrelated third party exceeding the amount specified for such
expenditure in the Operating Budget shall not be required in any of the
following circumstances:  (a) Administrative Member, in its reasonable judgment,
deems there to be an emergency requiring such expenditures to effectuate
immediate action necessary for the protection of the assets of the Company or
any Company Subsidiary or to avoid property damage or personal injury or to
preserve the well being of residents in the Property (b) such expenditure
 

 
16

--------------------------------------------------------------------------------

 

would not cause the aggregate amount of the expenses (excluding the expenses
described in clause (c) below) within the Operating Budget to exceed 105% of the
entire amount of budgeted expenses (excluding the expenses described in
clause (c) below) in the Operating Budget (taking into account the amounts
expended to date and reasonably anticipated expenses); or (c) expenditures for
real property taxes and assessments and utilities.  The provisions of clause (b)
above are intended to be in lieu of any contingency category that covers, in
whole or in part, costs of the types described in any of the other categories
under the Operating Budget (so that excess costs in a specific category might be
covered by such contingency category) and accordingly, there shall be no such
contingency line item in the Operating Budget; the provisions of clause (b)
above are not intended, however, to be in lieu of a contingency category for
unanticipated costs that are not of the types described in other categories
under the Operating Budget.  Notwithstanding the foregoing, if the
Administrative Member reasonably believes that any Budget excess related to
variable expenses shall be corrected prior to the end of the applicable fiscal
year, or that such excess is proportionately offset by non-forecasted revenue
gains (without any decrease in applicable profit margins), then such excess
shall not be considered for the purposes of Default under this section or any
other section until such fiscal year is concluded and reconciled. In the event
the reconciliation demonstrates that the Budget excess related to variable
expenses was corrected prior to the end of the such fiscal year, or was
proportionately offset by non-forecasted revenue gains (without any decrease in
applicable profit margins), then any penalty or default under this Agreement
related to such excess shall be waived by BREA or any other Member seeking to
enforce such provisions.  Administrative Member shall promptly notify BREA, both
by telephone and in writing, of each permitted Budget deviation made pursuant to
this subsection (3) and shall promptly supply BREA with such information with
respect thereto as BREA may reasonably request.
 
(4) 162B162B162B162B162B162BExcept as expressly provided in the Budget, the
entry into any construction, development or other agreement which provides for a
term greater than three (3) months (unless terminable by the Company or the
applicable Company Subsidiary without cause or penalty upon thirty (30) days’
notice to the other party) or contemplates an aggregate amount to be spent by
the Company or a Company Subsidiary under such agreement in excess of $50,000
for each individual Property that the construction, development or other
agreement relates to (and a series of related agreements for amounts less than
$50,000 shall be construed as a single agreement for purposes of this
subsection (4)); or any termination or material modification to any of the
foregoing.
 
(5) 163B163B163B163B163B163BExcept as expressly provided in the Budget or in the
applicable Management Agreement, any lease of space in a Property and the terms
thereof; or any termination or material modification of any such lease.
 
(6) 164B164B164B164B164B164BAny transaction or matter that is not in the
ordinary course of the Company’s or any Company Subsidiary’s business relating
to the Property, including (a) any action or agreement with respect to any new
projects or acquisition of any property by the Company or any Company Subsidiary
other than the Property; (b) subject to Section 2.8, any capital transaction
(including any sale, financing or refinancing of the assets of the Company or
any Company Subsidiary or any portion thereof) and the terms thereof; (c) any
pledge, mortgage, encumbrance, or grant of a security interest in, any assets of
the Company or any Company
 

 
17

--------------------------------------------------------------------------------

 

Subsidiary; or (d) any activity, that is not contemplated by, or is materially
inconsistent with, the Budget.
 
(7) 165B165B165B165B165B165BAny agreement or other transaction or allocation
among two or more of the Company and the Company Subsidiaries; and any
agreement, compensation or reimbursement to, or other transaction with any
Affiliate of Administrative Member or any other person or entity with which
Administrative Member or any of its Affiliates has a significant business
relationship.
 
(8) 166B166B166B166B166B166BThe amount of, whether and when to make,
contributions to the Company or any Company Subsidiary and distributions by the
Company or any Company Subsidiary, including the determination of the amount of
reserves to be maintained by the Company or any Company Subsidiary.
 
(9) 167B167B167B167B167B167BAny litigation, arbitration or settlement involving
the Company’s or a Company Subsidiary’s assets, other than for the purpose of
managing non-material condemnation, eviction and easement proceedings.
 
(10) 168B168B168B168B168B168BAll income tax elections, tax returns and tax
audits.
 
(11) 169B169B169B169B169B169BAny construction within the Property, including the
establishment of and any material amendment or supplement to the plans and
specifications for such construction work.
 
(12) 170B170B170B170B170B170BThe engagement of attorneys, accountants,
consultants and other professionals, other than for the purpose of managing
non-material matters in connection with the ongoing operation of the relevant
Property.
 
(13) 171B171B171B171B171B171BThe determination of what zoning, variances, map
approvals, entitlements, permits or other governmental approvals to obtain for
the Property and what payments and obligations (including concessions by, and
restrictions on, the Company, any Company Subsidiary or any of their respective
assets or the Property) will be incurred in connection therewith.
 
(14) 172B172B172B172B172B172BThe insurance program for the Company or any
Company Subsidiary, including insurers, coverages and policy amounts; provided
that, in the event of a disagreement, the Company or any Company Subsidiary
shall implement the insurance program proposed by BREA.
 
(15) 173B173B173B173B173B173BAny modification or termination of any Management
Agreement.
 
(16) 174B174B174B174B174B174BExtension of the term of the Company or any Company
Subsidiary.
 
(17) 175B175B175B175B175B175BAny act in contravention of this Agreement or which
would make it impossible to carry on the business of the Company or any Company
Subsidiary.
 

 
18

--------------------------------------------------------------------------------

 



(18) 176B176B176B176B176B176BPossession of any Company or Company Subsidiary
assets or assignment of the rights of the Company in specific assets of the
Company or any Company Subsidiary for other than the purpose of the Company or
such Company Subsidiary.
 
(19) 177B177B177B177B177B177BAdmission of a person or entity as a Member,
manager or otherwise to the Company or a Company Subsidiary, except as expressly
permitted in this Agreement or as contemplated by Section 2.6 of the Purchase
Agreement.
 
(20) 178B178B178B178B178B178BThe merger or consolidation of the Company or any
Company Subsidiary with any other entity.
 
(21) 179B179B179B179B179B179BAny assignment by the Company or any Company
Subsidiary for the benefit of creditors or any guarantee, indemnity bond or
surety bond by the Company or any Company Subsidiary.
 
(22) 180B180B180B180B180B180BA loan by the Company or any Company Subsidiary to
any Member or third party or the extension of credit to any person, firm or
corporation, on behalf of the Company or any Company Subsidiary.
 
(23) 181B181B181B181B181B181BConfession of any judgment on behalf of the Company
or any Company Subsidiary.
 
(24) 182B182B182B182B182B182BThe filing on behalf of the Company or any Company
Subsidiary of any petition, or consent to the appointment of a trustee or
receiver or any judgment or order, under state or federal bankruptcy laws.
 
(25) 183B183B183B183B183B183BDistribution of any property in kind to any Member.
 
(26) 184B184B184B184B184B184BThe employment of employees of the Company or any
Company Subsidiary (it being understood that ESC is to have its own employees).
 
(27) 185B185B185B185B185B185BAny action outside the purposes specified in
Section 1.4.
 
(28) 186B186B186B186B186B186BPress releases for the Property, the Company or any
Company Subsidiary, subject to ESC’s disclosure obligations as a public company,
provided that ESC shall consult with BREA as to content before making any such
press releases related to the Company, any Company Subsidiary, or any Property.
 
(29) 187B187B187B187B187B187BAny other decision or action which requires the
approval of BREA or the Members as provided elsewhere in this Agreement or which
materially affects the Company, any Company Subsidiary or any of their
respective assets or operations thereof.
 
Any matter that is included under any of the foregoing clauses under this
subsection B shall be a Major Decision even if it is not covered by (or excluded
from) any other clause under this subsection B (so that, for example, if a
Budget contemplating a $200,000 construction contract for an individual Property
is approved under subsection B(2) above, then the contract remains subject to
approval under subsection B(4) above).
 

 
19

--------------------------------------------------------------------------------

 



C. 114B114B114B114B114B114BUUUUBREA Override Rights
 
.UUUU  In the event that BREA and the Administrative Member do not agree in
writing on any Major Decision for a period of five (5) business days (but if a
decision must be made in order to meet a deadline or BREA otherwise determines
in its good faith judgment that a matter is urgent, then such period shall be
reduced to one (1) business day) after written notice from BREA, the decision of
BREA regarding such Major Decision shall be final and binding on the Company and
any applicable Company Subsidiary (and BREA shall have the right, acting alone,
to implement such Major Decision on behalf of the Company and any applicable
Company Subsidiary and the Administrative Member shall take such action as BREA
reasonably requests in connection with the same), provided that in the event the
action is contrary to the Administrative Member’s written recommendation based
upon the Administrative Member’s good faith judgment, BREA will waive any claims
it may have against such the Administrative Member with regard to any adverse
impacts or effects resulting solely from the Administrative Member’s taking such
action at BREA’s insistence.  Notwithstanding the foregoing, BREA shall not have
the right to cause the decision of BREA to bind the Company with respect to the
Major Decision described in XXXXXXSection 5.1XXXXXXXXXXXXBXXXXXX(6)(a) (except
with respect to properties owned by the Seller and its Affiliates).
 
D. 115B115B115B115B115B115BUUUURequired Signatures
 
.UUUU  BREA’s signature (or a written consent granting Administrative Member
sole authority to sign) shall be required for all contracts (including documents
related to the sale, financing or transfer of any portion of the assets of the
Company or any Company Subsidiary) entered into by or on behalf of the Company
or any Company Subsidiary; provided, however, that only Administrative Member’s
signature will be required for contracts and agreements that are provided for in
the Operating Budget or Capital Budget, in addition to ordinary and customary
regulatory and corporate filings related to obtaining and maintaining healthcare
licenses, and operating licenses and permits, and are permitted to be entered
into without the consent of BREA under this Agreement.
 
E. 116B116B116B116B116B116BUUUUAffiliate Transactions
 
.UUUU  Notwithstanding anything to the contrary herein (but without limitation
on the approval rights under Section 5.1B), if there is a contract between the
Company or any Company Subsidiary, on the one hand, and BREA or an Affiliate (a
“BREA Affiliate Contract”) or the CP Group or an Affiliate (a “CP Group
Affiliate Contract”), on the other hand, then (i) ESC shall have the right
unilaterally (but not the obligation) to make any decision by the Company with
respect to a BREA Affiliate Contract (as party to the contract or as the sole
member of such Company Subsidiary) to exercise any right or remedy by reason of
a default, terminate, extend, modify or agree to a waiver or forbearance and
(ii) BREA shall have the right unilaterally (but not the obligation) to make any
decision by the Company with respect to a CP Group Affiliate Contract (as party
to the contract or as the sole member of such Company Subsidiary) to exercise
any right or remedy by reason of a default, terminate, extend, modify or agree
to a waiver or forbearance.  Any other approval, consent or other determination
to be made by the Company or such Company Subsidiary under such contract shall
be subject to the approval of all Members.  BREA shall not cause the Company to
enter into any BREA Affiliate Contract except on terms which are no less
favorable to the Company than those available in an arm’s length transaction
with a third party, without ESC’s prior written consent.
 
F. 117B117B117B117B117B117BUUUUAuthorization of Acquisition
 
.UUUU  The Company and, as applicable, the Company Subsidiaries are authorized
and directed to execute and deliver appropriate conveyance instruments in
connection with the consummation of the acquisition of the Properties
 

 
20

--------------------------------------------------------------------------------

 

contemplated by the Purchase Agreement (the “Conveyance Documents”).  The
execution and delivery of the Conveyance Documents by the Company and, as
applicable, the Company Subsidiaries, are hereby ratified and confirmed as the
duly authorized action of the Company and, as applicable, the Company
Subsidiaries.
 
Section 5.2. 38B38B38B38B38B38BUUUUCompensation
 
.UUUU  Except for the LC Costs and fees or other sums payable as provided under
the Management Agreement, no Member, nor any Affiliate thereof shall receive any
fee or other compensation in connection with the performance by it of its
obligations under this Agreement, it being the intent of the Members that the
distributions to ESC under the Promote Clauses shall be full compensation to ESC
for its duties as Administrative Member under this Agreement.  Investment
Maintenance Costs and Administrative Member Costs shall be at the sole expense
of the Company and shall be reimbursed promptly by the Company to BREA and ESC
(or their respective Affiliates), as applicable, provided such third party
expenses are without duplication of any other amounts paid or reimbursable by
the Company.  LC Costs shall be the sole expense of the Company and shall be
reimbursed promptly by the Company to BREA.  All third party expenses incurred
by ESC (or its Affiliates) on behalf of or relating to the Company are
reimbursable by the Company only to the extent, if any, specifically enumerated
and payable under the Operating Budget, this Agreement or the Management
Agreement.
 
Section 5.3. 39B39B39B39B39B39BUUUUCertain Obligations of Administrative Member
 
.
 
A. 118B118B118B118B118B118BUUUUGenerally
 
.UUUU  The Administrative Member shall fully and faithfully discharge its
obligations and responsibilities, shall devote such time and attention to
affairs of the Company and the Company Subsidiaries as may be reasonably
necessary for the proper management and supervision of the business of the
Company and the Company Subsidiaries and the discharge of its duties under this
Agreement.  The Administrative Member shall, at all times, exercise good faith
and shall use diligent and professional efforts to promote and protect the best
interests of the Company and the Company Subsidiaries (without consideration
being made to the separate interests of any particular Member, including the
effect of any action or omission upon the distributions provided for in
Article IV).  The Administrative Member shall diligently and continuously pursue
the operation of the Properties consistent with the Budget and in accordance
with its reasonable professional business judgment.
 
B. 119B119B119B119B119B119BUUUUProject Administration
 
.UUUU  Without limitation of the foregoing or other provisions of this
Article V, the Administrative Member shall use commercially reasonable efforts
to coordinate and manage the operation, leasing, and marketing of the Properties
to prospective residents within the time schedules set forth in, and in full
compliance with, all Requirements.  The Administrative Member’s obligations
shall include the obligations set forth in Exhibit “E” (the “Administrative
Obligations Exhibit”).
 
C. 120B120B120B120B120B120BUUUUBooks and Records
 
.UUUU  The Administrative Member shall cause to be kept proper and complete
records and books of account in which shall be entered fully and accurately all
transactions and other matters relating to the business of the Company or the
Company Subsidiaries as are usually entered into such records and books of
account kept for businesses of a like character.  The records and books of the
Company or the Company Subsidiaries shall be kept on an accrual basis in
accordance with generally accepted accounting principles (“GAAP”), except as
BREA may otherwise determine.  At all times, such books and records shall be
 

 
21

--------------------------------------------------------------------------------

 

available at the Administrative Member’s principal place of business for
inspection, examination, photocopying or audit by BREA, or the duly authorized
representative thereof, during reasonable business hours and upon reasonable
advance notice.
 
D. 121B121B121B121B121B121BUUUUReports
 
.UUUU  The Administrative Member shall provide the Members with reports as
follows (with a breakdown for each Company Subsidiary, if applicable):
 
(1) 188B188B188B188B188B188BAnnual financial statements (balance sheet and
income statement) in a format acceptable to BREA including a combining schedule
for each of the Company Subsidiaries within ninety (90) days of the end of the
fiscal year, audited by the “Company’s Accountants” (i.e., KPMG or another
independent nationally recognized accounting firm approved by the Members).
 
(2) 189B189B189B189B189B189BCopies of the Company’s annual federal and state
income tax returns as prepared by the Company’s Accountants together with a copy
of that certain IRS form commonly referred to as a “Schedule K-1,” (if
applicable) plus a copy of any applicable state equivalents, within one hundred
and twenty  (120) days following the end of each fiscal year.
 
(3) 190B190B190B190B190B190BA monthly report for each calendar month, certified
by Administrative Member to be true, accurate and complete in all material
respects, and submitted to BREA within thirty (30) days of the end of each such
calendar month (the “Periodic Report”).  Each Periodic Report shall be in
accordance with GAAP and consistent with the financial statement format to be
delivered under subsection D(1) above, unless a deviation is approved by BREA,
and shall include the following:  (a) an operating statement and report of
financial condition of the Company and each Company Subsidiary for such period,
including combining financial statements for each of the Company Subsidiaries;
(b) a statement containing Administrative Member’s estimate of the amount needed
to be contributed by the Members pursuant to Article III for the succeeding
month; (c) a variance report, comparing actual costs and expenses and revenues
with budgeted costs and expenses and revenues on a category basis along with a
reasonably detailed explanation of all material or significant variances and all
changes in any time schedules relating thereto; (d) an occupancy report, and a
current rent roll; and (e) if applicable, a calculation by Administrative Member
of the amount of Distributable Cash for the preceding calendar month and a
calculation by Administrative Member of the respective distributions if any, to
Members pursuant to Article IV, including a calculation of the IRR Deficiency
amounts, if any.
 
(4) 191B191B191B191B191B191BThe reports described on the Administrative
Obligations Exhibit “E.”
 
(5) 192B192B192B192B192B192BSuch other reports as may be required by the lenders
of the Company or any Company Subsidiaries.
 
(6) 193B193B193B193B193B193BSuch other reports as BREA shall reasonably require,
provided that the cost  of preparing same shall be borne by the Company and
shall be included in Administrative Member Costs.
 
E. 122B122B122B122B122B122BUUUUWorking Capital Reserve and Other Reserves
 
.UUUU  The Administrative Member shall cause  and maintain reasonable reserves
as set forth in the applicable approved Operating Budget for future costs,
expenses and payments or for substantial costs (including capital repairs,
 

 
22

--------------------------------------------------------------------------------

 

improvements and replacements), to the extent the payment of such costs is not
contemplated by other reserves maintained by or on behalf of the Company, any
Company Subsidiary or any Project Lender and the amount of such reserves is
approved by BREA.
 
F. 123B123B123B123B123B123BUUUUCompany Accounts
 
.UUUU  All funds of the Company shall be deposited by the Administrative Member
into one or more federally insured operating accounts (collectively, the
“Operating Accounts”).  The Administrative Member shall transfer portions of the
balance of the Operating Accounts which are not immediately needed to pay for
operations of the Company (whether in order to make a contribution to any
Company Subsidiary or otherwise) from time to time to a bank controlled
investment account (that invests in high grade commercial paper) in accordance
with sound cash management principles (“Money Market Account”).  If there are
Company Subsidiaries, subject to the terms of any applicable Project Financing
Documents, each shall deposit, or cause to be deposited, the revenues of the
Properties into one of the Operating Accounts. The Operating Accounts and Money
Market Account (collectively, the “Accounts”) shall be maintained in the name of
the Company with a money center financial institution approved by BREA.  The
funds within the Accounts shall be segregated from, and not commingled with any
accounts of any Member or Affiliate thereof, or any other accounts that the
Members may hereafter establish for the Company or any Company Subsidiary from
time to time.  The investment of the funds within the Accounts shall be directed
by the Administrative Member, subject to the approval by BREA.  Withdrawals from
the Accounts shall be made upon such signature or signatures as the
Administrative Member may designate (provided that such signatories are approved
by BREA), and shall be made only in connection with expenses related to the
Company assets (including contributions to a Company Subsidiary) which are in
conformance with the Requirements.
 
Section 5.4. 40B40B40B40B40B40BUUUUOther Activities
 
.
 
A. 124B124B124B124B124B124BUUUUGenerally
 
.UUUU  Except as otherwise provided in this Agreement or in any agreement among
one or more of the Members or their Affiliates:  (1) each Member recognizes that
the other Members have an interest in investing in, developing, constructing,
operating, transferring, leasing and otherwise using real property and interests
therein for profit, and engaging in any and all activities related or incidental
thereto and that each will make other investments consistent with such
interests; (2) neither the Company nor any Company Subsidiary nor any Member
shall have any right by virtue of this Agreement or the relationship created
hereby in or to any other ventures or activities in which any Member is involved
or to the income or proceeds derived therefrom; (3) the pursuit of other
ventures and activities by any Member, even if competitive with the business of
the Company or any Company Subsidiary, is hereby consented to by the other
Members and shall not be deemed wrongful or improper; (4) no Member and no
Affiliate of a Member shall be obligated to present any particular investment
opportunity to the Company, even if such opportunity is of a character which, if
presented to the Company or any Company Subsidiary, could be taken by the
Company or any Company Subsidiary; and (5) each Member and each Affiliate of a
Member shall have the right to take for its own account, or to recommend to
others, any such particular investment opportunity. Without limiting the
foregoing, each of BREA and ESC acknowledges that certain Affiliates of Columbia
are lender-participants under the CS-20 Loan and the CS-27 Loan (each, as
defined in the Purchase Agreement) (such Affiliates, the “Columbia Lender
Affiliates”).  Nothing contained herein or as otherwise provided under
applicable law shall limit, modify or affect the rights or remedies of the
 

 
23

--------------------------------------------------------------------------------

 

Columbia Lender Affiliates, any of the other lender-participants under  the
CS-20 Loan or CS-27 Loan or their respective Affiliates, successors or assigns,
under the documents evidencing and/or securing the CS-20 Loan or CS-27 Loan or
otherwise at law or in equity.
 
B. 125B125B125B125B125B125BUUUUAnti-Competition Covenant
 
.UUUU  After the date hereof, ESC shall not attempt, either directly or through
an Affiliate, to (1) except in connection with a Permitted Portfolio Acquisition
or the Existing Competing Projects, acquire an interest in, develop, operate or
manage any property that is or will be in competition with the Properties in its
immediate marketing area, except for the benefit of the Company or any Company
Subsidiary so long as the Company or any Company Subsidiary owns any portion of
the Properties; (2) except with respect to any Existing Competing Projects,
develop any property within a 15-mile radius of the Properties in competition
with the Properties; (3) divert any person that is a then existing or potential
resident at any of  the Properties or treat any Existing Competing Projects or
any properties acquired as part of a Permitted Portfolio Acquisition in a manner
which is less favorable to the Properties or the Company or (4) acquire an
interest in any debt that is secured, directly or indirectly, by any of the
Properties.  Neither Columbia nor any Affiliate of Columbia shall (i) engage ESC
or any Affiliate of ESC as a manager, operator or lessee for any property which
competes with the Properties in violation of the foregoing provisions of this
Section 5.4B, or (ii) develop any senior housing property within a 15 mile
radius of the Properties.  BREA shall not develop any senior housing property
within a 15 mile radius of the Properties in competition with the Properties.
 
Section 5.5. 41B41B41B41B41B41BUUUULiability of Members
 
.UUUU  Subject to the provisions of any other agreement to which the Members are
parties, and except for the obligations to a Member or Members or the Company or
any Company Subsidiary imposed under such other agreement, no Member shall be
liable, responsible or accountable in damages or otherwise to the Company or any
Company Subsidiary or the other Member for any action taken or failure to act by
such Member in its business judgment on behalf of the Company within the scope
of the authority conferred on it by this Agreement unless such action or
omission constitutes a matter as to which such Member is obligated to indemnify
the Company under Section 5.7.  Unless otherwise agreed upon in writing by the
Members, to the fullest extent permitted by the Act:  (1) no Member shall be
liable for the debts, liabilities, contracts or any other obligations of the
Company or a Company Subsidiary, (2) the Members shall be liable to make
contributions (or, if applicable, loans) only to the extent required under this
Agreement, (3) and, without limitation, except as approved by the Members, any
indemnification obligation of the Company hereunder shall be limited to the
assets of the Company, and (4) no Member shall have personal liability for the
repayment of the contributions or loans of any other Member, except as may be
expressly required under this Agreement.  Except as expressly provided in this
Agreement, nothing in this Agreement shall confer any rights or remedies under
or by reason of this Agreement on any person or entity other than the Members
and their respective successors and assigns, nor shall anything in this
Agreement relieve or discharge the obligation or liability of any third person
to any party to this Agreement, nor shall any provision of this Agreement give
any third person any right of subrogation or action over or against any party to
this Agreement.  Without limitation on the foregoing, to the fullest extent
permitted by the Act,  no third party shall have any right to enforce any
contribution obligation on a Member.  In no event shall any Member have any
fiduciary duty to the Company or to any other Member, except for ESC’s fiduciary
duty to the Members, the Company and the Company Subsidiaries in its capacity as
property manager for the Properties.
 

 
24

--------------------------------------------------------------------------------

 



Section 5.6. 42B42B42B42B42B42BUUUUIndemnity of Members
 
.UUUU  The Company shall, to the fullest extent permitted by applicable law,
indemnify, defend and hold each Member harmless from and against any Claims
suffered or sustained by it by reason of any acts, omissions or alleged acts or
omissions by such Member on behalf of the Company within the scope of authority
conferred on it by this Agreement or arising from the fact that such Member is a
Member of the Company; provided that the acts or omissions or alleged acts or
omissions upon which such actual or threatened action, proceeding or claim is
based were in good faith in accordance with its business judgment and did not
constitute a matter as to which such Member is obligated to indemnify the
Company under Section 5.7.
 
Section 5.7. 43B43B43B43B43B43BUUUUIndemnification by Members
 
.UUUU  Each Member shall, to the fullest extent permitted by applicable law,
indemnify, defend and hold the Company, each Company Subsidiary, the other
Members, and the assets of the Company and each Company Subsidiary, harmless
from and against any and all Claims suffered or sustained by it by reason of any
act or omission constituting (a) breach or default by such Member or any
Affiliate under this Agreement or any Collateral Agreement (including a breach
of any representation or warranty by such Member or any Affiliate under this
Agreement or any Collateral Agreement) or (b) gross negligence or willful
misconduct by such Member or any Affiliate.
 
Section 5.8. 44B44B44B44B44B44BUUUUContractual Duties Prevail
 
.UUUU  To the extent that, at law or in equity, a Member has duties (including
fiduciary duties) and liabilities relating thereto to the Company or any Company
Subsidiary or to the other Member, a Member acting pursuant to this Agreement
shall not be liable to the Company or any Company Subsidiary or to any other
Member except to the extent provided in Section 5.5.  The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a
Member otherwise existing at law or in equity, are agreed by the parties hereto
to replace such other duties and liabilities of such Member.
 
Section 5.9. 45B45B45B45B45B45BUUUUBREA Review
 
.
 
A. 126B126B126B126B126B126BUUUUDevelopment Consultant
 
.UUUU  BREA reserves the right to retain a consultant (“Consultant “), at the
Company’s expense, as BREA’s consultant in connection with the Properties
(including any remediation, development or construction with respect to the
Properties), in order to advise BREA in connection with all approvals requested
of BREA under this Agreement, and the administration of all Contribution
Requests.  If Consultant is retained, he shall be furnished with copies of all
information, reports, documents, notices and other materials required to be
provided to BREA pursuant to this Agreement, at the same time furnished to
BREA.  In addition, BREA shall have the right by written notice to ESC to cause
ESC to furnish certain of such information, reports, documents, notices or other
materials solely to Consultant.
 
B. 127B127B127B127B127B127BUUUUBREA Approvals
 
.UUUU  BREA’s approval of any matter in connection with this Agreement shall be
for the sole purpose of protecting BREA’s investment in the Company, and shall
not constitute a waiver of any default by Administrative Member or its
Affiliates under this Agreement or any Collateral Agreement (unless such waiver
is expressly made by BREA in writing with specific reference to such default and
agreement) or a representation by BREA of any kind with regard to the matter
being approved; provided, however, that the foregoing shall not limit
Administrative Member’s right to rely on any written approval of BREA under this
Agreement as constituting BREA’s approval under this Agreement.  BREA is under
no duty to
 

 
25

--------------------------------------------------------------------------------

 

visit any portion of the Properties or to supervise or observe construction or
to examine any books or records.  No site visit, observation or examination by
BREA shall impose any liability on BREA, result in any waiver of any default by
Administrative Member under this Agreement, or constitute a representation that
any of the assets of the Company or any Company Subsidiary complies or will
comply with any of the Requirements or that any construction is free from
defective materials or workmanship.  Neither Administrative Member nor any other
party is entitled to rely on any site visit, observation or examination by BREA,
and BREA assumes no personal responsibility for any negligent or defective
design or construction.  BREA shall have the right to contact representatives of
the local, state and other governmental authorities having jurisdiction over any
part of the Properties, or engineers, architects, contractors, suppliers or
other third parties involved with the Properties, in order to verify compliance
by Administrative Member with this Agreement.
 
Section 5.10. 46B46B46B46B46B46BUUUUManagement Agreement
 
.UUUU  The Members hereby approve of the form of Management Agreement (the
“Management Agreement “) attached as Exhibit “F.”  A separate Management
Agreement in such form shall be executed with respect to each Property with ESC
in its capacity as property manager for the applicable Property.
 
Section 5.11. 47B47B47B47B47B47BUUUULicensing
 
.UUUU  Administrative Member shall cause ESC in its capacity as property manager
to obtain all applicable healthcare or other licenses (the “Operating Licenses
“) recommended by the Company’s healthcare counsel, or otherwise required to
permit the operation of the Properties.  In the event that the Operating
Licenses are not obtained by the Closing Date, the Company, Company Subsidiaries
and ESC in its capacity as property manager pursuant to the Management
Agreements, acting directly or through their Affiliates and subsidiaries, as
necessary, shall enter into sale/leasebacks or other similar temporary
arrangements acceptable to the Members with Seller and Seller’s affiliates, as
recommended by the Company’s healthcare counsel, to permit the acquisition and
continued operation of the Properties pending issuance of the Operating
Licenses.
 
ARTICLE VI                                   5B5B5B5B5B5BUUUUTRANSFER OF COMPANY
INTERESTS
 
.
 
Section 6.1. 48B48B48B48B48B48BUUUURestrictions on Transfer
 
.
 
A. 128B128B128B128B128B128BExcept as expressly provided to the contrary in this
Section, no sale, exchange, delivery, assignment, transfer, encumbrance, pledge,
hypothecation or other disposition, whether voluntary, involuntary, directly or
indirectly, by operation of law or otherwise (a “Transfer “) shall be made by a
Member of the whole or any part of its interest in the Company (including its
interest in the capital or profits of the Company) without the prior written
consent of BREA.  Without limiting the foregoing, any change in the ultimate
beneficial ownership of a Member. including as a result of a merger,
consolidation, recapitalization or other business combination, shall be deemed a
Transfer for purposes of this Agreement.
 
B. 129B129B129B129B129B129BBREA may make a Transfer (i) to any Affiliate of
BREA, (ii) with respect to indirect Transfers of its interests in the Company,
to any other person or entity, so long as following such Transfer, BREA remains
an Affiliate of BREP VI, or (iii) subject to the provisions of XXXXXXARTICLE
XXXXXXX and the CP Group’s rights thereunder, in connection with the sale of
 

 
26

--------------------------------------------------------------------------------

 

all or a portion of its interests to a third party.  BREA represents that as of
the date hereof, BREA is wholly-owned, directly or indirectly, by BREP VI.
 
C. 130B130B130B130B130B130BWithout obtaining the prior consent of BREA, ESC may
make a Transfer to any Affiliate of ESC.  ESC represents that as of the date of
this Agreement, ESC is a qualified organization for purposes of Code Section
514(c)(9).
 
D. 131B131B131B131B131B131BWithout obtaining the prior consent of BREA, Columbia
may make a Transfer (i) to any Affiliate of Columbia, or (ii) with respect to
indirect Transfers of its interests in the Company, to any other person or
entity, so long as following such transfer, Columbia remains an Affiliate of
Columbia Pacific.  Notwithstanding the foregoing, if BREA exercises its rights
under Section 5.1(C) with respect to implementing a Major Decision described in
Sections 5.1(B)(6), (8), (15), (16), (19), (20), (21), (23) or (24) and Columbia
provides notice to BREA that it is in disagreement with respect thereto, BREA
shall not unreasonably withhold, condition or delay its consent to a Transfer of
Columbia’s interests.  Columbia represents that as of the date of this
Agreement, Columbia is an Affiliate of Columbia Pacific.
 
E. 132B132B132B132B132B132BNo Transfer in violation of the provisions hereof
shall be valid or effective for any purpose, and no consent to one or more of
the same shall be deemed consent to any other of the same.
 
Section 6.2. 49B49B49B49B49B49BUUUUEffect of Assignment; Documents
 
.UUUU  In the event of any Transfer permitted hereunder of a direct interest in
the Company, subject to Article VIII, the Company shall not be dissolved but
instead shall continue as before, with, however, the addition or substitution of
such transferee or assignee as a Member of the Company.  No such Transfer shall
relieve the assignor from any of its obligations under this
Agreement.  Notwithstanding the foregoing, as a condition to any such Transfer
by a Member of a direct interest in the Company, the assignee must execute and
deliver to the Company an assumption (in form reasonably satisfactory to the
non-assigning members) of all the obligations of the assignor under this
Agreement arising from and after the date of such assignment.  Upon execution
and delivery of such assumption, the Members shall execute a document in form
reasonably satisfactory to all Members evidencing the admission of such
transferee.
 
ARTICLE VII                                   6B6B6B6B6B6BUUUUCERTAIN REMEDIES
 
.
 
Section 7.1. 50B50B50B50B50B50BUUUUIntentionally Omitted
.
 
Section 7.2. 51B51B51B51B51B51BUUUUTermination of Administrative Member Rights
 
.
 
A. 133B133B133B133B133B133BUUUUTermination Notice
 
.UUUU  BREA may deliver a termination notice to ESC (“Termination Notice “)
removing ESC as Administrative Member upon the occurrence of any of the
following events:
 
(1) 194B194B194B194B194B194BAny gross negligence or willful misconduct by ESC or
any of its Affiliates related to the Properties.
 
(2) 195B195B195B195B195B195BAny material breach of this Agreement or any
Collateral Agreement (including, but not limited to, any Management Agreement)
by ESC or any of its Affiliates
 

 
27

--------------------------------------------------------------------------------

 

(including the failure to timely make a required contribution under Article III
or a breach of Article VI or a breach of a representation or warranty by ESC or
its Affiliates hereunder or under a Collateral Agreement) which is not cured
within the Cure Period (or, without limitation on the foregoing, the Company,
any Company Subsidiary, or any Member has not been made whole prior to the
expiration of the Cure Period).
 
(3) 196B196B196B196B196B196BThe failure by ESC to provide reasonably effective
management of the Company, each Company Subsidiary, and their respective Company
assets in its capacity as Administrative Member pursuant to Article V hereof in
a manner substantially consistent with prevailing commercial practices for the
development, operation, marketing and sale of property similar to the assets of
the Company and the Company Subsidiaries (and such failure has or is reasonably
expected to have a material and adverse effect upon the Company, any Company
Subsidiary or their respective assets), and the failure to correct such
deficiencies within the Cure Period.
 
(4) 197B197B197B197B197B197BThe occurrence of a Bankruptcy/Dissolution Event
with respect to ESC.
 
B. 134B134B134B134B134B134BUUUUProcedure; Arbitration
 
.UUUU  The Termination Notice shall specify the basis for the same and shall
become effective (1) ten (10) days after the date of the Termination Notice in
connection with a termination described in subsection A(1), A(2) or A(3) above,
and (2) immediately in connection with a termination described in subsection
A(4) above.  However, ESC, may dispute the existence of grounds for the
termination described in subsection A(1), A(2) or A(3) (but not subsection A(4))
by written notice (“Arbitration Notice“) to BREA within ten (10) days after its
receipt of the Termination Notice.  If ESC fails to provide an Arbitration
Notice within such ten (10) day period, then notwithstanding anything to the
contrary herein, ESC shall have no right to dispute the effectiveness of the
Termination Notice, which shall be conclusive.  In the event an Arbitration
Notice is given within the period set forth above, then (a) the dispute shall be
resolved by arbitration as provided in Section 7.3, and (b) if the arbitrator
upholds the grounds for termination, then the Termination Notice shall thereupon
become effective.
 
C. 135B135B135B135B135B135BUUUUEffect of Termination Notice
 
.UUUU  If a Termination Notice becomes effective, then:
 
(1) 198B198B198B198B198B198BBREA or its designee shall become the Administrative
Member with all the power and authority previously possessed by ESC as
Administrative Member; and ESC shall remain a Member in the Company, but with no
power, authority or right to vote, approve or act for or bind the Company with
respect to any matter in connection with the Company or its operation (and,
without limitation, ESC shall have no further rights under Section 5.1).
 
(2) 199B199B199B199B199B199BESC shall execute and acknowledge any required
amendments to this Agreement reflecting the foregoing, in such form and content
as BREA may reasonably prescribe.
 
(3) 200B200B200B200B200B200BSubject to the transfer of any Operating Licenses,
ESC shall not be responsible for any obligation of the Administrative Member
under this Agreement first accruing after the Termination Notice becomes
effective (other than obligations that would apply to ESC
 

 
28

--------------------------------------------------------------------------------

 

under this Agreement regardless of its status as Administrative Member,
including contribution obligations).
 
(4) 201B201B201B201B201B201BThe distributions under the “Promote Clauses” (i.e.,
clause (2) of Section 4.1B, clause (2) of Section 4.1C and clause (2) of
Section 4.1D) shall thereafter be distributed to the Members in accordance with
their respective Company Percentages; and no further fees or reimbursements
shall be payable to ESC as Administrative Member.
 
(5) 202B202B202B202B202B202BESC shall forthwith:  (a) deliver to BREA a final
accounting; (b) surrender and deliver to BREA all rents and income, including
tenant security deposits, of the Properties and other monies of the Company or
any Company Subsidiary held by, or under the control of ESC; (c) deliver to
BREA, as received, any monies due the Company or any Company Subsidiary received
after such removal; (d) deliver to BREA or its designee, all materials and
supplies, keys, leases, contracts and documents, all other accounting papers and
records of the Company or any Company Subsidiary, and all books and records,
receipts for deposits, bills and other materials in ESC’s possession that relate
to the Properties; and (e) execute and deliver to BREA a notice to third parties
directly involved with the Properties in form reasonably satisfactory to BREA to
the effect that ESC is no longer Administrative Member.
 
(6) 203B203B203B203B203B203BESC shall cooperate with the Company and each
Company Subsidiary to allow the Company and each Company Subsidiary to
effectively and productively continue the operation, marketing and other
activities of the Company.  Without limitation on the foregoing, ESC shall
deliver to the Company such information and documentation in ESC’s control or
possession at the time of removal as BREA may reasonably request concerning the
Properties, including any potential residents for the Properties known by ESC at
the time of removal.
 
D. 136B136B136B136B136B136BUUUUReplacement Administrative Member
 
.UUUU  In the event that ESC is removed as or otherwise ceases to be the
Administrative Member, BREA shall have the right to admit a new Member to the
Company to function as a replacement administrative member and to receive fees
and reimbursements as reasonably determined by BREA so long as the distributions
to all Members are diluted proportionately; and provided that in no event shall
the replacement administrative member be entitled to receive fees and
reimbursements in excess of (i) a 6% management fee under a management agreement
or (ii) fees and reimbursements otherwise payable to ESC under the Promote
Clauses and the other provisions of this Agreement.  Notwithstanding
anything  to the contrary herein, all Members shall execute and deliver such
amendments to this Agreement as BREA may reasonably request in order to
implement the foregoing.
 
Section 7.3. 52B52B52B52B52B52BUUUUArbitration of Disputes
 
.UUUU  Any dispute among the Members under Section 7.2 as to the effectiveness
of a termination notice (other than a Termination Notice given under Section
7.2A(4)) shall be resolved and finally determined by arbitration as set forth in
this Section 7.3.  Any arbitration pursuant to this Section shall, to the
fullest extent permitted by law, be held in New York, New York.  If the parties
do not mutually agree upon an arbitrator within five (5) business days after
notice from one party to the other, then any party may apply to the Chancery or
Superior Court in Wilmington, Delaware for an order appointing an
arbitrator.  In connection with any such application, any party may propose one
or more persons to act as the arbitrator provided that any such person or
persons shall be independent and shall be (x) a
 

 
29

--------------------------------------------------------------------------------

 

licensed attorney with at least ten (10) years’ experience in connection with
the development and operation of real estate similar to the property or (y) a
retired judge of any Chancery or Superior Court, Appellate Court or United
States District Court.  After the appointment of the arbitrator, the parties
shall have the right to take depositions and to obtain discovery by other means
regarding the subject matter of the arbitration as if the matter were pending in
any Chancery or Superior Court in Wilmington, Delaware, although the arbitrator
may, for good cause shown, limit the nature and extent of such discovery and
establish or modify the schedule relating to any discovery requests or
applications relating thereto.  The arbitrator shall have the power to decide
all other procedural issues, including the following:  the date, time and place
of any hearing; the form, timing, and subject matter of any pre-hearing
documents to be submitted by the parties; and any evidentiary or procedural
issues that may arise at or in connection with any arbitration hearing.  The
award of the arbitrator shall be conclusive and binding, and any party may seek
to have the award confirmed by way of a court order.  All fees and expenses of
the arbitrator and all other expenses of the arbitration shall be borne
initially by the members equally (i.e., 33.3% for each member), but ultimately
shall be borne by the non-prevailing party in the arbitration.  The arbitration
shall be limited to the effectiveness or ineffectiveness of a Termination Notice
(including determining whether one of the events under Section 7.2A has
occurred).  Nothing contained herein shall be construed as to prevent any party
from seeking provisional or equitable relief from a Court on the basis that,
unless such relief is obtained, any award that the arbitrator may make will be
ineffectual.
 
Section 7.4. 53B53B53B53B53B53BUUUUNo Partition
 
.UUUU  Each Member hereby irrevocably waives any and all rights that it may have
to maintain any action for partition of any of the assets of the Company or any
Company Subsidiary.
 
Section 7.5. 54B54B54B54B54B54BUUUUCumulative Remedies
 
.UUUU  Subject to the limitations expressly herein set forth, no remedy
conferred upon the Company or any Member in this Agreement is intended to be
exclusive of any other remedy herein or by law provided or permitted, but each
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law, in equity or by statute.
 
Section 7.6. 55B55B55B55B55B55BUUUUAttorneys’ Fees
 
.UUUU  Subject to Section 7.3, if the Company or any Member obtains a judgment
against any other Member in connection with a dispute arising under or in
connection with this Agreement (whether in an action or through arbitration),
such party shall be entitled to recover its court (or arbitration) costs, and
reasonable attorneys’ fees (including the reasonable value of in-house attorney
services) and disbursements incurred in connection therewith and in any appeal
or enforcement proceeding thereafter, in addition to all other recoverable
costs.
 
Section 7.7. 56B56B56B56B56B56BUUUUNo Waiver
 
.UUUU  No waiver by a Member or the Company of any breach of this Agreement
shall be deemed to be a waiver of any other breach of any kind or nature, and no
acceptance of payment or performance by a Member or the Company after any such
breach shall be deemed to be a waiver of any breach of this Agreement, whether
or not such Member or the Company knows of such breach at the time it accepts
such payment or performance.  No failure or delay on the part of a Member or the
Company to exercise any right it may have shall prevent the exercise thereof by
such Member or the Company at any time such other may continue to be so in
default, and no such failure or delay shall operate as a waiver of any default.
 

 
30

--------------------------------------------------------------------------------

 



Section 7.8. 57B57B57B57B57B57BUUUUNo Suretyship Defenses
 
.UUUU  Each Member hereby waives any guarantor or suretyship defense that may
otherwise apply with respect to this Agreement (including Sections 4.4, 5.7, and
7.2C(2)).
 
ARTICLE VIII                                   7B7B7B7B7B7BUUUUDISSOLUTION OF
THE COMPANY
 
.
 
Section 8.1. 58B58B58B58B58B58BUUUUEvents Giving Rise to Dissolution
 
.UUUU  No act, thing, occurrence, event or circumstance shall cause or result in
the dissolution of the Company; except that the happening of any one of the
following events (individually, a “Dissolution Event”) shall work an immediate
dissolution of the Company.
 
A. 137B137B137B137B137B137BIntentionally deleted.
 
B. 138B138B138B138B138B138BIntentionally deleted.
 
C. 139B139B139B139B139B139BThe sale of all of the real estate assets of the
Company and each Company Subsidiary (provided, however, that if a portion of the
purchase price of such sale is evidenced by a promissory note, the Company shall
not be dissolved by reason of such sale so long as the Company or a Company
Subsidiary is the holder of such promissory note).
 
D. 140B140B140B140B140B140BThe agreement in writing by BREA and ESC to dissolve
the Company.
 
E. 141B141B141B141B141B141BThe entry of a decree of judicial dissolution of the
Company under Section 18-802 of the Act.
 
F. 142B142B142B142B142B142BThe occurrence of the event described in Section 2.6.
 
Without limitation on the other provisions hereof, the resignation, expulsion or
dissolution of any Member, the occurrence of a Bankruptcy/Dissolution Event with
respect to a Member, the assignment of all or any part of a Member’s interest in
the Company, the occurrence of any event that terminates the continued
membership of a Member under the Act or the admission of a new Member shall not
dissolve the Company and the business of the Company shall continue.  Except as
otherwise provided in this Agreement:  (i) without the consent of the Members,
no Member may retire or withdraw from the Company; and (ii) a withdrawing Member
shall not be entitled to receive any distributions and shall not otherwise be
entitled to receive the fair value of its membership interest in the Company.
 
Section 8.2. 59B59B59B59B59B59BUUUUProcedure
 
.UUUU  In the event of the dissolution of the Company for any reason, the
“Winding-Up Member” (i.e., (1) BREA if BREA gives the Members written notice of
its election to be the Winding-Up Member, and (2) otherwise the Administrative
Member) shall commence to wind up the affairs of the Company and Company
Subsidiaries and to liquidate their respective investments.  The Members shall
continue to share profits, losses, gain or loss on sale or disposition, and
Distributable Cash during the period of liquidation in the same manner and
proportion as though the Company had not dissolved (subject, however, to any
adjustments hereunder that may apply whether by reason of Section 7.2A(4) or
otherwise).  Subject to the prior written approval of BREA, which approval shall
not be unreasonably withheld, conditioned or delayed, the Winding-Up Member
shall have discretion to determine in good faith the time, manner and terms of
any sale or sales of the assets of the Company and the Company
 

 
31

--------------------------------------------------------------------------------

 

Subsidiaries pursuant to such liquidation having due regard to the activity and
condition of the relevant market and general financial and economic conditions.
 
A. 143B143B143B143B143B143BFollowing the satisfaction of all debts and
liabilities of the Company and the Company Subsidiaries and all expenses of
liquidation (whether by payment or the making of reasonable provision for
payment thereof), the proceeds of the liquidation and any other funds of the
Company shall be distributed in accordance with Section 5.1 of Exhibit “G” (the
“Tax Exhibit”) (after deducting from the distributive share of a Member any sum
such Member owes the Company).
 
B. 144B144B144B144B144B144BEach Member shall look solely to the assets of the
Company for all distributions with respect to the Company and its capital
contribution thereto and share of profits or losses thereof and shall have no
recourse therefor (in the event of any deficit in a Member’s capital account or
otherwise) against any other Member; provided that nothing herein contained
shall relieve any Member of such Member’s obligation to make the capital
contributions herein provided or to pay any liability or indebtedness owing the
Company by such Member, and the Company and the other Members shall be entitled
at all times to enforce such obligations of such Member.  No holder of a Company
interest shall have any right to demand or receive property other than cash upon
dissolution of the Company.
 
C. 145B145B145B145B145B145BUpon the completion of the winding up of the Company
and the distribution of all Company funds, the Winding-Up Member shall have the
authority to execute and record a certificate of cancellation of the certificate
of formation of the Company, as well as any and all other documents required to
effectuate the dissolution and termination of the Company, and the Company shall
terminate.
 
ARTICLE IX                                   8B8B8B8B8B8BUUUUCERTAIN
INCORPORATED MATTERS
 
.
 
Section 9.1. 60B60B60B60B60B60BUUUUTax and Accounting
 
.UUUU  Each and all of the provisions of the Tax Exhibit are incorporated herein
and shall constitute part of this Agreement.  The Tax Exhibit provides for,
among other matters, the establishment and maintenance of capital accounts, and
the allocation of profits and losses of the Company.
 
ARTICLE X                         9B9B9B9B9B9BUUUURIGHT OF FIRST
OPPORTUNITYUUUU.
 


 
Section 10.1. 61B61B61B61B61B61BUUUURight of First Opportunity
 
.UUUU  In the event that BREA desires to (i) cause the Company to sell one or
more Properties but not more than 25 Properties whether directly or through the
sale of one or more Company Subsidiaries or Properties (a “Property Sale”), (ii)
cause the Company to sell all or a portion of the Company’s interests in more
than 25 Properties or Company Subsidiaries owning more than 25 Properties
(collectively, a “Portfolio/Company Interest”), whether directly or indirectly
through a sale of interests in one or more Company Subsidiaries (including
through an initial public offering or merger) or otherwise (a “Portfolio Sale”)
or (iii) sell substantially all of its direct or indirect interest in the
Company (“BREA’s Membership Interest “, and a sale of BREA’s Membership
Interest, a “BREA Membership Sale”) to an unaffiliated third party, then, prior
to BREA commencing marketing with respect to any such Property Sale, Portfolio
Sale or BREA Membership Sale,  BREA shall send the
 

 
32

--------------------------------------------------------------------------------

 

Administrative Member a written notice informing the Administrative Member that
BREA intends to commence marketing for such transaction (an “Intent to Sell
Notice “).
 
A. 146B146B146B146B146B146BUUUUProperty Sale
 
.UUUU
 
(1) 204B204B204B204B204B204BUUUUPurchase OfferUUUU.  With respect to a Property
Sale, subject to Section 10.5, the Administrative Member shall have thirty (30)
days from the date of receipt of the Intent to Sell Notice to either (a) send
BREA a Purchase Offer, or (b) notify BREA in writing that the Administrative
Member is not prepared to purchase the applicable Property or
Properties.  Failure of the Administrative Member to respond in writing to the
Intent to Sell Notice within such thirty (30) day period, as applicable, shall
be deemed an election by the Administrative Member that the Administrative
Member is not prepared to purchase the Property or Properties.
 
(2) 205B205B205B205B205B205BUUUUAcceptance and
Deposit.UUUU                                           In the event that the
Administrative Member delivers a Purchase Offer with respect to a Property Sale,
BREA shall have a twenty (20) day period in which to elect either to accept or
reject the Purchase Offer.  If BREA delivers an Acceptance Notice that it
accepts the Purchase Offer with respect to a Property Sale, then the Company
shall sell the applicable Property or Properties to the Administrative Member,
and the Administrative Member shall be obligated to purchase the applicable
Property or Properties for a purchase price equal to the Administrative Member’s
Price, on the Purchase Date that is sixty (60) days after the delivery date of
the Acceptance Notice, provided that the Administrative Member shall have the
right to extend the Purchase Date for an additional thirty (30) days upon prior
notice to BREA accompanied by the Additional Deposit.  In the event that the
Administrative Member becomes obligated to purchase the applicable Property or
Properties as provided above, then the Administrative Member shall transmit via
wire transfer into an account specified by BREA, or by a certified check from a
bank reasonably acceptable to BREA, the Purchase Deposit payable to the Company,
within five (5) business days after the Purchase Offer is accepted.  The
Purchase Deposit, if made, shall be non-refundable to the Administrative Member
in all events other than (i) the failure of the closing of the sale of the
applicable Property or Properties to occur by reason of the default by BREA or
the Company as directed by BREA, (ii) the failure to execute a ROFO Purchase
Agreement or (iii) one or more closing conditions which have been agreed to by
the parties (other than as a result of a default by the Administrative Member)
are not satisfied or waived (and in each such case the Purchase Deposit and the
Additional Deposit, if applicable, shall be promptly refunded to the
Administrative Member).  Upon the closing of the sale on the Purchase Date, the
Purchase Deposit and the Additional Deposit, if applicable, shall be a credit
against the Administrative Member’s Price.
 
(3) 206B206B206B206B206B206BUUUUClosing Mechanics.UUUU With respect to a
Property Sale, if the Purchase Offer is accepted and the Administrative Member
timely deposits the Purchase Deposit (and the Additional Deposit, if
applicable), the Administrative Member and BREA shall use commercially
reasonable efforts to execute a ROFO Purchase Agreement, which shall include the
terms of the Property Sale.  Failure by the Administrative Member and BREA to
execute a ROFO Purchase Agreement shall be deemed an election by the
Administrative Member that the Administrative Member is not prepared to purchase
the applicable Property or Properties in response to the Intent to Sell Notice
and the Purchase Deposit and the Additional Deposit, if applicable, shall be
refunded to the Administrative Member.  The sale of the applicable Property or
Properties as provided hereunder shall take place in accordance with the ROFO
Purchase
 

 
33

--------------------------------------------------------------------------------

 

Agreement at a closing conference held on the Purchase Date at the principal
office of the Company or at such other location as may be agreed upon by BREA
and the Administrative Member.  At such closing conference, the Company shall be
authorized and directed to retain the Purchase Deposit and the Additional
Deposit, if applicable, and any interest accrued thereon as a portion of the
Administrative Member’s Price, and the remaining portion of the Administrative
Member’s Price shall be paid in immediately available funds.  The Company and
Administrative Member shall execute such documents and instruments as may be
necessary or appropriate to effect the sale of the applicable Property or
Properties, pursuant to the terms hereof, including, any sale/leaseback
agreements and transition services agreements necessary to allow Administrative
Member to operate a Property pending Administrative Member obtaining licensure
therefore, which agreements shall be on forms reasonably acceptable to the
parties.
 
(4) 207B207B207B207B207B207BUUUUFailure to Accept or ElectUUUU.  If (a) BREA
delivers a written notice that it rejects the Purchase Offer with respect to a
Property Sale, (b) the Administrative Member fails to deposit the Purchase
Deposit within five business days after a Purchase Offer with respect to the
Property Sale is accepted, or (c) the Administrative Member elects or is deemed
to have elected not to purchase the applicable Property or Properties, then, in
any such event, BREA may market  the applicable Property or Properties, and
cause the Company to sell the applicable Property or Properties at any time
during  the Marketing Period.  If the Administrative Member did not deliver a
Purchase Offer or if the Administrative Member fails to deposit the Purchase
Deposit within ten (10) days after a Purchase Offer is accepted, then, in either
case, BREA may cause the Company to sell the applicable Property or Properties
during the Marketing Period for any price that is acceptable to BREA.  If the
Administrative Member delivers a Purchase Offer with respect to the Property
Sale and such Purchase Offer is (1) rejected by BREA or (2) accepted by BREA and
the Purchase Deposit is delivered by the Administrative Member on a timely basis
but the parties do not enter into a ROFO Purchase Agreement,  then BREA may
cause the Company to sell the applicable Property or Properties for a purchase
price that is not less than 95% of the Administrative Member’s Price.  If BREA
desires to cause the Company to sell the applicable Property or Properties for a
purchase price that is less than 95% of the Administrative Member’s Price, then,
prior to agreeing to sell the applicable Property or Properties to a third party
for such price, BREA must deliver a Supplemental Notice, which Supplemental
Notice shall identify the Third Party Price.  The Administrative Member shall
have five business days from the date of receipt of the Supplemental Notice to
notify BREA in writing that either (a) the Administrative Member is prepared to
purchase the applicable Property or Properties at a purchase price equal to the
Third Party Price, or (b) the Administrative Member is not prepared to purchase
the applicable Property or Properties.  Failure of the Administrative Member to
respond in writing to the Supplemental Notice within such five business day
period shall be deemed an election by the Administrative Member that the
Administrative Member is not prepared to purchase the applicable Property or
Properties.  If the Administrative Member elects not to, or is deemed to elect
not to purchase the applicable Property or Properties, then BREA may sell the
applicable Property or Properties to a third party at the Third Party Price.  If
the Administrative Member elects to purchase the applicable Property or
Properties for the Third Party Price, then the sale of the applicable Property
or Properties shall take place in accordance with the terms of Section 10.1A(2)
and 10.1A(3) hereof, except that the terms shall be modified to reflect a
purchase price equal to the Third Party Price.
 

 
34

--------------------------------------------------------------------------------

 



B. 147B147B147B147B147B147BUUUUPortfolio Sale
 
.UUUU
 
(1) 208B208B208B208B208B208BUUUUPurchase OfferUUUU.  With respect to a Portfolio
Sale, subject to Section 10.5, the Administrative Member shall have sixty (60)
days from the date of receipt of the Intent to Sell Notice to either (a) send
BREA a Purchase Offer, or (b) notify BREA in writing that the Administrative
Member is not prepared to purchase the Portfolio/Company Interest.  Failure of
the Administrative Member to respond in writing to the Intent to Sell Notice
within such sixty (60) day period, as applicable, shall be deemed an election by
the Administrative Member that the Administrative Member is not prepared to
purchase the Portfolio/Company Interest.
 
(2) 209B209B209B209B209B209BUUUUAcceptance and DepositUUUU. In the event that
the Administrative Member delivers a Purchase Offer with respect to a Portfolio
Sale, BREA shall have a twenty (20) day period in which to elect either to
accept or reject the Purchase Offer.  If BREA delivers an Acceptance Notice that
it accepts the Purchase Offer with respect to a Portfolio Sale, then the Company
shall sell the Portfolio/Company Interest to the Administrative Member and the
Administrative Member shall be obligated to purchase the Portfolio/Company
Interest for a purchase price equal to the Administrative Member’s Price, on the
Purchase Date that is ninety (90) days after the delivery date of the Acceptance
Notice, provided that the Administrative Member shall have the right to extend
the Purchase Date for an additional thirty (30) days upon prior notice to BREA
accompanied by the Additional Deposit.  In the event that the Administrative
Member becomes obligated to purchase the Portfolio/Company Interest as provided
above, then the Administrative Member shall transmit via wire transfer into an
account specified by BREA, or by a certified check from a bank reasonably
acceptable to BREA, the Purchase Deposit payable to the Company, within five
business days after the Purchase Offer is accepted.  The Purchase Deposit and
the Additional Deposit, if applicable, if made, shall be non-refundable to the
Administrative Member in all events other than (i) the failure of the closing of
the sale of the applicable Portfolio/Company Interest to occur by reason of the
default by BREA or the Company as directed by BREA, (ii) the failure to execute
a ROFO Purchase Agreement, or (iii) one or more closing conditions which have
been agreed to by the parties (other than as a result of a default by the
Administrative Member) are not satisfied or waived (and in each such case the
Purchase Deposit and the Additional Deposit, if applicable, shall be promptly
refunded to the Administrative Member).  Upon the closing of the sale on the
Purchase Date, the Purchase Deposit and the Additional Deposit, if applicable,
shall be a credit against the Administrative Member’s Price.
 
(3) 210B210B210B210B210B210BUUUUClosing MechanicsUUUU.  With respect to a
Portfolio Sale, if the Purchase Offer is accepted and the Administrative Member
timely deposits the Purchase Deposit (and the Additional Deposit, if
applicable), the Administrative Member and BREA shall use commercially
reasonable efforts to execute a ROFO Purchase Agreement, which shall include the
terms of the Portfolio Sale.  Failure by the Administrative Member and BREA to
execute a ROFO Purchase Agreement shall be deemed an election by the
Administrative Member that the Administrative Member is not prepared to purchase
the Portfolio/Company Interest in response to the Intent to Sell Notice and the
Purchase Deposit and the Additional Deposit, if applicable, shall be refunded to
the Administrative Member.  The sale of the Portfolio/Company Interest as
provided hereunder shall take place in accordance with the ROFO Purchase
Agreement at a closing conference held on the Purchase Date at the principal
office of the Company or at such other location as may be agreed upon by BREA
and the Administrative Member.  At such
 

 
35

--------------------------------------------------------------------------------

 

closing conference, the Company shall be authorized and directed to retain the
Purchase Deposit  and the Additional Deposit, if applicable, and any interest
accrued thereon as a portion of the Administrative Member’s Price, and the
remaining portion of the Administrative Member’s Price shall be paid in
immediately available funds.  The Company and Administrative Member shall
execute such documents and instruments as may be necessary or appropriate to
effect the sale of the Portfolio/Company Interest pursuant to the terms hereof,
including, any sale/leaseback agreements and transition services agreements
necessary to allow Administrative Member to operate a Property pending
Administrative Member obtaining licensure therefore, which agreements shall be
on forms reasonably acceptable to the parties.
 
(4) 211B211B211B211B211B211BUUUUFailure to Accept or ElectUUUU.  If (a) BREA
delivers a written notice that it rejects the Purchase Offer with respect to a
Portfolio Sale, (b) the Administrative Member fails to deposit the Purchase
Deposit within five (5) business days after a Purchase Offer with respect the
Portfolio Sale is accepted, or (c) the Administrative Member elects or is deemed
to have elected not to purchase the Portfolio/Company Interest, then, in any
such event, BREA may market  the Portfolio/Company Interest, and cause the
Company to sell the Portfolio/Company Interest at any time during  the Marketing
Period.  If the Administrative Member did not deliver a Purchase Offer or if the
Administrative Member fails to deposit the Purchase Deposit within ten (10) days
after a Purchase Offer is accepted, then, in either case, BREA may cause the
Company to sell the Portfolio/Company Interest during the Marketing Period for
any price that is acceptable to BREA.  If the Administrative Member delivers a
Purchase Offer with respect to the Portfolio Sale and such Purchase Offer is (1)
rejected by BREA or (2) accepted by BREA and the Purchase Deposit is delivered
by the Administrative Member on a timely basis but the parties do not enter into
a ROFO Purchase Agreement, then BREA may cause the Company to sell the
Portfolio/Company Interest for a purchase price that is not less than 95% of the
Administrative Member’s Price.  If BREA desires to cause the Company to sell the
Portfolio/Company Interest for a purchase price that is less than 95% of the
Administrative Member’s Price, then, prior to agreeing to sell the
Portfolio/Company Interest to a third party for such price, BREA must deliver a
Supplemental Notice, which Supplemental Notice shall identify the Third Party
Price.  The Administrative Member shall have five business days from the date of
receipt of the Supplemental Notice to notify BREA in writing that either (a) the
Administrative Member is prepared to purchase the Portfolio/Company Interest at
a purchase price equal to the Third Party Price, or (b) the Administrative
Member is not prepared to purchase the Portfolio/Company Interest.  Failure of
the Administrative Member to respond in writing to the Supplemental Notice
within such five business day period shall be deemed an election by the
Administrative Member that the Administrative Member is not prepared to purchase
the Portfolio/Company Interest.  If the Administrative Member elects not to, or
is deemed to elect not to purchase the Portfolio/Company Interest, then BREA may
sell the Portfolio/Company Interest to a third party at the Third Party
Price.  If the Administrative Member elects to purchase the Portfolio/Company
Interest for the Third Party Price, then the sale of the Portfolio/Company
Interest shall take place in accordance with the terms of Section 10.1B(2) and
10.1B(3) hereof, except that the terms shall be modified to reflect a purchase
price equal to the Third Party Price.
 


C. 148B148B148B148B148B148BUUUUBREA Membership Sale
 
.UUUU
 

 
36

--------------------------------------------------------------------------------

 



(1) 212B212B212B212B212B212BUUUUPurchase OfferUUUU.  With respect to a BREA
Membership Sale, subject to Section 10.5, the Administrative Member shall have
sixty (60) days from the date of receipt of the Intent to Sell Notice to either
(a) send BREA a Purchase Offer, or (b) notify BREA in writing that the
Administrative Member is not prepared to purchase BREA’s Membership
Interest.  Failure of the Administrative Member to respond in writing to the
Intent to Sell Notice within such sixty (60) day period, as applicable, shall be
deemed an election by the Administrative Member that the Administrative Member
is not prepared to purchase BREA’s Membership Interest.
 
(2) 213B213B213B213B213B213BUUUUAcceptance and DepositUUUU.  In the event that
the Administrative Member delivers a Purchase Offer with respect to a BREA
Membership Sale, then BREA shall have a twenty (20) day period in which to elect
either to accept or reject the Purchase Offer.  If BREA delivers an Acceptance
Notice that it accepts the Purchase Offer with respect to a BREA Membership
Sale, then BREA shall sell BREA’s Membership Interest and the Administrative
Member shall be obligated to purchase BREA’s Membership Interest for a purchase
price equal to the Administrative Member’s Price, on the Purchase Date that is
ninety (90) days after the delivery date of the Acceptance Notice, provided that
the Administrative Member shall have the right to extend the Purchase Date for
an additional thirty (30) days upon prior notice to BREA accompanied by the
Additional Deposit.  In the event that the Administrative Member becomes
obligated to purchase BREA’s Membership Interest as provided above, then the
Administrative Member shall transmit via wire transfer into an account specified
by BREA, or by a certified check from a bank reasonably acceptable to BREA,
readily available funds the Purchase Deposit payable to the Company, within five
business days after the Purchase Offer is accepted.  The Purchase Deposit and
the Additional Deposit, if applicable, if made, shall be non-refundable to the
Administrative Member in all events other than (i) the failure of the closing of
the sale of BREA’s Membership Interest to occur by reason of the default by BREA
or the Company as directed by BREA, (ii) the failure to execute a ROFO Purchase
Agreement, or (iii) one or more closing conditions which have been agreed to by
the parties (other than as a result of a default by the Administrative Member)
are not satisfied or waived (and in each such case the Purchase Deposit and the
Additional Deposit, if applicable, shall be promptly refunded to the
Administrative Member).  Upon the closing of the sale on the Purchase Date, the
Purchase Deposit and the Additional Deposit, if applicable, shall be a credit
against the Administrative Member’s Price.
 
(3) 214B214B214B214B214B214BUUUUClosing MechanicsUUUU.  With respect to a BREA
Membership Interest Sale, if the Purchase Offer is accepted and the
Administrative Member timely deposits the Purchase Deposit (and the Additional
Deposit, if applicable), the Administrative Member and BREA shall use
commercially reasonable efforts to execute a ROFO Purchase Agreement, which
shall include the terms of the BREA Membership Interest Sale.  Failure by the
Administrative Member and BREA to execute a ROFO Purchase Agreement shall be
deemed an election by the Administrative Member that the Administrative Member
is not prepared to purchase BREA’s Membership Interest in response to the Intent
to Sell Notice and the Purchase Deposit and the Additional Deposit, if
applicable, shall be refunded to the Administrative Member.  The sale of the
Portfolio/Company Interest as provided hereunder shall take place in accordance
with the ROFO Purchase Agreement at a closing conference held on the Purchase
Date at the principal office of the Company or at such other location as may be
agreed upon by BREA and the Administrative Member.  At such closing conference,
BREA shall be authorized and directed to
 

 
37

--------------------------------------------------------------------------------

 

retain the Purchase Deposit and the Additional Deposit, if applicable, and any
interest accrued thereon as a portion of the Administrative Member’s Price, and
the remaining portion of the Administrative Member’s Price shall be paid in
immediately available funds, provided however, the Administrative Member’s Price
actually paid to BREA shall be reduced by the amount that ESC would receive
pursuant to Section 4.5 if BREA’s Membership Interests were sold to a third
party for the Administrative Member’s Price.  The Company and Administrative
Member shall execute such documents and instruments as may be necessary or
appropriate to effect the sale of BREA’s Membership Interest pursuant to the
terms hereof, including, any sale/leaseback agreements and transition services
agreements necessary to allow Administrative Member to operate a Property
pending Administrative Member obtaining licensure therefore, which agreements
shall be on forms reasonably acceptable to the parties.
 
(4) 215B215B215B215B215B215BUUUUFailure to Accept or ElectUUUU.  If (a) BREA
delivers a written notice that it rejects the Purchase Offer with respect to a
BREA Membership Sale, (b) the Administrative Member fails to deposit the
Purchase Deposit within five business days after a Purchase Offer with respect
the BREA Membership Sale is accepted, or (c) the Administrative Member elects or
is deemed to have elected not to purchase BREA’s Membership Interest, then, in
any such event, BREA may market  BREA’s Membership Interest and sell BREA’s
Membership Interest at any time during  the Marketing Period.  If the
Administrative Member did not deliver a Purchase Offer or if the Administrative
Member fails to deposit the Purchase Deposit within ten (10) days after a
Purchase Offer is accepted, then, in either case, BREA may sell BREA’s
Membership Interest during the Marketing Period for any price that is acceptable
to BREA.  If the Administrative Member delivers a Purchase Offer with respect to
the Portfolio Sale and such Purchase Offer is (1) rejected by BREA or (2)
accepted by BREA and the Purchase Deposit is delivered by the Administrative
Member on a timely basis but the parties do not enter into a ROFO Purchase
Agreement, then BREA may sell BREA’s Membership Interest for a purchase price
that is not less than 95% of the Administrative Member’s Price.  If BREA desires
to sell BREA’s Membership Interest for a purchase price that is less than 95% of
the Administrative Member’s Price, then, prior to agreeing to sell BREA’s
Membership Interest to a third party for such price, BREA must deliver a
Supplemental Notice, which Supplemental Notice shall identify the Third Party
Price.  The Administrative Member shall have five (5) business days from the
date of receipt of the Supplemental Notice to notify BREA in writing that either
(a) the Administrative Member is prepared to purchase BREA’s Membership Interest
at a purchase price equal to the Third Party Price, or (b) the Administrative
Member is not prepared to purchase BREA’s Membership Interest.  Failure of the
Administrative Member to respond in writing to the Supplemental Notice within
such five business day period shall be deemed an election by the Administrative
Member that the Administrative Member is not prepared to purchase BREA’s
Membership Interest.  If the Administrative Member elects not to, or is deemed
to elect not to purchase BREA’s Membership Interest, then BREA may sell BREA’s
Membership Interest to a third party at the Third Party Price.  If the
Administrative Member elects to purchase BREA’s Membership Interest for the
Third Party Price, then the sale of BREA‘s Membership Interest shall take place
in accordance with the terms of Section 10.1C(2) and 10.1C(3) hereof, except
that the terms shall be modified to reflect a purchase price equal to the Third
Party Price.
 

 
38

--------------------------------------------------------------------------------

 



Section 10.2. 62B62B62B62B62B62BUUUUDefault
 
.UUUU  In the event of a default in any material respect by the Administrative
Member in connection with the execution of a Property Sale, Portfolio Sale or a
BREA Membership Sale pursuant to Sections 10.1A(2), 10.1A(3), 10.1B(2),
10.1B(3), 10.1C(2), or 10.1C(3) BREA may terminate such sale, and if deposited,
the Purchase Deposit and the Additional Deposit, if applicable, shall be
retained as liquidated damages and (i) with respect to a Property Sale or a
Portfolio Sale, distributed to all Members (other than the Administrative
Member) proportional to their respective Company Percentages and (ii) with
respect to a BREA Membership Sale, distributed to BREA.  In the event of such
default, then the acceptance of the applicable Purchase Offer shall be
cancelled, the Administrative Member shall lose its rights to purchase the
Properties, the Portfolio/Company Interest or BREA’s Membership Interest, as
applicable, pursuant to the Purchase Offer, the Administrative Member shall
thereafter have no right to deliver any further Purchase Offers (whether for a
Property Sale, a Portfolio/Company Interest Sale or a BREA Membership Sale), and
BREA shall have the right thereafter to sell the Properties, the Portfolio
and/or BREA’s Membership Interest to a third party for any price that is
acceptable to BREA.
 
Section 10.3. 63B63B63B63B63B63BUUUUTag Along Rights
 
.UUUU  If BREA elects to sell BREA’s Membership Interest within a Marketing
Period, ESC and Columbia each shall have the right to elect to “tag along” with
said sale on a pro rata basis in accordance with the terms and conditions
negotiated by BREA for the sale of BREA’s Membership Interest; and failure by
ESC or Columbia to make such election within ten (10) business days of receipt
of notice from BREA regarding same shall be deemed an election by such Member to
not tag along on such sale.
 
Section 10.4. 64B64B64B64B64B64BUUUUDrag Along Rights
 
.UUUU  If BREA elects to sell BREA’s Membership Interest within a Marketing
Period, BREA shall have the right to require ESC and Columbia to sell ESC and
Columbia’s interests which represents the same percentage of the interests held
by ESC or Columbia as the interests being disposed of by BREA represent, in each
case on a pro rata basis in accordance with the terms and conditions negotiated
by BREA for the sale of BREA’s Membership Interest.  BREA shall notify ESC and
Columbia of its election to “drag along” ESC and Columbia at least 30 days’
prior to such proposed sale.  If BREA elects to exercise its rights under this
Section 10.4, ESC and Columbia shall take such actions as may be reasonably
required and otherwise cooperate in good faith with BREA in connection with the
completion of the proposed sale (including, without limitation, the voting of
any interests to approve such proposed sale).
 
Section 10.5. 65B65B65B65B65B65BUUUUUnsolicited Offers to Purchase
 
.UUUU  If BREA receives an unsolicited offer to sell all or substantially all of
the Properties, any Property, BREA’s Membership Interest, or the
Portfolio/Company Interest to a third party that is not an Affiliate of BREA,
then the thirty (30) day period in the case of a Property Sale and the sixty
(60) day period in the case of Portfolio Sale or a BREA Membership Sale set
forth in Sections 10.1A(1), 10.1B(1) and 10.1C(1) for the Administrative Member
to respond to an Intent to Sell Notice shall be reduced to fifteen (15) days and
thirty (30) days, respectively.
 
Section 10.6. 66B66B66B66B66B66BUUUUFailure to Sell
 
.UUUU  If BREA is unable to sell BREA’s Membership Interest, the
Portfolio/Company Interest or the applicable Property within a Marketing Period,
then, prior to any further marketing or any subsequent marketing of BREA’s
Membership Interest, the Portfolio/Company Interest or the applicable Property,
BREA must send Administrative Member
 

 
39

--------------------------------------------------------------------------------

 

a new Intent to Sell Notice, and the process set forth in Section 10.1 through
this Section 10.5 shall be applicable.
 
Section 10.7. 67B67B67B67B67B67BUUUUMethod of Sale
 
.UUUU  The sale of a Property or the Portfolio/Company Interest to a third party
may be accomplished, in the sole and absolute discretion of BREA, as a sale of
such Property or as a sale of the Company’s interest in the Company Subsidiary
that has a direct or indirect interest in such Property.
 
Section 10.8. 68B68B68B68B68B68BUUUUDesignation of Rights
 
.UUUU  Notwithstanding anything herein to the contrary, Administrative Member
may from time to time assign its rights under this Article X or designate
Columbia as the holder of such rights (and Columbia may assign or designate such
rights to ESC), in each case with prior written notice to BREA, so long as at
any time only ESC or Columbia (and not both) is the holder of such rights.  The
Members acknowledge that ESC and Columbia may enter into a side letter with
respect to the assignment or exercise of the rights under this Article X.
 
ARTICLE
XI                                   10B10B10B10B10B10BUUUUMISCELLANEOUSUUUU.
 


 
Section 11.1. 69B69B69B69B69B69BUUUUNotices
 
.UUUU  Any notice which a party is required or may desire to give the other
party shall be in writing and may be delivered (1) personally, (2) by United
States registered or certified mail, postage prepaid, (3) by Federal Express or
other reputable courier service regularly providing evidence of delivery (with
charges paid by the party sending the notice), or (4) by facsimile, provided
that such telecopy shall be immediately followed by delivery of such notice
pursuant to clause (1), (2) or (3) above.  Any such notice to a party shall be
addressed at the address set forth below the name of such party on the signature
pages at the end of this Agreement (subject to the right of a party to designate
a different address for itself by notice similarly given).  Service of any such
notice or other communications so made shall be deemed effective on the day of
actual delivery (whether accepted or refused) as evidenced by confirmed
answerback if by facsimile (provided that if any notice or other communication
to be delivered by facsimile cannot be transmitted because of a problem
affecting the receiving party’s facsimile machine, the deadline for receiving
such notice or other communication shall be extended through the next business
day), as shown by the addressee’s return receipt if by certified mail, and as
confirmed by the courier service if by courier; provided, however, that if such
actual delivery occurs after 5:00 p.m.  (local time where received) or on a
non-business day, then such notice or demand so made shall be deemed effective
on the first business day after the day of actual delivery.  No communications
via electronic mail shall be effective to give any notice, request, direction,
demand, consent, waiver, approval or other communications hereunder.
 
Section 11.2. 70B70B70B70B70B70BUUUUContribution Agreement
 
.UUUU
 
A. 149B149B149B149B149B149BIf any Project Lender or any other party
(collectively, “Indemnitee”) collects from any Member or its Affiliate (the
“Paying Member”) all or any part of any amounts due under any Project Financing,
or any replacement thereof (the “Unpaid Liabilities”) pursuant to any letter of
credit, guaranty or environmental indemnity agreement, the amount of which
Unpaid Liabilities is not reimbursed to the Paying Member by the Company within
five (5) business days after the Company’s receipt of written demand for such
reimbursement (a
 

 
40

--------------------------------------------------------------------------------

 

“Guaranty Payment”), then the Paying Member shall give a written demand to the
other Members (the “Non-Paying Members”) specifying the amount of the Guaranty
Payment and providing reasonable evidence of such Guaranty Payment by the Paying
Member to Indemnitee (a “Demand Notice”).Within five (5) business days after its
receipt of a Demand Notice from the Paying Member, each Non-Paying Member shall
remit to the Paying Member an amount equal to the Guaranty Payment multiplied by
such Non-Paying Member’s Company Percentage (a “Liability Percentage”) of the
Guaranty Payment.  Each Member agrees to consult with the other Members prior to
making any Guaranty Payment and, upon request, to advise the other Members of
the aggregate amount the Paying Member has paid under any guaranty or
environmental indemnity agreement.
 
B. 150B150B150B150B150B150BIf any Member shall fail to make any payment required
to be made pursuant to this Agreement within the time period specified in
XXXXXXSection 11.2XXXXXXA, then interest will accrue on such unpaid amount from
the date of the relevant Demand Notice until paid or otherwise satisfied at a
rate equal to Default Rate, and the same shall be due and payable to the Paying
Member along with any costs of collection incurred by the Paying Member,
including reasonable attorneys’ fees and expenses.
 
C. 151B151B151B151B151B151BNotwithstanding anything to the contrary contained in
this Agreement, in the event that Indemnitee is entitled to enforce the Unpaid
Liabilities of the Company against the Company or one of the Members due to the
fraud, grossly negligent actions, or intentional misconduct by another Member
(such Member, the “Liable Member”), or such Liable Member’s direct and indirect
members, partners, shareholders, officers, directors, employees or agents, or
actions by such Liable Member outside the scope of its authority under this
Agreement (such acts being herein referred to as the “Recourse Acts”), then such
Liable Member shall be 100% liable to the Company and the other Members for any
Claim arising in connection with the Recourse Acts, and such Liable Member shall
indemnify, protect, defend and hold the Company and such other Members harmless
from and against any and all Claims suffered or sustained by it by reason of
such Liable Member’s Recourse Acts.
 
D. 152B152B152B152B152B152BIf the assets of the Company are inadequate to fully
satisfy any Unpaid Liabilities, and BREA, Columbia or Administrative Member is
required to make any Guaranty Payment, then, except with respect to payments
made due to the Recourse Acts, which shall be made in accordance with the
provisions of Paragraph C above, the parties agree as follows:
 
(1) 216B216B216B216B216B216BUntil the Project Financing, or any replacement
thereof has been repaid in full, and the Property has been sold to a third
party, in the event distributions have been made under the Promote Clause, any
amounts the Members are obligated hereunder (or otherwise agree in writing) to
pay with respect to any Guaranty Payments shall, notwithstanding anything to the
contrary herein, be made as follows:
 
(a) 221B221B221B221B221B221Binitially, in accordance with the allocations under
the Promote Clauses (up to an amount equal to the amount previously distributed
under the Promote Clauses), and
 
(b) 222B222B222B222B222B222Bthereafter, the balance, if any, of the Guaranty
Payments shall be made by the Members pari passu in accordance with their
Company Percentages.
 

 
41

--------------------------------------------------------------------------------

 



(2) 217B217B217B217B217B217BAny payments made by BREA, whether a Guaranty
Payment to Indemnitee or a payment to the Paying Member for BREA’s Liability
Percentage of a Guaranty Payment, shall be deemed to be a contribution by BREA
under this Agreement.
 
(3) 218B218B218B218B218B218BAny payment made by ESC, whether a Guaranty Payment
to Indemnitee or a payment to the Paying Member for ESC’s Liability Percentage
of a Guaranty Payment, shall be deemed to be a contribution by ESC under this
Agreement.
 
(4) 219B219B219B219B219B219BAny payment made by Columbia, whether a Guaranty
Payment to Indemnitee or a payment to the Paying Member for Columbia’s Liability
Percentage of a Guaranty Payment, shall be deemed to be a contribution by
Columbia under this Agreement.
 
(5) 220B220B220B220B220B220BThe Company shall be deemed to have made the
Guaranty Payments to the Indemnitee.
 
Section 11.3. 71B71B71B71B71B71BUUUUAcknowledgement by Members
 
.UUUU  Each Member acknowledges the following:  (A) it is familiar with the
business proposed to be conducted by the Company and the Company Subsidiaries;
(B) it has been advised that its interest in the Company may not be sold,
transferred, or otherwise disposed of except as provided herein; (C) it
understands that its interest in the Company has not been registered under the
Securities Act of 1933 as amended (the “Securities Act”), or any State
securities laws, in reliance on an exemption for private offerings or the fact
that it is not a security and if its interest in the Company is a security, such
Member may not be able to resell it unless it is registered under the Securities
Act and applicable State securities laws or unless an exemption from such
registration is available; (D) it is a “sophisticated investor” with substantial
prior experience in high-risk business investments of the type described in this
Agreement and is aware of and familiar with the risks associated with a private
limited liability company and would qualify as an “accredited investor” as such
is defined in Rule 501 of Regulation D, as enacted pursuant to Sections 3(b) and
4(2) of the Securities Act; (E) it is acquiring its interest in the Company for
its own account, for investment only and with no present intention of
distributing, reselling, pledging, or otherwise disposing of its interest; and
(F) that it is familiar with the type of investment which its interest in the
Company constitutes and has reviewed the acquisition of such interest with its
tax and independent legal counsel and investment representatives to the extent
it deems necessary.
 
Section 11.4. 72B72B72B72B72B72BUUUUREIT
 
.UUUU  Notwithstanding anything contained herein to the contrary, BREA, may
without the consent of any other member convert one or more Company Subsidiaries
into  real estate investment trusts (each a “REIT”) and thereafter, the
Company’s business shall be conducted in such a manner as to permit each such
REIT at all times to be qualified as a REIT for federal income tax purposes
(including refraining from taking actions inconsistent with such qualification),
including the creation of taxable REIT subsidiaries, execution of operating
leases between Company Subsidiaries and such taxable REIT subsidiaries.
 
Section 11.5. 73B73B73B73B73B73BUUUUConstruction
 
.UUUU  Every covenant, term, and provision of this Agreement shall be construed
simply according to its fair meaning and not strictly for or against any Member
(notwithstanding any rule of law requiring an Agreement to be strictly construed
against the drafting party).
 

 
42

--------------------------------------------------------------------------------

 



Section 11.6. 74B74B74B74B74B74BUUUUTime is of the Essence
 
.UUUU  Subject to Section 11.15, time is of the essence with respect to this
Agreement.
 
Section 11.7. 75B75B75B75B75B75BUUUUEntire Agreement
 
.UUUU  This Agreement constitutes the entire agreement between the
parties.  This Agreement supersedes any prior agreement or understandings
between the parties.
 
Section 11.8. 76B76B76B76B76B76BUUUUAmendments
 
.UUUU  This Agreement may be amended only by written agreement of amendment
executed and delivered by each of the  Members, provided Columbia’s agreement to
such amendments shall not be unreasonably withheld, conditioned or
delayed.  Notwithstanding the foregoing, the Members agree to execute and
acknowledge any amendments and/or restatements to this Agreement contemplated by
Section 2.6 of the Purchase Agreement, in such form and content as required by
the Purchase Agreement or as the Members otherwise agree.
 
Section 11.9. 77B77B77B77B77B77BUUUUGoverning Law
 
.UUUU  This Agreement and the rights of the parties hereunder shall be governed
by and interpreted in accordance with the laws of the State of Delaware (without
regard to conflicts of laws).  Subject to Section 7.3, each of the parties
hereto irrevocably and unconditionally agrees (1) to be subject to the exclusive
jurisdiction of the courts of the State of Delaware and of the federal courts
sitting in the State of Delaware, and (2)(a) to the extent such party is not
otherwise subject to service of process in the State of Delaware, to appoint and
maintain an agent in the State of Delaware as such party’s agent for acceptance
of legal process and notify the other party or parties hereto of the name and
address of such agent, and (b) that service of process may, to the fullest
extent permitted by law, also be made on such party by prepaid certified mail
with a proof of mailing receipt validated by the United States Postal Service
constituting evidence of valid service, and that service made pursuant to (2)(a)
or (b) above shall, to the fullest extent permitted by law, have the same legal
force and effect as if served upon such party within the State of Delaware.
 
Section 11.10. 78B78B78B78B78B78BUUUUSuccessors and Assigns
 
.UUUU  Except as herein otherwise specifically provided, this Agreement shall be
binding upon and inure to the benefit of the parties and their legal
representatives, successors and assigns.
 
Section 11.11. 79B79B79B79B79B79BUUUUCaptions
 
.UUUU  Captions contained in this Agreement in no way define, limit or extend
the scope or intent of this Agreement.
 
Section 11.12. 80B80B80B80B80B80BUUUUSeverability
 
.UUUU  If any provision of this Agreement, or the application of such provision
to any person or circumstance, shall be held invalid, the remainder of this
Agreement, or the application of such provision to the persons or circumstances,
shall not be affected thereby.
 
Section 11.13. 81B81B81B81B81B81BUUUUCounterparts
 
.UUUU  This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
document.
 
Section 11.14. 82B82B82B82B82B82BUUUUCertain Terminology
 
.
 

 
43

--------------------------------------------------------------------------------

 



A. 153B153B153B153B153B153BWhenever the words “including,” “include” or
“includes” are used in this Agreement, they should be interpreted in a
non-exclusive manner as though the words,” without limitation,” immediately
followed the same.
 
B. 154B154B154B154B154B154BExcept as otherwise indicated, all Article, Section
and Exhibit references in this Agreement shall be deemed to refer to the
Sections and Articles in, and the Exhibits to, this Agreement.
 
C. 155B155B155B155B155B155BWherever the words “herein” or “hereunder” appear in
this Agreement, they shall be interpreted to mean “in this Agreement” or “under
this Agreement,” respectively.
 
D. 156B156B156B156B156B156BAs used herein, “good faith” means “honesty in fact”
as such phrase is used in the Uniform Commercial Code, as adopted in the State
of Delaware as of the date of this Agreement.
 
Section 11.15. 83B83B83B83B83B83BUUUUNon-Business Days
 
.UUUU  Whenever action must be taken (including the giving of notice or the
delivery of documents) under this Agreement during a certain period of time or
by a particular date that ends or occurs on a non-business day (i.e., Saturday,
Sunday or a holiday recognized by the U.S. federal government or the State of
New York or Delaware), then such period or date shall be extended until the
immediately following business day.
 
Section 11.16. 84B84B84B84B84B84BUUUUIncorporation of Exhibits
 
.UUUU  All exhibits attached and referred to in this Agreement are hereby
incorporated herein as fully set forth in (and shall be deemed to be a part of)
this Agreement.
 
Section 11.17. 85B85B85B85B85B85BUUUUEffectiveness
 
.UUUU  In no event shall any draft of this Agreement create any obligation or
liability, it being understood that this Agreement shall be effective and
binding only when a counterpart hereof has been executed and delivered by each
party hereto.
 
Section 11.18. 86B86B86B86B86B86BUUUUConfidentiality
 
.UUUU  By executing this Agreement, each Member expressly agrees, at all times
during the term of the Company and thereafter and whether or not at the time a
Member of the Company, (i) not to issue any press release or advertisement or
take any similar action concerning the Company’s business or affairs without
first obtaining the Administrative Member and BREA’s consent, which shall not be
unreasonably withheld, (ii) not to publicize detailed financial information
concerning the Company and (iii) not to disclose the Company’s affairs generally
without using reasonable efforts to consult with the other Members prior to such
disclosure; provided, however, the foregoing shall not restrict any Member from
disclosing information concerning such Member’s investment in the Company to its
officers, directors, employees, agents, legal counsel, accountants, other
professional advisors, limited partners, members and Affiliates, or to
prospective or existing investors of such Member or its Affiliates, prospective
or existing lenders to such Member or its Affiliates, or prospective purchasers
of such Member’s interests in the Company, provided any such prospective
purchasers shall agree to treat such information confidentially in accordance
with this Agreement.  The provisions of this Section shall survive the
termination of the Company.  Notwithstanding anything to the contrary provided
elsewhere herein,  any party to this Agreement (and any employee,
representative, or other agent of any party to this Agreement) may disclose to
any and all persons, without limitation of any kind, (x) the tax treatment and
tax structure of the transactions contemplated by this Agreement and all
materials of any kind (including opinions or other tax
 

 
44

--------------------------------------------------------------------------------

 

analyses) that are provided to it relating to such tax treatment and tax
structure (however, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities law) or (y) any other
information to the extent necessary to comply with an order of a court of
competent jurisdiction, applicable federal or state securities laws or other
applicable laws or in connection with the required accounting for a Member’s
interest in the Company under generally accepted accounting principles.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
[Remainder of page intentionally left blank; signatures follow]
 

 
45

--------------------------------------------------------------------------------

 

BREA’s Signature Page for Limited Liability Company Agreement
for BRE/SW Portfolio LLC
effective as of the date and year first above written


UUUUBREAUUUU:


BRE/SW MEMBER LLC,
a Delaware limited liability company




By:           _/s/ David Roth______________
Name:           David Roth ________________________
Title:           Managing Director__________________


UUUUAddressUUUU:


c/o The Blackstone Group
345 Park Avenue
New York, New York  10154
Attention:   Mr. David Roth
Telephone:                      (212) 583-5885
Facsimile:                      (212) 583-5202


UUUUWith Copy ToUUUU:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention:  Gregory J. Ressa
Telephone:                      (212) 455-7430
Facsimile:                      (312) 455-2502



 
 

--------------------------------------------------------------------------------

 

ESC’s Signature Page for Limited Liability Company Agreement
for BRE/SW Portfolio LLC
effective as of the date and year first above written




UUUUESCUUUU:


EMERITUS CORPORATION,
a Washington corporation


By:           /s/ Eric Mendelsohn _
Name:           Eric Mendelsohn
Title:           SVP Corporate Development


UUUUAddressUUUU:


3131 Elliott Avenue, Suite
Seattle, Washington  98121
Attention:   Eric Mendelsohn
Telephone:                      (206) 301-4493
Facsimile:                      (206) 357-7388


UUUUWith Copy toUUUU:


Riddell Williams P.S.
1001 Fourth Avenue, Suite 4500
Seattle, WA 98154
Attention: David D. Buck
Telephone:                      (206) 389-1581
Facsimile:                      (206) 389-1708







 
 

--------------------------------------------------------------------------------

 

Columbia’s Signature Page for Limited Liability Company Agreement
for BRE/SW Portfolio LLC
effective as of the date and year first above written


UUUUCOLUMBIAUUUU:


CPDF II, LLC,
a Washington limited liability company


By:           Columbia Pacific Advisors LLC, a Washington limited liability
company, its manager




By:           /s/ Alexander Washburn _
Name:                      Alexander Washburn
Title:           Manager


UUUUAddressUUUU:


c/o Columbia Pacific Management, Inc.
1910 Fairview Avenue, Suite 202
Seattle, WA  98102
Attention:   Stan Baty
Telephone:                      (206) 728-9063
Facsimile:                      (206) 728-9327


UUUUWith Copy toUUUU:


Sidley Austin LLP
787 Seventh Avenue
21st Floor
New York, New York 10019
Attention: Robert L. Boyd, Esq.
Telephone: (212) 839-7352
Fax: (212) 839-5599



 
 

--------------------------------------------------------------------------------

 

UUUULimited Liability Company Agreement
 
BREA Emeritus LLC
 
UUUUEXHIBITS
 
 
A – Intentionally Omitted
 
B – Properties
 
C – Existing Competing Projects
 
D – Certain IRR Deficiency Calculations
 
E – Certain Obligations of Administrative Member
 
F – Form of Property Management Agreement
 
G – Certain Tax and Accounting Matters
 
H – Form of Management Rights Letter



 
 

--------------------------------------------------------------------------------

 

UUUUEXHIBIT “A”
 


 
Intentionally Omitted
 



 
 

--------------------------------------------------------------------------------

 

UUUUEXHIBIT “B”
 


 
PROPERTIES
 

 
 

--------------------------------------------------------------------------------

 

UEXHIBIT “C”
 


 
EXISTING COMPETING PROJECTS
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT “D”


UCERTAIN IRR DEFICIENCY CALCULATIONS


This Exhibit describes the internal rate of return calculation contemplated by
Section 4.1 of the limited liability company agreement (this “Agreement”) to
which this Exhibit is attached and of which this Exhibit forms a part.  Except
as otherwise indicated in this Exhibit, each capitalized term used herein shall
have the meaning given to the same elsewhere in this Agreement.
 
A. 157B157B157B157B157B157BUCERTAIN DEFINITIONSU.
 
“Contributions” means the sum of all contributions made under this Agreement by
BREA or Columbia, as applicable, to the Company on or after Time 0.  If an
escrow is used or advances are made by BREA or an affiliate prior to the date
the Properties are acquired by the Company (or any Company Subsidiary) and later
treated as, or credited against, BREA’s contributions, then Contributions shall
be deemed made on the date amounts are so deposited into escrow or advanced.
 
“Distributions” for a particular IRR Rate means all distributions made to BREA
or Columbia, as applicable, under the applicable subsections of Section 4.1 on
or after Time 0.  The applicable subsections are as follows:  if the IRR Rate is
15% per annum, then the applicable subsection is 4.1A; if the IRR Rate is 20%
per annum, then the applicable subsections are 4.1A and 4.1B; and if the IRR
Rate is 25% per annum, then the applicable subsections are 4.1A, 4.1B and 4.1C.
 
“IRR Rate” means 15% per annum, 20% per annum or 25% per annum, as applicable
 
“Time 0” means the date the Properties are acquired by the Company (or any
Company Subsidiary).  However, if an escrow is used or BREA or an Affiliate
otherwise advanced funds for the Company prior to the date the Properties are
acquired by the Company (or any Company Subsidiary) (Ue.g.U, for a portion of a
deposit), then Time 0 shall mean the date BREA or such Affiliate deposits funds
in such escrow or makes such advance.
 
B. 158B158B158B158B158B158BUDEFINITION AND CALCULATION OF IRR DEFICIENCYU.  With
respect to the applicable IRR Rate, the “IRR Deficiency” as of any particular
date means the amount by which (1) the future value as of such date at such IRR
Rate, compounded annually, of all Contributions made on or before such date
(which shall include both such Contributions themselves and an annually
compounded return on such Contributions using such IRR Rate), exceeds (2) the
future value (as of such date) at such IRR Rate, compounded annually, of all
Distributions for such IRR Rate (excluding, however, any Distribution to be made
on such date and with respect to which such calculation is being made) made on
or before such date (which shall include both such Distributions themselves and
an annually compounded return on such Distributions using such IRR Rate).  The
“15% IRR Deficiency” is the IRR Deficiency using an IRR Rate of 15% per annum,
the “20% IRR Deficiency” is the IRR Deficiency using an IRR
 

 
 

--------------------------------------------------------------------------------

 

Rate of 20% per annum, and the “25% IRR Deficiency” is the IRR Deficiency using
an IRR Rate of 25% per annum.
 



 
 

--------------------------------------------------------------------------------

 

UEXHIBIT “E”
 


 
CERTAIN OBLIGATIONS OF ADMINISTRATIVE MEMBER
 
Subject to Section 5.1, Administrative Member’s responsibilities include:
 
·  
Maintain/manage or cause to be maintained and managed at company expense LLC
level documentation and procedures

 
·  
Preparing an Operating Budget and Capital Budget) for BREA’s review and approval
at least forty-five (45) days prior to commencement of each calendar year and
making such changes thereto as the Members may approve

 
·  
Coordinating and facilitating and/or causing the preparation of financial and
operational reports, disclosures and statements required under the terms of any
loan documents at company expense.

 
·  
Monitor lender relationship

 
·  
Prepare distribution recommendations

 
·  
Prepare and deliver capital calls for approval

 
PROPERTY OPERATIONS
 
·  
Determine and recommend to the Company and each Company Subsidiary most
effective manner for property operations including internal management,
third-party property management, third-party facilities management

 
·  
Oversee third-party property, facilities, and/or financial managers, if any

 
INSURANCE
 
Administrative Member shall cause the Company and the Company Subsidiaries, at a
minimum, to obtain and maintain, without interruption, the insurance or self
insurance coverages stipulated hereunder for the benefit of the Company and the
Company Subsidiaries and each Member, but only to the extent of such party’s
interest in the Property:
 
(a) 223B223B223B223B223B223BUPropertyU.  The Company or the applicable Company
Subsidiary shall, at a minimum, obtain and maintain, without interruption, the
insurance coverages stipulated hereunder for the benefit of the Company and the
applicable Company Subsidiary and each Member, but only to the extent of such
party’s interest in the Property:
 
(i) 230B230B230B230B230B230BUReplacement CostU.  The Property shall be insured
on a Full Replacement Cost basis.  Full Replacement Cost is defined as the cost
of replacing all improvements, together with appurtenances and betterments in
compliance with prevailing building codes, without deduction for physical
depreciation thereof, at the time of replacement of the Property, following a
loss.  If the Property is vertically improved, full Replacement Cost shall be
determined by an
 

 
 

--------------------------------------------------------------------------------

 

appraisal made at least once every three (3) years, by an appraiser, appraisal
company or insurance company.  The value so determined shall be binding and
conclusive.  The policy shall further provide that, in the event of a total or
constructive total loss, the Company and the applicable Company Subsidiaries
shall not be unreasonably restricted from applying the proceeds to the
re-building of the improvements at such other location as the Company and the
applicable Company Subsidiaries shall elect.  The Property shall be insured on
an All Risk basis, and such policy shall include coverage for losses due to the
peril of windstorm.  The policy shall be endorsed to provide coverage for
demolition and increased cost of construction to conform to local ordinance.
 
(ii) 231B231B231B231B231B231BURent Loss/Business InterruptionU.  If applicable,
the Company or the applicable Company Subsidiary shall maintain, after
substantial completion of the improvements, rent loss/business interruption
insurance sufficient to prevent the Company and the applicable Company
Subsidiaries from being a coinsurer under the terms of the policy, and in an
amount equal to either twelve months’ projected gross income from the Property,
or for the length of time it would take to demolish and rebuild all
improvements.
 
(iii) 232B232B232B232B232B232BUBuilder’s RiskU.  During the period of any
construction, repair, renovation, restoration or replacement of the improvements
or the Property, the Company or the applicable Company Subsidiary shall obtain
and maintain a completed value “All Risk” Builder’s Risk policy in an amount
equal to one hundred percent (100%) of the replacement cost of the
Property.  Coverage should include, but not be limited to, collapse, soft costs,
transit, earthquake, flood, windstorm, off-site storage, expediting expenses,
demolition and increased cost of construction (for renovation and/or additions
to existing structures), water damage, permission for partial occupancy, and
automatic reinstatement.  The policy is to be written on a non-reporting basis,
and in an amount not less than the total value of the Property (less the value
of such uninsurable items as land, site preparation, grading, paving, parking
lots).  The coverage may be provided as an extension to the property policy in
force if the requirements herein are satisfied, subject to approval by the
Members.
 
(iv) 233B233B233B233B233B233BUFloodU.  If at any time the Property is in an area
that has been identified by the Federal Insurance Administration as having
special flood and/or mudslide hazards, and in which the sale of flood insurance
has been made available under the National Flood Insurance Act of 1968, the
Company or the applicable Company Subsidiary shall purchase and maintain a flood
insurance policy.  In the event that the Property is in an area identified as
subject to flood and/or mudslide hazards, the Company or the applicable Company
Subsidiary shall obtain a certificate or letter stating that the Property is
insured for losses arising out of these perils.
 
(v) 234B234B234B234B234B234BUEarthquakeU.  If the Property is in an area
identified by any governmental, engineering or any hazard underwriting agencies
as being subject to the peril of earthquake, with a Maximum Probable Loss (MPL)
of between ten percent (10%) and twenty percent (20%), the Company or the
applicable Company Subsidiary shall obtain earthquake insurance equal to fifty
percent (50%) of the replacement cost of the Property.
 

 
 

--------------------------------------------------------------------------------

 



(b) 224B224B224B224B224B224BULiabilityU.
 
(i) 235B235B235B235B235B235Bthe Company shall obtain and maintain Commercial
General Liability insurance on the broadest forms available for similar risks,
written on an “occurrence policy form,” against all claims for bodily injury,
disease or death, property damage, personal injury and contractual liability
(deleting any exclusion restricting coverage for contractual obligations for
claims occurring on, in or about the Property and adjoining premises, explosion,
collapse, and underground property damage) in an amount of not less than
$1,000,000 arising out of any one occurrence.  Such insurance may be provided
under a primary and an umbrella policy or policies.  If liability coverage for
the Property is included under any blanket policy written on an aggregate form,
then the annual aggregate limit of insurance must not be less than
$1,000,000.  The policy shall be endorsed to include the Company, each Company
Subsidiary and each Member as an additional insured subject to the benefits
stipulated under subsection (i)(v) hereof.
 
(ii) 236B236B236B236B236B236BDuring any period of construction, repair,
restoration, renovation or replacement of the Property, the Company or the
applicable Company Subsidiary shall cause the general contractor to maintain
commercial liability insurance (or the Company’s and contractor’s protective
liability insurance in the name of the Company, each Company Subsidiary and each
Member), with extension for, but not limited to, products/completed operations,
with limits of not less than $5,000,000 per occurrence.  The Company or the
applicable Company Subsidiary shall also cause the general contractor to require
its subcontractors of any tier to provide confirmation of commercial liability
coverage (including products/completed operations, if applicable) with a limit
of not less than $1,000,000.  The general contractors and the subcontractors
shall have the Company and each Company Subsidiary included on the insurance
required herein as additional insureds.
 
(c) 225B225B225B225B225B225BUWorkers’ CompensationU.  The Company and each
Company Subsidiary will maintain Workers’ Compensation and Employer’s Liability
insurance, or their equivalent, for all its employees (if any), and will cause
any of its agents, contractors and subcontractors of any tier to maintain
similar insurance for all their respective employees, to the fullest extent
required under the laws of the jurisdiction in which the Property is located.
 
(d) 226B226B226B226B226B226BUErrors and OmissionU.  The Company and each Company
Subsidiary will cause any professional consultants, including architects and
engineers, to maintain coverage in limits of not less than $1,000,000.
 
(e) 227B227B227B227B227B227BUOther InsuranceU.  In addition to the above, the
Company and each Company Subsidiary shall maintain all insurance, Directors and
Officers Insurance and surety and fidelity bonds in amounts and for such periods
that are deemed to be prudent, or are customarily maintained by persons or
entities operating properties of like kind, construction and occupancy in the
locality of the Property.
 
(f) 228B228B228B228B228B228BUAll InsuranceU.  Unless specified on any of the
policies required above, and such specification is reciprocated on other
corresponding policies, all insurance required herein will be primary and not
excess over, contributory or participating with any other insurance carried by
individual Members or their respective affiliates or agents.
 

 
 

--------------------------------------------------------------------------------

 



(g) 229B229B229B229B229B229BUOther Requirements With Respect to InsuranceU.  The
following provisions shall apply with respect to all insurance coverage required
above:
 
(i) 237B237B237B237B237B237BUInsurance CompaniesU:  All insurance required
herein shall be issued by insurance companies of recognized good standing, with
a rating of at least A in Best’s Key Rating Guide, and must be licensed to do
business in the state in which the Property is located.  Coverage under blanket
policies may be extended by endorsements provided the insurers meet the
requirements stipulated herein.  Each policy shall not have more than a
commercially reasonable deductible for any occurrence, except for mandatory
deductibles where required under local regulations, or when required by insurers
for specific catastrophic perils.
 
(ii) 238B238B238B238B238B238BUEvidence of InsuranceU:  The Company and each
Company Subsidiary shall obtain, before the expiration date of each such policy,
certificates or binders evidencing such insurance, or endorsements, thereof
acceptable to BREA.
 
(iii) 239B239B239B239B239B239BUCancellationU:  The Company and each Company
Subsidiary shall within 30 days notify each Member of any cancellation of,
non-renewal, or such material change as may adversely affect any insurance
policy or coverage in force.  Each policy shall contain a provision obligating
the insurer to send at least thirty (30) days’ prior written notice to each
Member and any party included as an additional insured or loss payee notifying
them of the intent to cancel or make such change, and that any loss otherwise
payable to them thereunder shall be paid notwithstanding any act or negligence
on their part or that of the Company or any Company Subsidiary which might,
absent such provision, result in a forfeiture of all or part of such insurance
payment.
 
(iv) 240B240B240B240B240B240BUSeparate InsuranceU:  Without the prior written
consent of the Members, neither the Company nor any Company Subsidiary shall not
purchase separate insurance concurrent in form or contributing in the event of
loss, with the insurance required hereunder.
 
(v) 241B241B241B241B241B241BUPayment of PremiumU:  The Company and each Company
Subsidiary shall be solely responsible for, and promptly pay when due, any and
all premiums on all such insurance to be carried by the Company and each Company
Subsidiary.
 
(vi) 242B242B242B242B242B242BUWaiver of SubrogationU:  The Members, the Company
and each Company Subsidiary waive any claims against one another with respect to
the insurance actually carried to the extent of the proceeds realized from such
insurance coverage.
 
GENERAL
 
·  
Conducting or causing to be conducted the day-to-day business and affairs of the
Company in accordance with the Requirements, including all matters which do not
constitute Major Decisions

 
·  
Implementing the Major Decisions of the Company

 
·  
Monitoring and supervising the performance of the Property

 

 
 

--------------------------------------------------------------------------------

 



·  
Paying approved expenses, including principal and interest payments under the
Project Financing and all taxes, assessments and other impositions applicable to
the Property payable by the Company or any Company Subsidiary

 
·  
Executing on behalf of and in the name of the Company or the applicable Company
Subsidiary all agreements that do not constitute Major Decisions that are
required for the day-to-day operations of the business of the Company and each
Company Subsidiary

 
·  
Suing, prosecuting, settling or compromising all claims by or against third
parties subject and in accordance with the Requirements

 
·  
Requiring contractors providing services in connection with the Property to
maintain adequate insurance and, to the extent reasonably appropriate,
sufficient bonds and similar items

 
·  
Protecting and preserving the title and interest of the Company, each Company
Subsidiary and their respective assets

 
·  
Filing all disclosure documents related to the Property required by law and
taking any other actions necessary or advisable in order to comply with the
Requirements

 
·  
Performing all business functions and otherwise operating and managing the
Property in accordance with the Requirements

 
·  
Overseeing third party providers’ services to ensure that Property is managed to
yield optimal returns

 
·  
Performing such other duties as may be reasonably requested from time to time by
BREA

 
*   *   *
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT “F”


 MANAGEMENT [AND OPERATING] AGREEMENT
([Individual property])


THIS MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into as of the
___ day of ___________, 2010 (the “Effective Date”), by and between [Property
Owner], a Delaware limited liability company (“Owner”), and EMERITUS
CORPORATION/ EMERICARE INC1, a Washington corporation (“Manager”) in connection
with the [assisted living and/or memory care/skilled nursing facility] known as
“[___]” located at [____] (“Facility”).
 
WITNESSETH THAT:
 
WHEREAS, Owner has acquired the Facility as of the date of this Agreement.
 
WHEREAS, in connection with the ownership of the Facility, Owner desires to
engage Manager as its property manager for the Facility pursuant to the terms
hereof.
 
WHEREAS, Manager is the licensed operator of the Facility.F2
 
NOW, THEREFORE, in consideration of the promises and the respective undertakings
of the parties hereinafter set forth, it is hereby agreed as follows:
 
AGREEMENT
 
The parties agree as follows:
 
1.  
0BRetention of Services

 
1.1  
16BRetention

 
Subject to the terms and conditions contained herein, Owner hereby retains and
engages Manager, as Owner’s exclusive agent for these purposes, to supervise,
manage, operate, lease, and maintain the Facility in the name and for the
account of Owner.  Manager accepts such retention and engagement and agrees
that, as the licensed operator of the Facility it shall have ultimate
responsibility for the care provided at the Facility and for the compliance of
the Facility with applicable law.  Manager further agrees that, to the extent
not inconsistent with the terms and conditions hereof or with Manager’s status
as the licensed operator of the Facility, it shall comply with such written
instructions as may from time to time be given by Owner.  In furtherance and not
in limitation of the foregoing, Manager agrees to be bound by the following
general operating covenants:
 
(a)  
55BManager will perform the duties and responsibilities of Manager as set forth
in this Agreement;




--------------------------------------------------------------------------------

 
1 EmeriCare will be the Manager for the SNFs.
 
2 Form to be revised and conformed in Georgia in case Owner is the licensee; to
be revised to reflect that Owner and Manager are the licensee in the case of the
CA RCFEs

 
1

--------------------------------------------------------------------------------

 



(b)  
56BManager will use its Best Efforts (as defined in Section 4.1 hereof) to
supervise and direct the management and operation of the Facility in a
cost-effective and efficient manner; and

 
(c)  
57BManager will consult with Owner and keep Owner advised of all major policy
matters relating to the Facility.

 
Provided, however, although ultimate responsibility for the day to day
operations at the Facility will be and remain with Manager, Owner shall retain
sole ownership of, and nothing herein shall be construed to give Manager any
interest in (other than such limited rights to possession or use as may be
required to allow Manager to perform its obligations under this Agreement):
(i) the Facility; or (ii) any assets (including, without limitation, any
furnishings, fixtures, trade fixtures, equipment, supplies, consumables,
inventories, tangible and intangible personal property, accounts and accounts
receivable, Resident Agreements and other contracts or agreements relating to
the Facility, and insurance and condemnation proceeds) necessary or convenient
to the ownership, use, and operation of the Facility and acquired with Owner’s
funds or revenues of the Facility.  Except as otherwise specifically provided
herein, all expenses incurred by Manager in the operation and management of the
Facility in accordance with this Agreement, including without limitation
Manager’s Fee (as defined below), but specifically excluding any expenses
incurred by Manager in the event it has liability to Owner under the indemnity
provisions of this Agreement, shall be paid from revenues of the Facility or
from the funds deposited by Owner in the Facility’s Operating Account pursuant
to Section 6.2(f).
 
1.2  
17BServices

 
The management services to be provided by Manager with respect to the Facility
are as follows:
 
(a)  
58BManager shall enter into agreements with the residents of the Facility (the
“Resident Agreements”) and other agreements (the “Leases” and together with the
Resident Agreements, the “Occupancy Agreements”), if any, for the use or
occupancy of space in the Facility (whether by residents, licensees,
concessionaires, permissive use arrangement, subtenants, or otherwise) and
perform, as and when due, the duties and responsibilities imposed on Manager
under the terms thereof;

 
(b)  
59BManager shall comply with the annual budgeting process as set forth more
fully in Section 3, shall conduct the ongoing operation of the Facility in
compliance with the Approved Annual Budget (as defined below) subject to such
deviation therefrom as may be authorized under Section 3 and shall diligently
monitor the Facility’s profitability;

 
(c)  
60BManager shall develop and implement such operational policies and procedures
as may be necessary to ensure the ongoing licensure of the Facility and for the
efficient and effective operation thereof and shall from time to time during the
term hereof develop such new policies and procedures as shall be reasonably
necessary to ensure the establishment and maintenance of operations standards


 
2

--------------------------------------------------------------------------------

 

appropriate for the nature of the Facility, all with the goal of meeting the
requirements of Section 4 with respect to the  compliance of the Facility with
applicable law and third party payor reimbursement programs;
 
(d)  
61BManager shall develop and implement an [assisted living and/or memory
care/skilled nursing] program approved by Owner for the Facility, which shall
include the use of a Resident Agreement in the form provided by Manager to
Owner, reflecting rates which are consistent with those set forth in the
Approved Annual Budget, and quality assurance monitoring with respect to the
Facility’s compliance with all applicable laws, statutes, regulations,
ordinances, rules, requirements (including, without limitation license and
permit requirements), and guidelines of any governmental or quasi-governmental
authority, and their designated agents, lawfully asserting jurisdiction with
respect to an [assisted living/skilled nursing] facility as well as compliance
with all public and private programs through which the Facility receives
payment, reimbursement, or other compensation for services provided by or at the
Facility, and Manager covenants that Manager shall use its Best Efforts to avoid
citations or complaints by any such governmental authority, or any resident or
resident’s family member, with regard to patient care or the operation and
maintenance of the Facility;

 
(e)  
62BManager shall provide services necessary to promote customer, resident, and
employee satisfaction;

 
(f)  
63BManager shall develop and implement a system for the diligent monitoring and
assurance of physical plant maintenance and housekeeping at the Facility;

 
(g)  
64BManager shall develop, implement and diligently monitor marketing plans and
marketing materials for the Facility;

 
(h)  
65BManager shall provide human resources functions, to include, without
limitation, implementation and oversight of policies and procedures that ensure
compliance with all applicable federal, state, and local laws pertaining to
employment taxes, workers’ compensation, and other employment-related matters,
including, without limitation, diligent guidance and support relative to all
employee issues;



(i)  
66BManager shall provide the accounting function to the Facility, which function
shall include without limitation: (i) collecting revenues (including, without
limitation, Gross Operating Revenues (as defined below)) generated by or in
connection with the operation of the Facility, including issuing bills and
collecting accounts and monies owed for goods and services furnished to the
Facility, including, but not limited to, enforcing the rights of the Facility as
a creditor under any contract to which Manager may be a party in connection with
the operation of the Facility or in connection with the rendering of any
services, (ii) establishing and maintaining bank accounts at such financial
institutions, in such names, and with such restrictions on withdrawals, as shall
be expressly approved by Owner (collectively, the “Operating Account”), into
which Operating Account Manager covenants to deposit all such revenues, as well
as

 

 
3

--------------------------------------------------------------------------------

 

any funds provided by Owner pursuant to Section 6.2(f), (iii) establishing the
schedules of recommended charges, including special charges for services
rendered to the [residents/patients] at the Facility, (iv) preparing and filing
any required cost reports, if and to the extent the Facility participates in
Medicare and/or Medicaid and (v) providing, using generally accepted accounting
principles (“GAAP”), the general ledger, accounts receivable, accounts payable,
and payroll functions, as well as financial statements and data processing in
accordance with Section 4, below;
 
(j)  
67BNotwithstanding any other provision of this Agreement to the contrary,
Manager shall operate the Facility in accordance with and in compliance with all
terms and conditions of any loan or other financing arrangement of Owner with
respect to the Facility (“Owner’s Loan”), including all obligations to insure
the Facility and the operation of the Facility thereon;

 
(k)  
68BManager shall manage the Facility and oversee all related operations in
accordance with all applicable laws and regulations.  Manager shall use its Best
Efforts to permit no act or omission which results in any loss, suspension,
revocation, de-licensure, or discipline actions or fines against the Facility,
Manager or Owner;



(l)  
69BManager shall purchase supplies and non-capital equipment needed to operate
the Facility within the budgetary limits set forth in the Approved Annual
Budget. In purchasing said supplies and equipment, if possible, Manager shall
take advantage of any national or group purchasing agreements to which Manager
may be a party and of all discounts available thereunder.

 
All of the costs incurred by Manager in providing the services contemplated by
this Agreement shall be paid from funds in the Facility’s Operating Account.
 
1.3  
18BTerm

 
The term of this Agreement (“Term”) shall be for one (1) year, commencing on the
Effective Date, and thereafter, the Term shall be automatically renewed for
successive one (1) year periods, upon all of the same terms and conditions as
are in effect during the then current term of the Agreement, unless (i) notice
of non-renewal is given by either party ninety (90) days prior to the expiration
of the then current term, or (ii) otherwise cancelled pursuant to Section X6X of
this Agreement.
 
2.  
1BManager’s Compensation

        (a)           As compensation for the services to be rendered by Manager
during the term of this Agreement, Manager shall be paid a monthly management
fee (“Fee”) equal to five percent (5%) of the Gross Operating Revenues of the
Facility, actually collected for such calendar month.  “Gross Operating
Revenues” shall include all payments received in connection with Occupancy
Agreements or other payments for the use or occupancy of space in the Facility
(whether by residents, licensees, concessionaires,
 

 
4

--------------------------------------------------------------------------------

 

permissive use arrangement, or otherwise), including, without limitation, any
such payments received pursuant to any sublease or assignment of Occupancy
Agreements, any lease, license, concession, or other permissive use arrangement;
all payments made by any third-party payors under any third-party payor program
(including, without limitation, to the extent applicable to the Facility,
Medicare, Medicaid (however denominated under State law), CHAMPUS, Blue Cross
and/or Blue Shield, managed care plans, or other private insurance plans or
employee assistance programs), parking revenues, income from vending machines,
photocopy machines, and other such devices, late charges, interest on past due
rentals, payments under any licenses, concessions, or other agreements for
advertising signs, telecommunications services, antennas, or disks, all lease
modification, amendment, surrender, or cancellation payments, all proceeds in
lieu of rental revenues from any business interruption insurance policies; all
escalation payments; and all payments made by residents, or other users of the
Facility for extra services, including, without limitation, the use of any
personal property used in connection with the Facility and the provision of any
healthcare or other personal services.  For the avoidance of doubt, the parties
acknowledge and agree that the “Gross Operating Revenues” of the Facility shall
not include income derived from interest on investments or otherwise (except for
business interruption insurance proceeds as set forth above), proceeds of claims
on account of insurance policies, abatement of taxes awards arising out of
takings by eminent domain, discounts and dividends on insurance policies, sale
or refinancing proceeds, monies paid for capital expenditures, all purchase
discounts, and security deposits.  
 
(b)           Payment of the Fee with regard to a given calendar month shall be
made on the twenty-fifth (25th) day of such calendar month during the term,
commencing with the calendar month in which Owner acquires the Facility, and may
be paid even if the revenue from the Facility is insufficient to pay the other
operating expenses of the Facility.
 
(c)           Within twenty (20) days after the end of each fiscal year during
the Term, Manager shall provide to Owner a year end reconciliation of the Fee
for Owner’s review and approval, and to the extent such approved reconciliation
discloses a discrepancy between the Fee owed to, and the Fee actually paid to,
Manager, such discrepancy shall be paid to Manager, or reimbursed to Owner, as
the case may be, within five (5) days after such reconciliation is approved by
Owner.
 
3.  
2BAnnual Budget

 
3.1 3BPreparation of Budget; Contents
 
4BWithin ninety (90) days of Owner’s acquisition of the Facility, with respect
to the balance of calendar year 2010 and, at least forty-five (45) days prior to
the first day of each calendar year thereafter during the Term, Manager shall
prepare and submit to Owner for its approval, a detailed line item budget (the
“Annual Budget”) which shall be in a form and with content acceptable to
Owner.  The Annual Budget shall include, among other matters, anticipated
income, expenditures (including capital expenditures and any corresponding
capital expenditure budget), leasing/room rates for Facility beds/units and
reserves for such year.  The Annual
 

 
5

--------------------------------------------------------------------------------

 

Budget shall not contain expenses or allocations for home office expenses,
general corporate or administrative charges, or payroll or other accounting
expenses, or any other costs or expenses for which Manager is not entitled to
reimbursement hereunder.  The Annual Budget shall include a separate line item
specifically identifying all fees payable to Manager and any Affiliate of
Manager, with respect to the Facility, including any fees payable under this
Agreement.
 
3.2 5BApproval of Budget
 
6BManager may proceed in accordance with the Annual Budget only if the same is
approved by Owner in accordance with the provisions hereof.  Upon the receipt of
the proposed Annual Budget from Manager, Owner shall have thirty (30) days to
approve or disapprove in writing (specifying with reasonable particularity the
reasons for such disapproval) the Annual Budget.  If Owner does not approve the
Annual Budget in writing within this thirty (30) day period, then the submitted
Annual Budget shall be deemed disapproved.  The Annual Budget or a revision
thereof shall be deemed finally approved by Owner only if it is approved in
writing by Owner.  Owner’s approval shall not be unreasonably withheld.  Within
ten (10) days of receiving a written response from Owner disapproving (with
reasons) the Annual Budget (the “Response”), Manager shall re-submit a revised
Annual Budget to Owner addressing the concerns of Owner contained in the
Response.  Owner shall thereafter have ten (10) days to approve the Annual
Budget, and if not approved or disapproved within such time period, such
proposed Annual Budget shall be deemed provisionally approved.  Manager and
Owner shall continue with this process until the Annual Budget is finally
approved.  As used herein, the “Approved Annual Budget” means (A) the Annual
Budget for the then current year as approved by Owner in accordance with the
provisions of this Section 3.2 or (B) if the Annual Budget for the then current
year has not yet been so approved by Owner, then during the interim period until
such time as Owner approves the Annual Budget for such year, a temporary Annual
Budget shall take effect which shall be equal to the prior year’s approved
Annual Budget increased by five percent (5%) for all line items, except for
taxes, insurance premiums and utilities included in the prior year’s approved
Annual Budget, each of which shall equal the amount actually incurred for each
such item.
 
3.3 7BObligation and Authority to Implement Budget
 
8BManager shall implement the Approved Annual Budget in accordance with the
foregoing provisions and shall be authorized, without the need for further
approval by Owner, to make the specified expenditures and incur the specified
obligations provided for in the Approved Annual Budget (but only if (a) the
entry into any agreement provides for a term of less than three (3) months,
unless terminable by Manager without cause or penalty upon thirty (30) days’
notice to the other party), (b) the specified expenditure or obligation is for a
sum less than Fifty Thousand Dollars ($50,000) (and a series of related
expenditures for amounts less than $50,000 shall be construed as a single
agreement for purposes of this subsection (b)), and (c) Manager acts in strict
conformance with the Approved Annual Budget in all respects (including the
nature, amount and timing of each such expenditure or obligation) except as
provided in Section 3.4 below, and subject to the other provisions of this
Agreement). The Manager shall use diligent efforts to keep the Owner fully
informed regarding all material matters relating to the Facility and its
operations and assets (and such other specific matters as the Owner may
reasonably request from time to time) and shall so consult on a monthly basis
and at all reasonable times
 

 
6

--------------------------------------------------------------------------------

 

requested by the Owner.  In addition, the Manager shall, and shall cause any
party retained by it or its Affiliates to implement the matters set forth in any
approved Annual Budget to periodically consult with the Owner regarding the
implementation of the Approved Annual Budget.
 
3.4 9BPermitted Deviations from Budget
 
10BAny deviation from or expenditure inconsistent with the Annual Budget (or the
entry into any agreement requiring such deviation or expenditure) shall require
the prior written approval of Owner.  The consent of Owner to an expenditure
payable to an unrelated third party exceeding the amount specified for such
expenditure in the Annual Budget shall not be required in any of the following
circumstances:  (a) Manager, in its reasonable judgment, deems there to be an
emergency requiring such expenditures to effectuate immediate action necessary
for the protection of the assets of the Facility or to avoid property damage or
personal injury or to preserve the well being of residents in the Facility or to
avoid impairment of the Facility operating licenses, (b) such expenditure would
not cause the aggregate amount of the expenses (excluding the expenses described
in clause (c) below) within the Annual Budget to exceed 105% of the entire
amount of budgeted expenses (excluding the expenses described in clause (c)
below) in the Annual Budget (taking into account the amounts expended to date
and reasonably anticipated expenses); or (c) expenditures for real property
taxes and assessments and utilities.  The provisions of clause (b) above are
intended to be in lieu of any contingency category that covers, in whole or in
part, costs of the types described in any of the other categories under the
Annual Budget (so that excess costs in a specific category might be covered by
such contingency category) and accordingly, there shall be no such contingency
line item in the Annual Budget; the provisions of clause (b) above are not
intended, however, to be in lieu of a contingency category for unanticipated
costs that are not of the types described in other categories under the Annual
Budget.  Notwithstanding the foregoing, if the Manager reasonably believes that
any Annual Budget excess related to variable expenses shall be corrected prior
to the end of the applicable fiscal year, or that such excess is proportionately
offset by non-forecasted revenue gains (without any decrease in applicable
profit margins), then such excess shall not be considered for the purposes of
Default under this Agreement until such fiscal year is concluded and reconciled.
In the event the reconciliation demonstrates that the Annual Budget excess
related to variable expenses was corrected prior to the end of the such fiscal
year, or was proportionately offset by non-forecasted revenue gains (without any
decrease in applicable profit margins), then any penalty or default under this
Agreement related to such excess shall be waived by Owner.  Manager shall
promptly notify Owner, both by telephone and in writing, of each permitted
Budget deviation made pursuant to this Section 3 and shall promptly supply Owner
with such information with respect thereto as Owner may reasonably request.
 
4.  
11BDuties of Manager

 
4.1  
19BGeneral Duty and Relationship

 
20BManager shall use its Best Efforts (as hereinafter defined) in the management
and operation of the Facility to be in compliance with all applicable statutes,
regulations, ordinances, rules, requirements (including, without limitation
license and permit requirements), and guidelines of any governmental or
quasi-governmental authority, and their designated agents, lawfully asserting
jurisdiction with respect to the Facility as well as compliance with all public
 

 
7

--------------------------------------------------------------------------------

 

and private programs through which Owner, or Manager on behalf of Owner,
receives payment, reimbursement, or other compensation for services provided by
or at the Facility and otherwise consistent with similarly situated [senior
housing/assisted living/skilled nursing facilities] of comparable standard.
Manager further covenants that Manager shall use its Best Efforts to avoid
citations or complaints by any such governmental authority, or any resident or
resident’s family member, with regard to patient care or the operation and
maintenance of the Facility, including any citations or complaints which results
in a loss, suspension, revocation, de-licensure, or other disciplinary action or
fines against the licensee or the Facility.  As used in this Agreement, “Best
Efforts” shall mean diligent efforts consistent with reasonable business
judgment and prevailing commercial practices of institutional property managers
that manage properties similar to the Facility in the same market area as the
Facility.  Except to the extent required to perform its duties under this
Agreement or by applicable law or pursuant to court order or judicial process,
Manager shall not reveal or give out any information in connection with the
Facility, the Resident Agreements or the accounts of the Facility to any person
without obtaining Owner’s prior written authorization, which shall not be
unreasonably withheld.
 
4.2  
21BBooks and Records

 
22BManager shall maintain records, books and accounts with respect to the
management and operation of the Facility and shall retain those records during
the Term and, to the extent the subsequent licensed operator of the Facility
elects not to take possession of the same upon termination of the Term, for a
period of three (3) years thereafter.  Manager shall maintain all required
records pertaining to the care of individual residents in accordance with all
pertinent requirements with respect to maintaining the privacy of such records
of care provided to the individual residents under applicable state law as well
as Federal Law, including, but not limited to, the Privacy and Security rules in
the Federal Health Insurance Portability and Accountability Act of 1996
(collectively, the “Patient Confidentiality Laws”). Subject to the requirements
of the Patient Confidentiality Laws, Owner shall have the right, during
Manager’s normal business hours, to inspect and copy such records and audit the
monthly reports required by Section 5.6 hereof.  Such books and records will
include all canceled checks (if canceled checks are provided by the bank to
Manager), a separate set of books and records relating to the operation of the
Facility maintained on a cash and accrual basis, and monthly summaries of all
accounts receivable and accounts payable (to be delivered no later than fifteen
(15) days after each month).  Manager will hold all such files, books, records
and checks (the “Records”) in a secure location and separate from records
relating to other purposes.
 
23BSubject to the requirements of the Patient Confidentiality Laws, during the
Term, Owner and its agents, representatives, employees, and auditors may, at
such reasonable times as Owner may determine, inspect, audit, and copy any of
the Manager’s records, files, reports, and related materials pertaining to the
Facility or to Manager’s performance under this Agreement.  If an audit by Owner
discloses any sum due Owner by Manager or any overpayment to Manager, Manager
will promptly reimburse Owner for any amounts due.  If the audit discloses a
shortfall variance of more than five percent (5%) in the aggregate of amounts
due Owner by Manager, Manager will bear the reasonable cost of the
audit.  Otherwise, the audit will be at Owner’s expense.
 
4.3  
24BEmployment of Personnel

 

 
8

--------------------------------------------------------------------------------

 



25BManager shall use its Best Efforts to have in its employ at all times a
sufficient number of capable employees to enable it to properly, adequately,
safely and economically manage, operate, maintain and account for the
Facility.  Subject to the foregoing, all matters pertaining to the employment,
supervision, compensation, promotion and discharge of such employees are the
responsibility of Manager, with respect to which Manager shall exercise
reasonable care.  Manager is in all respects the employer of such employees,
including all on-site and certain off-site personnel.  Manager shall negotiate
with any union lawfully entitled to represent such employees and may execute in
its own name, and not as agent for Owner, collective bargaining agreements or
labor contracts resulting therefrom.  Manager shall comply with all applicable
laws and regulations having to do with worker’s compensation, social security,
unemployment insurance, hours of labor, wages, working conditions and other
employer employee related subjects.  Manager represents that it is and will
continue to be an equal opportunity employer and must advertise as
such.  Manager shall have the power to hire, discipline, dismiss or transfer the
employees of the Facility, including, but not limited to, the
administrator/executive director of the Facility; provided, however, Manager
shall keep Owner reasonably informed with respect to the Manager’s desire to
transfer or terminate the administrator/executive director, and shall consult
with Owner with respect to the hiring of the position, it being understood,
however, that any final decisions made in this regard shall be made by
Manager.  If Owner becomes dissatisfied with the performance of the
administrator/executive director, Owner shall have the right to confer with
representatives of Manager in charge of operating the Facility to express such
dissatisfaction and to discuss the possible consideration of replacing the
administrator/executive director or otherwise placing the
administrator/executive director on a performance action plan; it being
understood, however, that any final decisions made in this regard shall be made
by Manager.  All employment arrangements are therefore solely Manager’s
responsibility and Owner shall have no liability with respect thereto.  Nothing
contained herein, however, shall be deemed to permit Manager to charge Owner, or
to use the income of the Facility to pay, for the services of Manager’s
employees (except to the extent provided in the Approved Annual Budget).
 
4.4  
26BMaintenance and Repairs

 
27BManager shall make periodic inspections of the Facility, including, without
limitation, the resident apartments, parking areas, and common areas, to
determine necessary and appropriate repairs, maintenance and
replacements.  Manager shall keep and maintain the Facility in a good, orderly,
clean, safe, sanitary and sightly condition and shall perform all repairs,
maintenance and changes, do all decorating, and purchase all supplies,
necessary, within the parameters of the Approved Annual Budget, for the proper
operation of the Facility.
 
4.5  
28BFinancial Statements

 
Manager shall deliver or cause to be delivered to Owner statements as follows:
 
(a)  
70BAnnual unaudited financial statements (balance sheet and income statement) in
a format acceptable to Owner within ninety (90) days of the end of the calendar
year.

 

 
9

--------------------------------------------------------------------------------

 



(b)  
71BA monthly report (which shall include balance sheet, income statement, rent
roll and a year-to-date operating statement) for each calendar month, certified
to be true, accurate and complete in all material respects, and submitted to
Owner within thirty (30) days of the end of each such calendar month (the
“Periodic Report“).  Each Periodic Report shall be in accordance with GAAP
except for the manner in which they account for resident move in fees.

 
(c)  
72BAt Owner’s request, audited financial statements (balance sheets and income
statements) audited by the “Facility’s Accountants” (i.e., KPMG or another
independent nationally recognized accounting firm approved by Owner). Such audit
by the Facility’s Accountants may be conducted at a level that consolidates the
Facility with other similar properties managed by Manager and owned by
affiliates of Owner.  In addition, upon Owner’s request, Manager will deliver
with the audited financial statements its forecasts or other analysis for the
then current fiscal year.

 
All costs and expenses incurred in connection with the preparation of any
statements, schedules, computations and other reports required under Sections
4.5(a) and (b) shall be borne by Manager.  All costs of tax return preparation
and audited financial statements pursuant to Section 4.5(c) shall be at Owner’s
expense.  Manager shall have no liability for errors in the financial statements
prepared during the term of this Agreement which arise from errors in starting
accounting balances created from the financial statements of the prior operator
of the Facility.
 
4.6  
29BThird Party Reports

 
Provided Owner has given reasonable prior written notice to Manager of such
reporting requirements, Manager shall prepare all reports and financial
statements required by any third party to which Owner is required by law or
contract to report, including any lender or mortgagee under an Owner’s Loan, and
deliver the same to Owner within a time period such that Owner will be able to
satisfy its reporting obligations to such third party under the documents or
regulations requiring such reporting, such as loan documents evidencing an
Owner’s Loan.  Additionally, Manager shall supply the information and reports
required to prepare any other financial reports required by Owner in good
faith.  Any reports or financial statements required under this Section 4.6 that
are in excess of those required under Section 4.5 shall be prepared at Owner’s
expense.
 
4.7  
30BData Processing

 
Manager shall, at its own expense, directly or through an affiliate, provide the
data processing required to maintain the financial, payroll, and accounting
records of the Facility.
 
4.8 31BHealth Care Licenses
 
32BThe parties acknowledge and agree that as of the Effective Date,
[Manager/Owner] has obtained all licenses and certifications, including, but not
limited to, Medicare and Medicaid, if applicable, required for the lawful
operation of the Facility. [Manager/Owner] shall use its Best
 

 
10

--------------------------------------------------------------------------------

 

Efforts to maintain all such licenses and certifications in full force and
effect during the term of this Agreement.
 
4.9  
33BInsurance

 
It is the intention of the parties hereto to secure the broadest and most
cost-effective insurance available to cover Owner and Manager in the protection,
operation and enhancement of the Facility, which is usually accomplished when
both principal parties are insured under the same policies.  In any event, such
insurance shall, at all times, be required to satisfy the requirements of
Owner’s Loan. Thus, Manager, Owner and Owner’s lenders are (1) to be included as
insureds (or additional insureds in the case of a lender under an Owner’s Loan)
under Owner’s general liability insurance obtained by Owner or, if requested by
Owner, by Manager covering inherent and operational hazards associated with the
management of the Facility, and (2) to receive a waiver, to the extent
necessary, of all direct damage insurers’ rights of subrogation against Manager
and Owner under all direct damage insurance policies covering the
Facility.  Manager shall not be required to obtain separate coverage except to
the extent Manager is no longer covered under Owner’s policies, and in such
event, any claims made under such Manager’s coverage shall include Owner as an
additional insured and waive Manager’s insurer’s rights of subrogation against
Owner where such waivers are possible.
 
All insurance policies required of either party under this Section 4.9 shall be
maintained as an expense of the Facility (and not of Manager)  and shall (1) be
issued by reputable, financially sound companies licensed to do business in the
state in which the Facility is located, and which have an A.M. Best rating of
A-VIII, or better; and (2) require at least thirty (30) days’ unconditional
notice to the other party of cancellation of coverage (except that ten (10)
days’ notice of cancellation for non-payment of premium may be given).  Owner’s
or Manager’s, as applicable General Liability Insurance policy shall be endorsed
to be primary insurance in its coverage of both parties, and any General
Liability Insurance policy maintained separately by Manager shall be endorsed to
be excess and non-contributory with policies carried by Owner.
 
Notwithstanding anything to the contrary contained in this Section 4.9, to the
extent permitted by Owners’ Loan, the obligation to carry the insurance provided
for herein may be brought within the coverage of a so-called blanket policy or
policies of insurance carried and maintained by Manager; provided, however, that
the coverage afforded Owner and Owner’s lender will not be reduced or diminished
or otherwise be materially different from that which would exist under a
separate policy meeting all other requirements hereof by reason of the use of
the blanket policy, and provided further that the requirements of this Section
4.9  are otherwise satisfied, and provided further that Manager maintains
specific allocations acceptable to Owner.
 
Notwithstanding anything to the contrary herein, with the exception of losses,
damages, liability or expenses incurred due to the gross negligence or willful
misconduct of the other, neither Manager nor Owner shall assert against the
other, and each does hereby waive with respect to each other, any claims for any
losses, damages, liability or expenses (including attorneys’ fees) incurred or
sustained by either of them on account of injury to persons or damage to
property arising out of the ownership, operation and maintenance of the Facility
to the extent that the same are covered by the insurance carried under this
Section 4.9.  Each party shall
 

 
11

--------------------------------------------------------------------------------

 

cause its respective insurance companies to waive subrogation against the other
on account thereof.
 
5.  
12BDefault

 
In the event that either party is in default of any of the obligations hereunder
(the “Defaulting Party”), the other party (the “Non-Defaulting Party”) shall
give the Defaulting Party written notice of such default (the “Notice of
Default”).  The Defaulting Party shall thereafter have ten (10) days after
receipt of such written Notice of Default to cure a monetary default and thirty
(30) days after receipt of such written Notice of Default to cure a non-monetary
default, provided that if due to the nature of a non-monetary default the
Defaulting Party cannot reasonably cure such default within such thirty (30) day
period, then the Defaulting Party shall have such additional period of sixty
(60) days to cure such default if the Defaulting Party commences the cure within
said initial thirty (30) day period and thereafter diligently pursues the same
to completion.
 
6.  
13BTermination Rights

 
This Agreement may be terminated and, except as to liabilities or claims of
either party hereto which may have arisen before such termination, the
obligations of Manager and Owner under this Agreement may be terminated, by
mutual agreement of Manager and Owner or otherwise upon the written notice of
the party terminating this Agreement to the other party, after the occurrence of
any of the events described in this Section 6.
 
6.1  
34BTermination by Owner

 
Owner may, at its option, terminate this Agreement at any time for any of the
reasons set forth in Section 6.1(a) through 6.1(f):
 
       (a) 73BDefault.  Default by Manager under this Agreement and Manager’s
failure to cure the same within the applicable cure period set forth in Section
X5X.
 
       (b) 74BBankruptcy or Dissolution and Certain Other Events.  The
occurrence of any Bankruptcy/Dissolution Event with respect to Manager.  For
purposes of this Section 6.1(b), a “Bankruptcy/Dissolution Event with respect to
Manager” shall mean the commencement or occurrence of any of the
following:  Manager shall apply for or consent to the appointment of a receiver,
trustee, or liquidator of all or a substantial part of Manager’s assets, file a
voluntary petition in bankruptcy, make a general assignment for the benefit of
creditors, file a petition or any answer seeking reorganization or arrangement
with creditors, or take advantage of any insolvency law, or if any order,
judgment, or decree shall be entered by any court of competent jurisdiction, on
the application of a creditor, adjudicating Manager as bankrupt or insolvent or
approving a petition seeking reorganization of Manager, or appointing a
receiver, trustee, or liquidator with respect to all or a substantial part of
Manager’s assets, and such order, judgment, or decree shall continue for any
period of ninety (90) consecutive days.
 
       (c) 75BSuspension or Termination of Licensure.  If any license for the
operation for the Facility is suspended, terminated, or revoked for any reason
other than a cause
 

 
12

--------------------------------------------------------------------------------

 
which is outside the control of Manager, or, to the extent applicable, the
Facility is decertified from participation in Medicare or Medicaid, if
applicable, and such suspension, termination, revocation, or involuntarily
decertification shall continue in effect for a period of thirty (30) consecutive
days after all appeals have been exhausted.
 
      (d) 76BTortious Acts By Manager.  Any act by Manager that constitutes
fraud, willful misconduct or gross negligence.
 
       (e) 77BCasualty or Condemnation.  In the event Owner permanently
discontinues the operation of the Facility on account of damage to or
destruction of, or a taking by (or sale under threat of) eminent domain of, a
substantial part of the Facility or pursuant to Section 8.8.
 
       (f) 78BTermination Upon Transfer.  If Owner sells or otherwise transfers
its interest in the Facility, or if all of the membership interests in Owner are
directly or indirectly sold to a third party.
 
6.2  
35BTermination by Manager

 
Manager may, at its option, terminate this Agreement upon sixty (60) days’
notice with cause at any time, subject to providing notice to Owner as set forth
below, and for any of the reasons set forth in Section 6.2(a) through 6.2(f):
           (a) Default.                      Default by Owner under this
Agreement and Owner’s failure to cure the same within the applicable cure period
set forth in Section 5.
 
         (b) Suspension or Termination of Licensure.  If any license for the
operation of the Facility that has been issued in the name of Owner is at any
time suspended, terminated, or revoked due to the fault of Owner and such
suspension, termination or revocation shall continue in effect for a period of
thirty (30) consecutive days after all appeals have been exhausted.
 
         (c) Bankruptcy or Dissolution.  The occurrence of any Bankruptcy/
Dissolution Event with respect to Owner.  For purposes of this Section 6.2(c), a
“Bankruptcy/Dissolution Event with respect to Owner” shall mean the commencement
or occurrence of any of the following:  if Owner shall apply for or consent to
the appointment of a receiver, trustee, or liquidator of all or a substantial
part of Owner’s assets, file a voluntary petition in bankruptcy, make a general
assignment for the benefit of creditors, file a petition or any answer seeking
reorganization or arrangement with creditors, or take advantage of any
insolvency law, or if an order, judgment, or decree shall be entered by a court
of competent jurisdiction, on the application of a creditor, adjudicating Owner
as bankrupt or appointing a receiver, trustee, or liquidator of Owner with
respect to all or a substantial part of Owner’s assets, and such order, judgment
or decree shall continue in effect for any period of ninety (90) consecutive
days.
 
13

--------------------------------------------------------------------------------

 
(d) Termination Upon Transfer.  If Owner sells or otherwise transfers its
interest in the Facility, or if all of the membership interests in Owner are
directly or indirectly sold to a third party.
 
(e) Casualty or Condemnation.  Owner permanently discontinues the operation of
the Facility on account of damage to or destruction of, or a taking by (or sale
under threat of) eminent domain of, a substantial part of the Facility or
pursuant to Section 8.8.
 
             (f) Insufficient Funds.  The Facility is not generating sufficient
revenue to pay the costs and expenses of the Facility, and there are
insufficient funds in the Operating Account, and Owner fails, within ten (10)
days after receipt of a written request from Manager, to place sufficient funds
in the Operating Account, to pay same, provided that Manager gives at least
thirty (30) days’ prior written notice of termination to Owner.
 
6.3  
36BEffect of Termination

 
Termination of this Agreement shall terminate all rights and obligations of the
parties hereunder, except for any provision of this Agreement which is expressly
described as surviving any expiration or termination of this Agreement.  Such
termination, however, shall not terminate the rights and obligations of the
parties (including any compensation due to Manager under Section X2X) which
accrued prior to the effective date of termination nor shall it prejudice the
rights of either party against the other for any breach of this Agreement.  Upon
termination, the payment of any compensation to Manager shall be offset by any
damages (including reasonable attorneys’ fees) incurred by Owner by reason of
any act or omission by Manager that is a breach of this Agreement or constitutes
gross negligence, willful misconduct, or fraud (as determined by final
non-appealable decision of a court of competent jurisdiction).  Upon termination
of this Agreement, Owner, in its sole discretion, may select another entity to
succeed Manager, subject to approval by any applicable regulatory
authorities.  Without limitation on the generality of the foregoing, provided
Owner or Owner’s designee is duly licensed to operate the Facility as of the
date on which this Agreement is terminated, either party’s termination of this
Agreement in accordance with the terms hereof shall terminate any and all rights
of Manager to act on behalf of or with respect to the Facility (and Manager
shall, if Owner so requests, execute a notice to third parties, in form
reasonably satisfactory to Owner, to the effect that Manager’s rights have been
so terminated).
 
6.4  
37BFinal Accounting

 
Upon the expiration of the Term or any other termination of this Agreement as
herein provided, Manager shall (a) deliver to Owner a final accounting within
thirty (30) days of such expiration or termination; (b) surrender and deliver up
to Owner possession of the Facility and all rents and income, including resident
security deposits, of the Facility and other monies of Owner on hand and in any
bank account as soon as reasonably practicable (but no later than five (5)
business days after such termination or expiration); (c) deliver to Owner, as
received, any monies due Owner under this Agreement but received after such
termination as soon as reasonably practicable (but no later than two (2)
business days after receipt); (d) deliver to Owner all materials and supplies,
keys, contracts and documents, and such other accounting
 

 
14

--------------------------------------------------------------------------------

 

papers and records pertaining to this Agreement as Owner shall request as soon
as reasonably practicable; (e) assign any right Manager may have in and to any
existing contracts relating to the operation and maintenance of the Facility as
Owner shall require as soon as reasonably practicable (but no later than five
(5) business days after such termination or expiration); and (f) deliver to
Owner, or Owner’s duly appointed agent, all books and records, contracts,
leases, resident’s agreements, receipts for deposits and unpaid bills relating
to the Facility as soon as reasonably practicable (but no later than five (5)
business days after such termination or expiration).
 
6.5  
38BCooperation

 
If at any time during the term of this Agreement, Owner, in its sole discretion,
elects by written notice to Manager to become the licensed operator and, if
applicable, Medicare and/or Medicaid certified provider of the Facility, Manager
shall use its Best Efforts to assist Owner in its efforts to expeditiously apply
for, acquire, and obtain and thereafter maintain, health care licenses required
under applicable law for the operation of the Facility in the name of the Owner
and shall keep Owner fully informed of all efforts and status of said
applications.  In such event, Owner and Manager will also enter into such
amendments to this Management Agreement as may be reasonably necessary to allow
Owner, rather than Manager, to be the licensed operator of the Facility.
 
In the event this Agreement is terminated, Manager shall reasonably cooperate
with Owner to ensure that operational responsibility for the Facility is
transferred to Owner or such other entity as may be designated by Owner, in each
instance subject to either Owner or such transferee being duly licensed to
operate the Facility upon termination of this Agreement; provided, however, in
the event that neither Owner nor such transferee is not duly licensed by the
date on which this Agreement terminates, then, to the extent required and
permitted by applicable law, Manager shall enter into an interim operating
agreement, on terms and conditions reasonably acceptable to Manager and either
Owner or such transferee under which either Owner or such transferee shall be
permitted to operate the Facility under Manager’s license until such time as a
new license is issued to Owner or such transferee; provided, further, such
interim operating agreement shall, at a minimum, include an appropriate
indemnity to Manager from a creditworthy entity from any liability Manager may
incur as a result of the operation of the Facility under its license.  Without
limitation of the foregoing, Manager shall, for a period of thirty (30) days
after such expiration or termination, make itself reasonably available, at no
cost to Owner, to consult with and advise Owner and/or the new licensee
regarding the operation and maintenance of the Facility and the transfer of
accounts and accounting systems.
 
7.  
14BIndemnification

 
Manager shall indemnify, defend and hold harmless Owner and its members,
directors, officers and employees from any and all Claims sustained or incurred
by or asserted against any one or more of them caused by the grossly negligent
or willful misconduct or fraud of Manager or its agents or employees, or acts by
Manager outside the scope of its authority under this Agreement.  Owner agrees
to indemnify, defend and hold harmless Manager and its shareholders, directors,
officers and employees from any and all Claims sustained or incurred by or
asserted against any one or more of them caused by the grossly negligent or
willful
 

 
15

--------------------------------------------------------------------------------

 

misconduct or fraud of Owner or its agents (other than Manager) or employees or
acts by Owner outside the scope of its authority under this Agreement.  As used
in this Section 7, “Claims” means any third party claims, demands, causes of
action, losses, damages, fines, penalties, liabilities, costs and expenses,
including attorneys’ fees and court costs (except to the extent covered by
insurance carried or required to be carried by the indemnified persons pursuant
to this Agreement). Notwithstanding any other provision of this Agreement to the
contrary, each party’s obligation to indemnify, defend and hold harmless the
other party shall survive termination of this Agreement.
 
8.  
15BMiscellaneous

 
8.1  
39BNotices

 
All notices required or permitted hereunder shall be given in writing by actual
delivery or by facsimile transmission, with a concurrent copy sent by certified
U.S. mail, postage prepaid, addressed to the recipient as follows:
 
If to Owner:                                                      [___]
c/o The Blackstone Group
345 Park Avenue
New York, New York  10154
Attention:   Mr. David Roth
Telephone:                    (212) 583-5885
Facsimile:                      (212) 583-5202
 
With Copy To:                                                      Simpson
Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention:  Gregory J. Ressa
Telephone:                    (212) 455-7430
Facsimile:                      (212) 455-2502
 
If to Manager:                                                      [Emeritus
Corporation/Emericare Inc]
3131 Elliott Avenue, Suite 500
Seattle, Washington  98121
Attention:   Eric Mendelsohn
Telephone:                    (206) 301-4493
Facsimile:                      (206) 357-7388
 
With Copy To:                                                      The Nathanson
Group PLLC
600 University Street, Suite 2000
Seattle, Washington 98101
Attention: Randi S. Nathanson
Telephone:                    (206) 623-6239
Facsimile:                      (206) 299-9335



 
16

--------------------------------------------------------------------------------

 

or to such other address or to such other person as may be designated by notice
given from time to time during the term hereof by one party to the other.  Any
notice hereunder shall be deemed given upon actual receipt by the intended
recipient if delivered by hand or by a facsimile transmission of which receipt
is confirmed the recipient telephonically, or five (5) business days after
depositing with the U.S. Postal Service in the manner described above.
 
8.2  
40BAttorneys’ Fees and Costs

 
In the event of a default hereunder which is not cured within any cure period
provided for herein, if the nondefaulting party employs an attorney to enforce
its rights hereunder, the defaulting party shall be liable for all reasonable
attorneys’ fees, court costs, and other expenses incurred by the nondefaulting
party regardless of whether a lawsuit is filed.
 
8.3  
41BAssignment

 
Owner may assign all or part of this Agreement without the prior written
approval of Manager to any third party purchaser of (i) the Facility or (ii) all
of the membership interests in Owner, subject to Manager’s termination rights
set forth in Section 6.2 above.  Subject to the terms and conditions of Owner’s
Loan, Manager may not assign its interest in this Agreement except to a wholly
owned subsidiary of [Manager/Emeritus Corporation].  Notwithstanding anything in
this Section 8.3, any assignment of interest must be in accordance with the
terms and conditions of Owner’s Loan.  This Agreement shall be binding upon and
inure to the benefit of Owner and Manager, as well as to their respective
successors and, to the extent permitted hereunder, their assigns.
 
8.4.  
42BTime of Essence

 
Time is of the essence of this Agreement.
 
8.5.  
43BCumulative Remedies

 
The rights and remedies of the parties hereto shall not be mutually exclusive,
i.e., the exercise of one or more of the provisions hereof shall not preclude
the exercise of any other provision hereof.
 
8.6.  
44BNo Waiver

 
No waiver by either party of any default of the other party or of any event,
circumstance or condition permitting a party to terminate this Agreement shall
constitute a waiver of any other default of the other party or of any other
event, circumstance or condition permitting such termination, whether of the
same or of any other nature or type and whether preceding, concurrent or
succeeding; and no failure on the part of either party to exercise any right it
may have by the terms hereof or by law upon the default of the other party and
no delay in the exercise of such right shall prevent the exercise thereof by the
Non-Defaulting Party at any time when the other party may continue to be so in
default, and no such failure or delay and no waiver of default shall operate as
a waiver of any other default, or as a modification in any respect of the
provisions of this Agreement.  The subsequent acceptance of any payment or
performance pursuant to this Agreement shall not constitute a waiver of any
preceding default by a Defaulting
 

 
17

--------------------------------------------------------------------------------

 

Party or of any preceding event, circumstance or condition permitting
termination hereunder, other than default in the payment of the particular
payment or the performance of the particular matter so accepted, regardless of
the Non-Defaulting Party’s knowledge of the preceding default or the preceding
event, circumstance or condition, at the time of accepting such payment or
performance, nor shall the Non-Defaulting Party’s acceptance of such payment or
performance after termination constitute a reinstatement, extension or renewal
of this Agreement or revocation of any notice or other act by the Non-Defaulting
Party.
 
8.7.  
45BApprovals and Consents

 


Except as otherwise expressly provided herein, any approval or consent provided
to be given by Owner hereunder shall not be unreasonably withheld but must be
contained in a writing signed by Owner in order to be effective.
 
8.8.  
46BCondemnation

 
In the event that at any time or times prior to the termination of this
Agreement, the Facility or any part thereof shall be condemned or shall be
voluntarily sold (Owner hereby expressly reserving the right and power to do so,
notwithstanding any other provision hereof) for a purpose for which the same
could be acquired by the purchaser pursuant to eminent domain proceedings, then
the interests of Manager hereunder in the portion or portions of the same so
condemned or sold shall forthwith terminate, and all compensation and damages
awarded or paid by reason of such condemnation or sale shall be paid and belong
solely to Owner and, if and to the extent required, the residents shall be
discharged, and the Facility shall be closed, in accordance with the
requirements of applicable law.  In the event that less than all of the real
property then included in the Facility shall be so condemned or sold but such
condemnation or sale shall injure the Facility to such extent that the remaining
portion thereof cannot be made effectively usable for a [senior living/assisted
living/skilled nursing] facility, then either party may terminate this Agreement
as to the Facility by written notice to the other party given within ten (10)
days after the transfer of title to the condemning authority and the Facility
shall be closed, in accordance with the requirements of applicable law.  Unless
this Agreement is terminated in its entirety due to casualty or condemnation,
all of the terms and provisions hereof shall continue in full force and effect
with respect to the remaining portion of the Facility.
 
8.9.  
47BViolations of Laws:  Environmental Liabilities

 
If Manager obtains knowledge of any Violations of Laws (as hereinafter defined)
or Environmental Liabilities (as hereinafter defined) relating to the Facility,
Manager shall promptly advise Owner.  “Laws” herein shall mean all federal,
state, county and local governmental or municipal laws, ordinances, regulations,
judgments, orders, rules and other such requirements, decisions by courts in
cases where such decisions are binding precedents in the state in which the
Facility is located, and decisions of federal courts applying the Laws of such
state, at the time in question, including but not limited to all Environmental
Laws (as hereinafter defined) and those pertaining to fair employment, fair
credit reporting, health, safety, building code, rent control, taxes, equal
access or fair housing, including, but not limited to, any law prohibiting, or
making illegal, discrimination on the basis of race, sex, creed, color,
religion,
 

 
18

--------------------------------------------------------------------------------

 

national origin, economic or governmentally subsidized status, or physical,
mental or other disability or condition, and any labor laws.  “Environmental
Laws” herein shall mean the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. §9601, et seq., Hazardous
Materials Transportation Act, 49 U.S.C. §1801, et seq., Resource Conservation
and Recovery Act of 1976, 42 U.S.C §6901 et seq., Clean Air Act, 42 U.S.C. §7401
et seq., Clean Water Act, 33 U.S.C. §1251, et seq., Safe Drinking Water Act, 14
U.S.C. §300f, et seq., Toxic Substances Control Act, 15 U.S.C. §2601, et seq.,
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §136 et seq.,
Atomic Energy Act of 1954, 42 U.S.C. §2014 et seq., and any similar federal,
state or local Laws, and all regulations, guidelines, directives and other
requirements thereunder, all as may be amended or supplemented from time to
time.  “Environmental Liabilities” herein shall mean conditions that involve the
presence (whether actual or alleged) of any Hazardous Substance, conditions that
are subject to any Environmental Laws, and all claims relating thereto.  The
term “Hazardous Substance” for purposes of this paragraph shall mean any
flammable, explosive, toxic, radioactive, biological, corrosive or otherwise
hazardous chemical, substance, liquid, gas, device, form of energy, material or
waste or component thereof including, without limitation, all items now or
hereafter listed, defined or regulated as a hazardous or toxic chemical,
substance, liquid, gas, device, form of energy, pathogen, material or waste or
component thereof by any federal, state or local governing body or agency having
jurisdiction.  “Violations of Laws” herein shall mean all written notices given
by a governmental authority having jurisdiction over the Facility of an actual
or alleged violation of any Laws and any violation of licensing statutes and
administrative rules applicable to the Facility.
 
8.10.  
48BSeverability

 
If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, by invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to the
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby; and, each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.
 
8.11.  
49BGoverning Law

 
This Agreement has been made and executed in, and shall be governed by the laws
of, the State of New York.
 
8.12.  
50BCONSENT TO JURISDICTION

 
THE MANAGER HEREBY IRREVOCABLY SUBMITS AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING JURISDICTION OVER
NEW YORK COUNTY, NEW YORK OR ANY COUNTY IN WHICH THE FACILITY IS LOCATED FOR ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO
THIS AGREEMENT. THE MANAGER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY
SUCH ACTION OR PROCEEDING.
 

 
19

--------------------------------------------------------------------------------

 

THE MANAGER AGREES NOT TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING AGAINST THE
OWNER OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR PROPERTY OF THE OWNER,
CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT
OTHER THAN A STATE OR FEDERAL COURT HAVING JURISDICTION OVER NEW YORK COUNTY,
NEW YORK.
 
THE MANAGER AND THE OWNER HEREBY CONSENT TO SERVICE OF PROCESS BY THE OWNER OR
MANAGER IN ANY MANNER AND IN ANY JURISDICTION PERMITTED BY LAW.  NOTHING HEREIN
SHALL AFFECT OR IMPAIR THE MANAGERS’S AND THE OWNER’S RIGHT TO SERVE LEGAL
PROCESS IN ANY MANNER PERMITTED BY LAW.
 
8.13.  
51BOperational and Property Reporting

 
Without prejudice to the other rights provided to Owner under this Agreement,
Manager agrees to periodically (at least quarterly) provide Owner with
information and reports regarding Manager’s operation and management of the
Facility and the performance of its duties under this Agreement and with respect
to renovations, alterations, general maintenance, repairs and development
activities that Manager has engaged in or intends to engage in with respect to
the Facility and its surroundings as set forth in this Agreement.


8.14.  
52BHeadings

 
The article and section headings used in this Agreement are for convenience
only, and the parties hereto agree that such headings are not to be construed to
define, limit or extend the meaning of any part of this Agreement.
 
8.15.  
53BCounterparts

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same instrument, binding on the parties, and the signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.  This Agreement may be delivered by facsimile or email
transmission.  This Agreement shall be effective if each party hereto has
executed and delivered at least one counterpart hereof.
 
8.16.  
54BEntire Agreement

 
This Agreement contains the entire agreement between the parties hereto with
respect to the matters herein contained, and any agreement hereafter made shall
be ineffective to effect any change or modification, in whole or in part, unless
such agreement is in writing and signed by the party against whom enforcement of
the change or modification is sought.
 


[Signature Page Follows]

 
20

--------------------------------------------------------------------------------

 

EXECUTED as of the first date first above written.




MANAGER:
[EMERITUS CORPORATION/EMERICARE INC],

 
a Washington corporation





By:
 

 
Name:
Eric Mendelsohn

 
Title:  SVP Corporate Development







OWNER:
[____]

 
a Delaware limited liability company



 
[By:
BRE/SW PORTFOLIO LLC,

 
a Delaware limited liability company,

 
its sole member



 
By:
EMERITUS CORPORATION,

 
a Washington corporation,

 
its administrative member





 
By:
 

 
Name:  Eric Mendelsohn

 
Title:  SVP Corporate Development]


 
21

--------------------------------------------------------------------------------

 

 
 

EXHIBIT “G”U
 


 
CERTAIN TAX AND ACCOUNTING MATTERS
 
ARTICLE I                      UDEFINITIONSU.
 
Capitalized terms used in this Exhibit have the meanings set forth below or in
the Section of this Exhibit referred to below, except as otherwise expressly
indicated or limited by the context in which they appear in this Exhibit.  All
terms defined in this Article I in the singular have the same meanings when used
in the plural and vice versa.  Accounting terms used but not otherwise defined
shall have the meanings given to them under generally accepted accounting
principles.  References to Sections and Articles refer to sections and articles
of this Exhibit, unless the context requires otherwise.  Capitalized terms that
are not defined in this Exhibit shall have the meaning ascribed to them in the
Limited Liability Company Agreement to which this Exhibit is attached (the “LLC
Agreement”).
 
Section 1.1  “Adjusted Capital Account Deficit” means with respect to any
Member, the negative balance, if any, in such Member’s Capital Account as of the
end of the relevant Fiscal Year, determined after giving effect to the following
adjustments:  (a) credit to such Capital Account any portion of such negative
balance which such Member (i) is treated as obligated to restore to the Company
pursuant to the provisions of Treasury Regulations Section
1.704-1(b)(2)(ii)(UcU), or (ii) is deemed to be obligated to restore to the
Company pursuant to the penultimate sentences of Treasury Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and (b) debit to such Capital Account the items
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(UdU)(U4U), (U5U)
and (U6U).  This definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Sections
1.704-1(b)(2)(ii)(UdU) and 1.704-2 and shall be interpreted consistently
therewith.
 
Section 1.2 “Book Gain” or “Book Loss” means the gain or loss recognized by the
Company for Code Section 704(b) book purposes in any Fiscal Year by reason of
the sale or other disposition of any of the assets of the Company.  Such Book
Gain or Book Loss shall be computed by reference to the Carrying Value of such
property or assets as of the date of such sale or disposition (determined in
accordance with Section 1.5), rather than by reference to the tax basis of such
property or assets as of such date, and each and every reference herein to
“gain” or “loss” shall be deemed to refer to Book Gain or Book Loss, rather than
to tax gain or tax loss, unless the context manifestly otherwise requires.
 
Section 1.3 “Capital Account” has the meaning ascribed thereto in Section 2.1.
 
Section 1.4 “Capital Contribution” means, with respect to any Member, the amount
of money and the fair market value of any property (other than money)
contributed to the Company with respect to the interest in the Company held by
such Member.
 
Section 1.5 “Carrying Value” means (a) with respect to property contributed to
the Company by a Member, the fair market value of such property, as determined
in good faith by BREA, reduced (but not below zero) by all Depreciation with
respect to such property charged to the Members’ Capital Accounts and (b) with
respect to any other property of the Company, the
 

 
 

--------------------------------------------------------------------------------

 

adjusted basis of such property for federal income tax purposes, all as of the
time of determination.  The Carrying Value of any property shall, subject to
Section 3.2E(2), be adjusted in accordance with Section 2.3 from time to time
(including, without limitation, at such times provided in Section 2.3B) to
reflect changes, additions or other adjustments to the Carrying Value for
dispositions and acquisitions of Company property, as deemed appropriate by
BREA.
 
Section 1.6 “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any subsequent federal law of similar import, and, to the extent
applicable, any Treasury Regulations promulgated thereunder.
 
Section 1.7 “Company Minimum Gain” has the meaning given to the term
“partnership minimum gain” in Treasury Regulations Section 1.704-2(b)(2), and
the amount of Company Minimum Gain, as well as any net increase or decrease in a
Company Minimum Gain, for a Company taxable year shall be determined in
accordance with the rules of such Treasury Regulations.
 
Section 1.8 “Depreciation” means, for each Fiscal Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such year or other period for federal income tax
purposes; provided, that if the Carrying Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of any such year
or other period, Depreciation shall be an amount that bears the same
relationship to the Carrying Value of such asset as the depreciation,
amortization, or other cost recovery deduction computed for federal income tax
purposes with respect to such asset for the applicable period bears to the
adjusted tax basis of such asset at the beginning of such period, or if such
asset has a zero adjusted tax basis, Depreciation shall be an amount determined
under any reasonable method selected by BREA.
 
Section 1.9 “Economic Risk of Loss” has the meaning set forth in Treasury
Regulations Section 1.752-2(a).
 
Section 1.10 “Fiscal Year” means the fiscal year of the Company, which shall be
the same as its taxable year, as determined pursuant to Section 4.2.
 
Section 1.11 “Losses” has the meaning ascribed thereto in Section 2.2.
 
Section 1.12 “Member Nonrecourse Debt” has the meaning given to the term
“partner nonrecourse debt” in Treasury Regulations Section 1.704-2(b)(4).
 
Section 1.13 “Member Nonrecourse Debt Minimum Gain” means an amount, with
respect to each Member Nonrecourse Debt, equal to the Company Minimum Gain that
would result if such Member Nonrecourse Debt were treated as a Nonrecourse
Liability, determined in accordance with Treasury Regulations Section
1.704-2(i)(3).
 
Section 1.14 “Member Nonrecourse Deductions” has the meaning given to the term
“partner nonrecourse deductions” in Treasury Regulations Section 1.704-2(i)(2),
and the amount of Member Nonrecourse Deductions with respect to a Member
Nonrecourse Debt for a Company taxable year shall be determined in accordance
with the rules of Treasury Regulations Section 1.704-2(i)(2).
 

 
 

--------------------------------------------------------------------------------

 



Section 1.15 “Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Sections 1.704-2(b)(1) and 1.704-2(c).
 
Section 1.16 “Nonrecourse Liabilities” has the meaning set forth in Treasury
Regulations Section 1.704-2(b)(3).
 
Section 1.17 “Profits” has the meaning ascribed thereto in Section 2.2.
 
Section 1.18 “Qualified Organization” means any “qualified organization” within
the meaning of Code Section 514(c)(9)(C).
 
Section 1.19 “Treasury Regulations” means the federal income tax regulations,
including any temporary or proposed regulations, promulgated under the Code, as
such Treasury Regulations may be amended from time to time (it being understood
that all references herein to specific sections of the Treasury Regulations
shall be deemed also to refer to any corresponding provisions of succeeding
Treasury Regulations).
 
Section 1.20 “UBTI” means unrelated business taxable income as defined in Code
Sections 512-514.
 
Section 1.21 “15% IRR Allocation” means, with respect to BREA and Columbia, as
of any date, the amount, if any, by which (a) the sum of (i) the cumulative
amount of Distributable Cash distributed to BREA or Columbia (as applicable)
pursuant to Section 4.1A of the LLC Agreement as of such date and (ii) the 15%
IRR Deficiency (as defined in Exhibit “D”) as of such date exceeds (b) the
aggregate amount of all Capital Contributions by BREA or Columbia (as
applicable) as of such date.
 
Section 1.22 “20% IRR Allocation” means, with respect to BREA and Columbia, as
of any date, the amount, if any, by which (a) the sum of (i) the cumulative
amount of Distributable Cash distributed to BREA or Columbia (as applicable)
pursuant to Section 4.1B of the LLC Agreement as of such date and (ii) the 20%
IRR Deficiency (as defined in Exhibit “D”) as of such date exceeds (b) the 15%
IRR Deficiency (as defined in Exhibit “D”) as of such date.
 
Section 1.23 “25% IRR Allocation” means, with respect to BREA and Columbia, as
of any date, the amount, if any, by which (a) the sum of (i) the cumulative
amount of Distributable Cash distributed to BREA or Columbia (as applicable)
pursuant to Section 4.1C of the LLC Agreement as of such date and (ii) the 25%
IRR Deficiency (as defined in Exhibit “D”) as of such date exceeds (b) the 20%
IRR Deficiency (as defined in Exhibit “D”) as of such date.
 
ARTICLE II                      UCAPITAL ACCOUNTSU.
 
Section 2.1 General.  “Capital Account” means, with respect to any Member, the
Capital Account established and maintained for such Member in accordance with
the following provisions:
 
(1)           to each Member’s Capital Account there shall be credited such
Member’s Capital Contributions, such Member’s distributive share of Profits
allocated pursuant to Section 3.1A, any items in the nature of income or gain
which are specially allocated to such Member

 
 

--------------------------------------------------------------------------------

 

pursuant to Article III, and the amount of any Company liabilities assumed by
such Member or which are secured by any property distributed to such Member, in
each case, as determined for Code Section 704(b) book purposes;
 
(2)           to each Member’s Capital Account there shall be debited the amount
of cash and the Carrying Value of any property distributed to such Member
pursuant to any provision of the LLC Agreement, such Member’s distributive share
of Losses allocated pursuant to Section 3.1B, any items in the nature of
expenses or losses which are specially allocated to such Member pursuant to
Article III, and the amount of any liabilities of such Member assumed by the
Company or which are secured by any property contributed by such Member to the
Company;
 
(3)           in the event all or a portion of a Member’s interest in the
Company is transferred in accordance with the terms of the LLC Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
it relates to the transferred interest;
 
(4)           in determining the amount of any liability for purposes of this
definition of Capital Account, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Treasury
Regulations; and
 
(5)           if the Members’ Company Percentages are adjusted pursuant to
Section 3.3D of the LLC Agreement, then to the extent consistent with the
requirements of Code Section 514(c)(9)(E), the Capital Account balances of the
Members shall be adjusted so that they equal an amount such that if all of the
Company’s property were sold for an amount of cash equal to its Carrying Value,
all of the liabilities of the Company were satisfied according to their terms
(except that if a nonrecourse liability exceeds the book value of the asset
securing such liability such calculation shall be made assuming such asset were
transferred to the lender in satisfaction of the liability), all Company Minimum
Gain and Member Nonrecourse Debt Minimum gain were properly taken into account,
and the net proceeds were distributed to the Members in accordance with the
provisions of Section 4.1, all Capital Accounts would equal zero after such
distribution.
 
Any other Company item which is required or authorized under Code Section 704(b)
to be reflected in Capital Accounts shall be so reflected.  The Capital Account
established for each Member shall at all times during the term of the Company be
maintained in accordance with this Exhibit and the capital accounting rules set
forth in Treasury Regulations Section 1.704-1(b)(2)(iv).  If at any time during
the term of the Company it is determined that the Capital Accounts shall not
have so been maintained, the Capital Accounts shall be retroactively adjusted to
conform to such requirements.
 
Section 2.2 Profits and Losses.  “Profits” and “Losses” means, for purposes of
computing the amount of Profits or Losses to be reflected in the Members’
Capital Accounts, for each Fiscal Year or other period for which allocations to
Members are made, an amount equal to the Company’s “overall partnership income”
(in the case of Profits) or “overall partnership loss” (in the case of Losses)
for such period determined in accordance with federal income tax principles and
with “overall partnership income” and “overall partnership loss” being defined
in Treasury Regulations Section 1.514(c)-2(c)(1), but excluding in such
calculation items specially
 

 
 

--------------------------------------------------------------------------------

 

allocated under Article III and disregarded in the determination of “overall
partnership income” or “overall partnership loss” under Treasury Regulations
Section 1.514(c)-2(d) or (g), with the following adjustments:
 
(1)           any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this provision shall be added to such taxable income or loss;
 
(2)           any expenditure of the Company described in Section 705(a)(2)(B)
of the Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into
account in computing Profits or Losses pursuant to this provision, shall be
subtracted from such taxable income or loss;
 
(3)           in the event the Carrying Value of any Company asset is adjusted
pursuant to this Exhibit, the amount of such adjustment shall be taken into
account as gain or loss from the disposition of such asset for purposes of
computing Profits or Losses, and shall be allocated in accordance with the
provisions of Section 3.1;
 
(4)           Book Gain or Book Loss from the sale or other disposition of any
Company asset shall be taken into account in lieu of any tax gain or tax loss
recognized by the Company by reason of such sale or other disposition;
 
(5)           in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period,
computed as provided in this Exhibit;
 
(6)           to the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in Liquidation of a Member’s interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the Company asset) or loss (if the adjustment decreases the basis of
the Company asset) from the disposition of the Company asset and shall be taken
into account for purposes of computing Profits or Losses; and
 
(7)           notwithstanding any other provision of this Section 2.2, any items
specially allocated pursuant to Section 3.3, 3.4 or 3.6 shall not be taken into
account in computing Profits and Losses.
 
(8)           If the Company’s taxable income or loss for such Fiscal Year or
other period, as adjusted in the manner provided above, is a positive amount,
such amount shall be the Company’s Profits for such Fiscal Year or other period;
and if a negative amount, such amount shall be the Company’s Losses for such
Fiscal Year or other period.
 
Section 2.3 Adjustments to Carrying Values
 
A.           Consistent with the provisions of Treasury Regulations Section
1.704-1(b)(2)(iv)(f), and as provided in Section 2.3B, the Carrying Value of
each Company asset shall
 

 
 

--------------------------------------------------------------------------------

 

be adjusted upward or downward to reflect any Book Gain or Book Loss
attributable to such Company asset, as of the times of the adjustments provided
in Section 2.3B hereof, as if such Book Gain or Book Loss had been recognized on
an actual sale of each such Company asset and allocated pursuant to Section 3.1.
 
B.           Unless the Members otherwise agree, such adjustments shall be made
as of any of the following times:  (i) immediately prior to the acquisition of
an additional interest in the Company by any new or existing Member in exchange
for more than a de minimis Capital Contribution; (ii) immediately prior to the
distribution by the Company to a Member of more than a de minimis amount of
money or other property as consideration for an interest in the Company;
(iii) in connection with the liquidation of the Company within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g); (iv) the grant of an interest
in the Company as consideration for the provision of services to or for the
benefit of the Company by an existing Member acting in a Member capacity or in
anticipation of being a Member; and (v) under generally accepted industry
accounting practices within the meaning of Treasury Regulations Section
1.704-l(b)(2)(iv)(f)(5).
 
C.           In accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(e), the Carrying Value of each Company asset distributed in
kind shall be adjusted upward or downward to reflect any Book Gain or Book Loss
attributable to such Company asset, as of the time such asset is distributed.
 
Section 2.4 No Liability for Capital.  No Member shall have any liability for
the return of the Capital Contribution of any other Member.
 
ARTICLE III                                ALLOCATION OF PROFITS, LOSSES AND
DEDUCTIONS
 
FOR BOOK AND TAX PURPOSES.
 
Section 3.1 Allocations of Profits and Losses
 
A. Except as otherwise provided in this Article III, Profits for each Fiscal
Year shall be allocated as follows:
 
(1) First, to BREA, ESC, and Columbia in accordance with their respective
relative Company Percentages, until the aggregate amount of Profits allocated to
BREA pursuant to this Section 3.1A(1) for the current and all previous Fiscal
Years is equal to the aggregate amount of Losses allocated to BREA pursuant to
Section 3.1B(5) for all previous Fiscal Years;
 
(2) Second, to BREA, ESC and Columbia in accordance with their respective
relative Company Percentages, until the aggregate amount of Profits allocated to
BREA and Columbia pursuant to this Section 3.1A(2) for the current and all
previous Fiscal Years is equal to the sum of:  (i) BREA’s 15% IRR Allocation and
Columbia’s 15% IRR Allocation as of end of the Fiscal Year for which the
allocation under this Section 3.1A(2) is being made and (ii) the aggregate
amount of Losses allocated to BREA and Columbia pursuant to Section 3.1B(4) for
all previous Fiscal Years;
 

 
 

--------------------------------------------------------------------------------

 



(3) Third, (a) 15% to ESC and (b) the balance to BREA, ESC and Columbia in
accordance with their respective relative Company Percentages until the
aggregate amount of Profits allocated to BREA and Columbia pursuant to this
Section 3.1A(3) for the current and all previous Fiscal Years is equal to the
sum of:  (i) BREA’s 20% IRR Allocation and Columbia’s 20% IRR Allocation as of
end of the Fiscal Year for which the allocation under this Section 3.1A(3) is
being made and (ii) the aggregate amount of Losses allocated to BREA and
Columbia pursuant to Section 3.1B(3) for all previous Fiscal Years;
 
(4) Fourth, (a) 20% to ESC and (b) the balance to BREA, ESC and Columbia in
accordance with their respective relative Company Percentages until the
aggregate amount of Profits allocated to BREA and Columbia pursuant to this
Section 3.1A(4) for the current and all previous Fiscal Years is equal to the
sum of:  (i) BREA’s 25% IRR Allocation and Columbia’s 25% IRR Allocation as of
end of the Fiscal Year for which the allocation under this Section 3.1A(4) is
being made and (ii) the aggregate amount of Losses allocated to BREA and
Columbia pursuant to Section 3.1B(2) for all previous Fiscal Years; and
 
(5) Fifth, (a) 25% to ESC and (b) the balance to BREA, ESC and Columbia in
accordance with their respective relative Company Percentages.
 
B. Except as otherwise provided in this Article III, Losses for each Fiscal Year
shall be allocated to the Members as follows:
 
(1) First, to BREA, ESC and Columbia (pro rata in accordance with the amount of
Losses allocable to BREA, ESC and Columbia for such Fiscal Year pursuant to this
Section 3.1B(1)), until the aggregate amount of Losses allocated to each of
BREA, ESC and Columbia pursuant to this Section 3.1B(1) for the current and all
previous Fiscal Years is equal to the aggregate amount of Profits allocated to
each of BREA, ESC and Columbia pursuant to Section 3.1A(5) for all previous
Fiscal Years;
 
(2) Second, to BREA, ESC and Columbia (pro rata in accordance with the amount of
Losses allocable to BREA, ESC and Columbia for such Fiscal Year pursuant to this
Section 3.1B(2)), until the aggregate amount of Losses allocated to each of
BREA, ESC and Columbia pursuant to this Section 3.1B(2) for the current and all
previous Fiscal Years is equal to the aggregate amount of Profits allocated to
each of BREA, ESC and Columbia pursuant to Section 3.1A(4) for all previous
Fiscal Years;
 
(3) Third, to BREA, ESC and Columbia (pro rata in accordance with the amount of
Losses allocable to BREA, ESC and Columbia for such Fiscal Year pursuant to this
Section 3.1B(3)), until the aggregate amount of Losses allocated to each of
BREA, ESC and Columbia pursuant to this Section 3.1B(3) for the current and all
previous Fiscal Years is equal to the aggregate amount of Profits allocated to
each of BREA, ESC and Columbia pursuant to Section 3.1A(3) for all previous
Fiscal Years;
 
(4) Fourth, to BREA, ESC and Columbia (pro rata in accordance with the amount of
Losses allocable to BREA, ESC and Columbia for such Fiscal Year pursuant to this
Section 3.1B(4)), until the aggregate amount of Losses allocated to each of
BREA, ESC and Columbia pursuant to this Section 3.1B(4) for the current and all
previous Fiscal Years is equal

 
 

--------------------------------------------------------------------------------

 

to the aggregate amount of Profits allocated to each of BREA, ESC and Columbia
pursuant to Section 3.1A(2) for all previous Fiscal Years; and
 
(5) Fifth, any remaining Losses shall be allocated to BREA, ESC and Columbia in
accordance with their respective relative Company Percentages.
 
C. Notwithstanding anything to the contrary contained in this Exhibit, if a
Termination Notice becomes effective, the percentages in Section 3.1A(3)(a),
Section 3.1A(4)(a) and Section 3.1A(5)(a) of this Exhibit shall be reduced to
zero.
 
D. From and after a BREA Sale (as defined in Section 4.5 of the LLC Agreement),
(i) each BREA Transferee shall be allocated its Company Percentage of all
Profits and Losses and (ii) all remaining Profits and Losses shall then be
allocated to BREA, ESC and Columbia pursuant to Sections 3.1A and 3.1B.
 
Section 3.2 Tax Allocations
 
A. Except as otherwise provided in this Section 3.2, items of Company income,
gain, loss and deduction shall be determined in accordance with Code Section
703, and the Members’ distributive shares of such items for purposes of Code
Section 702 shall be determined according to their respective shares of Profits
or Losses to which such items relate.
 
B. Subject to Section 3.2E(2), items of Company taxable income, gain, loss and
deduction with respect to any Company property contributed by a Member shall be
allocated among the Members in accordance with Code Section 704(c), as
determined by BREA, so as to take account of any variation between the adjusted
basis of such property to the Company for federal income tax purposes and its
Carrying Value.
 
C. If the Carrying Value of any asset of the Company is adjusted pursuant to the
Company’s maintenance of Capital Accounts under Article II, subsequent
allocations of items of taxable income, gain, loss and deduction with respect to
such property shall take account of any variation between the adjusted basis of
such asset for federal income tax purposes and its Carrying Value in the same
manner as under Code Section 704(c), as determined by BREA.
 
D. Allocations pursuant to Sections 3.2A, 3.2B and 3.2C are solely for purposes
of federal, state and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of Profits,
Losses, distributions or other Company items pursuant to any provision of this
Exhibit or the LLC Agreement.
 
E. Notwithstanding anything to the contrary in Exhibit or the LLC Agreement,
 
(1) without violating the requirements of Section 3.2E(2), all allocations under
this Exhibit may be adjusted insofar as may be required in the judgment of BREA
in order to minimize the recognition of UBTI by any Member which is (or has a
direct or indirect owner which is) a Qualified Organization; provided, that no
such adjustment that has a material adverse effect upon any Member shall be made
without such Member’s consent; and
 

 
 

--------------------------------------------------------------------------------

 



(2) notwithstanding Section 3.2E(1), all provisions under this Exhibit  and the
LLC Agreement shall be adjusted insofar as may be required to meet the
requirements of Code Section 514(c)(9)(E).
 
Section 3.3 Exceptions
 
A. Limitations.
 
(1) General Limitation.  Notwithstanding anything to the contrary contained in
this Article III, no allocation of Losses (or of other items of loss, deduction
or expense) shall be made to a Member which would cause such Member to have an
Adjusted Capital Account Deficit.  If the limitation contained in the preceding
sentence would apply to cause any Losses (or other items of loss, deduction or
expense) to be unavailable for allocation to all Members, then such Losses (or
other items of loss, deduction or expense) shall be allocated between or among
those Members who do not have an Adjusted Capital Account Deficit in accordance
with such Members’ interests in the Company within the meaning of Treasury
Regulations Section 1.704-1(b)(3).  To the extent permitted by the Code and the
Treasury Regulations and subject in all events to Section 3.2E(2), Losses (or
other items of loss, deduction or expense) specially allocated pursuant to this
Section 3.3 shall be taken into account in computing subsequent allocations of
Profits and Losses pursuant to this Article III, so that the net amount of any
items so allocated to each Member and the subsequent Profits and Losses
allocated to such Member pursuant to this Article III shall, to the extent
possible, be equal to the net amount that would have been allocated to such
Member pursuant to the provisions of this Article III if such special allocation
of Losses (or other items of loss, deduction or expense) had not occurred.
 
(2) Member Nonrecourse Deductions.  Notwithstanding anything to the contrary
contained in this Article III, any Member Nonrecourse Deductions that are (in
accordance with the principles set forth in Treasury Regulations Section
1.704-2(i)(2)) attributable to Member Nonrecourse Debt shall be allocated to the
Member that bears the Economic Risk of Loss for such Member Nonrecourse
Debt.  If more than one Member bears such Economic Risk of Loss, such Member
Nonrecourse Deductions shall be allocated between or among such Members in
accordance with the ratios in which they share such Economic Risk of Loss.  If
more than one Member bears such Economic Risk of Loss for different portions of
a Member Nonrecourse Debt, each such portion shall be treated as a separate
Member Nonrecourse Debt.
 
B. Minimum Gain Chargebacks.
 
(1) Company Minimum Gain.  Except to the extent provided in Treasury Regulations
Sections 1.704-2(f)(2), (3), (4) and (5), if for any fiscal year there is a net
decrease in Company Minimum Gain, before any other allocation pursuant to this
Article III is made there shall be specially allocated to each Member items of
Company income and gain for such fiscal year (and, if necessary, for subsequent
years) equal to such Member’s share of the net decrease in Company Minimum
Gain.  A Member’s share of the net decrease in Company Minimum Gain shall be
determined in accordance with Treasury Regulations Section 1.704-2(g)(2).  The
determination of the items of income and gain to be allocated pursuant to this
 

 
 

--------------------------------------------------------------------------------

 

Section 3.3B(1) shall be made in a manner consistent with the principles
contained in Treasury Regulations Section 1.704-2(f)(6).  To the extent
permitted by the Code and the Treasury Regulations and subject in all events to
Section 3.2E(2), items of income or gain specially allocated pursuant to this
Section 3.3B(1) shall be taken into account in computing subsequent allocations
of Profits and Losses pursuant to this Article III, so that the net amount of
any items so allocated to each Member and the subsequent Profits and Losses
allocated to such Member pursuant to this Article III shall, to the extent
possible, be equal to the net amount that would have been allocated to such
Member pursuant to the provisions of this Article III if the special allocations
of items of income or gain pursuant to this Section 3.3B(1) had not
occurred.  This Section 3.3B(1) is intended to comply with the “minimum gain
chargeback” requirement of Treasury Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.
 
(2) Member Nonrecourse Debt Minimum Gain.  Except to the extent provided in
Treasury Regulations Section 1.704-2(i)(4), if for any fiscal year there is a
net decrease in Member Nonrecourse Debt Minimum Gain, before any other
allocation pursuant to this Article III (other than an allocation required by
Section 3.3B(1)) is made there shall be specially allocated to each Member that
has a share of Member Nonrecourse Debt Minimum Gain at the beginning of such
fiscal year items of Company income and gain for such fiscal year (and, if
necessary, for subsequent fiscal years) equal to such Member’s share of such net
decrease in Member Nonrecourse Debt Minimum Gain.  The determination of a
Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain shall
be made in a manner consistent with the principles contained in Treasury
Regulations Section 1.704-2(i)(5).  The determination of the items of income and
gain to be allocated pursuant to this Section 3.3B(2) shall be made in a manner
consistent with the principles contained in Treasury Regulations Section
1.704-2(f)(6).  To the extent permitted by the Code and the Treasury Regulations
and subject in all events to Section 3.2E(2), items of income or gain specially
allocated pursuant to this Section 3.3B(2) shall be taken into account in
computing subsequent allocations of Profits and Losses pursuant to this Article
III, so that the net amount of any items so allocated to each Member and the
subsequent Profits and Losses allocated to such Member pursuant to this Article
III shall, to the extent possible, be equal to the net amount that would have
been allocated to such Member pursuant to the provisions of this Article III if
the special allocations of items of income or gain pursuant to this Section
3.3B(2) had not occurred.  This Section 3.3B(2) is intended to comply with the
“partner nonrecourse debt minimum gain chargeback” requirement of Treasury
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.
 
Section 3.4 Qualified Income Offset.  Notwithstanding anything to the contrary
contained in this Article III, in the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), there shall be specially allocated
to such Member such items of Company income and gain, at such times and in such
amounts as will eliminate as quickly as possible the deficit balance (if any) in
its Capital Account (in excess of the sum of such Member’s share of Company
Minimum Gain and such Member’s share of Member Nonrecourse Debt Minimum Gain)
created by such adjustments, allocations or distributions.  To the extent
permitted by the Code and the Treasury Regulations and subject in all events to
Section 3.2E(2), items of income and gain specially allocated pursuant to this
Section 3.4 shall be taken into account in computing subsequent allocations of
Profits and Losses pursuant to this Article III, so that the net amount of any
items so allocated to each Member and the subsequent Profits and Losses
allocated to such
 

 
 

--------------------------------------------------------------------------------

 

Member pursuant to this Article III shall, to the extent possible, be equal to
the net amount that would have been allocated to such Member pursuant to the
provisions of this Article III if such unexpected adjustments, allocations or
distributions had not occurred.  This Section 3.4 is intended to comply with the
“qualified income offset” requirement of Treasury Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
 
Section 3.5 Members’ Interests in Company Profits for Purposes of Section
752.  As permitted by Treasury Regulations Section 1.752-3(a)(3), the Members
hereby specify that solely for purposes of determining their respective shares
of excess Nonrecourse Liabilities of the Company, the Members’ respective shares
of Company profits shall be equal to their respective relative Company
Percentages.  The provisions of this Section 3.5 are intended to satisfy the
requirements of Section 704 and 514 of the Code and shall be interpreted in
accordance therewith for all purposes of this Agreement.
 
Section 3.6 Nonrecourse Deductions.  Nonrecourse Deductions for any Fiscal Year
shall be allocated to the Members in proportion to their respective relative
Company Percentages.
 
ARTICLE IV                                CERTAIN TAX AND ACCOUNTING MATTERS.
 
Section 4.1 Accounting Method.  Except as otherwise determined by BREA or
required by law, the Company shall use the accrual method of accounting for both
tax and financial reporting purposes.
 
Section 4.2 Taxable Year.  Except as otherwise determined by BREA or required by
law, the taxable year of the Company shall end on the 31st day of December of
each year.
 
Section 4.3 Withholding
 
A.           The Company is hereby authorized and directed by each Member to
withhold from distributions or other amounts payable to such Member such amount
or amounts as Administrative Member determines are required by the Code, the
Treasury Regulations and/or applicable provisions of State tax law, and to remit
such amount or amounts to the Internal Revenue Service and/or such other
applicable State taxing authority at such time or times as may from time to time
be required by the relevant taxing authority.  Any amount so withheld (as well
as any tax imposed on the Company by reference to the status of a Member as a
member of the Company) shall be treated for purposes of the LLC Agreement and
this Exhibit as a distribution (or other payment, if applicable) by the Company
to such Member.  If the Administrative Member determines at any time that the
amount required to be withheld with respect to any Member exceeds the amount
distributable (or other amount payable) to such Member at such time, such Member
shall immediately make a cash contribution (or payment) to the Company equal to
the amount of such excess, which amount, together with any amount actually
withheld, shall be remitted by the Administrative Member to the relevant taxing
authority or authorities.
 
B.           Each Member that is a “United States person” within the meaning of
Code Section 7701(a)(30) shall deliver to the Company two duly executed copies
of Internal Revenue Service Form W-9 (or such other certification as to such
Member’s status as a “United States person” as may be required by the Treasury
Regulations promulgated under Code Section 1446).
 

 
 

--------------------------------------------------------------------------------

 

Each Member that is not a “United States person” within the meaning of Code
Section 7701(a)(30) shall deliver to the Company two duly executed copies of
Internal Revenue Service Form W-8BEN, W-8IMY, W-8ECI, or W-8EXP, as applicable
(or such other certifications to such Member’s status as may be required by the
Treasury Regulations promulgated under Code Section 1446).
 
Section 4.4 Partnership Status.  The Company shall be operated as a partnership
for federal and state income tax purposes.  No Member shall take any position or
action inconsistent with the classification of the Company as a partnership for
federal income tax purposes.
 
Section 4.5 No Tax Confidentiality.  Notwithstanding anything to the contrary in
the LLC Agreement or this Exhibit, each Member (and each employee, agent or
representative of each Member) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Company and
all materials of any kind (including opinions or other tax analyses) that are
provided to the Company relating to such tax treatment and tax structure except
to the extent maintaining such confidentiality is necessary to comply with any
applicable U.S. federal or state securities laws.
 
Section 4.6 Certain Transactions.  Administrative Member shall not knowingly
cause the Company to engage directly or indirectly in a transaction that is a
“listed transaction” as defined in Treasury Regulations Section
1.6011-4(b)(2).  If Administrative Member becomes aware that the Company has
engaged directly or indirectly in a transaction that is a listed transaction or
a “prohibited reportable transaction” as defined by Code Section 4965(e), it
shall promptly notify the Members.
 
ARTICLE V                       LIQUIDATING DISTRIBUTIONS; DEFICIT FUNDING
OBLIGATION.
 
Section 5.1 Liquidating Distributions.  Notwithstanding anything to the contrary
contained in this Exhibit or in the LLC Agreement (but without intending to
limit the payment direction under Section 3.3B of the LLC Agreement), in the
event the Company is “liquidated” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g), liquidating distributions shall be made, in
compliance with Treasury Regulations Section 1.704-1(b)(2)(ii)(b)(2), to the
Members in accordance with their respective positive Capital Account
balances.  Subject to Section 3.2E(2), it is intended that such distributions
will result in the Members receiving aggregate distributions in the order of and
equal to the amount of distributions that would have been received if the
liquidating distributions were made in accordance with Article IV of the LLC
Agreement.  However, subject to Section 3.2E(2), if the balances in the Capital
Accounts do not result in such intention being satisfied, items of Profits and
Losses (including items of gross income if required to fulfill the intent of
this Section 5.1) will be reallocated among the Members for the Fiscal Year of
the liquidation (and, if necessary, prior Fiscal Years) to cause the balances in
the Members’ Capital Accounts to equal the intended amounts.  Notwithstanding
anything herein to the contrary, in the event the Company is liquidated within
the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g), liquidating
distributions shall be made by the end of the taxable year in which the Company
liquidates or, if later, within 90 days of the date of such
liquidation.  Distributions may be made to a trust for the purposes of an
orderly liquidation of the Company by the trust in accordance with the Act.
 

 
 

--------------------------------------------------------------------------------

 



Section 5.2 Deficit Restoration.  Notwithstanding anything to the contrary
contained in this Exhibit or in the LLC Agreement, if ESC has a deficit balance
in its Capital Account following the liquidation of its interest in the Company,
as determined after taking into account all Capital Account adjustments for the
Fiscal Year during which such liquidation occurs (other than those made pursuant
to this Section 5.2), ESC shall be obligated to restore to the Company by the
end of such Fiscal Year (or, if later, within 90 days after the date of such
liquidation) the lesser of (1) the amount of such deficit Capital Account
balance, (2) the excess, if any, of the aggregate amount of Distributable Cash
distributed to ESC pursuant to the Promote Clauses for the current and all prior
Fiscal Years over the aggregate amount of reasonable and customary bonuses
actually paid by ESC to any regional or divisional manager solely with respect
to the Properties or (3) BREA’s 15% IRR Deficiency determined as if liquidating
distributions were made without application of this Section 5.2, which amount
shall, upon liquidation of the Company, be paid to creditors of the Company or
distributed to the other Members in accordance with their positive Capital
Account balances.
 
ARTICLE VI                                 CLOSING OF COMPANY’S BOOKS IN
CONNECTION WITH
 
ADMISSION OF NEW MEMBER OR TRANSFER OF MEMBER’S
 
INTEREST.
 
Upon the effective date (the “Effective Date”) of the admission of a new Member
into the Company or of a valid transfer of all or part of a Member’s interest in
the Company pursuant to Article VI of the LLC Agreement, the books of the
Company shall be closed in accordance with Section 706(d) of the Code, and
consistent therewith:  (X) items of income, deduction, gain, loss and/or credit
of the Company that are recognized prior to the Effective Date shall be
allocated among those persons or entities who were Members in the Company prior
to the Effective Date; and (Y) items of income, deduction, gain, loss and/or
credit of the Company that are recognized after the Effective Date shall be
allocated among the persons or entities who were Members after the Effective
Date.
 
ARTICLE VII                                 .  TAX MATTERS PARTNER.
 
BREA shall be the “tax matters partner” of the Company as such term is defined
in Code Section 6231(a)(7), and it shall serve as such at the expense of the
Company with all powers granted to a tax matters partner under the Code.
 

 
 

--------------------------------------------------------------------------------

 

Exhibit “H”
 
FORM OF MANAGEMENT RIGHTS LETTER
 
__________ ___, 200_
 
The Property Owners Listed on Schedule I hererto (collectively, the “Owners”)


c/o [BRE/SW PORTFOLIO LLC]
_____________________
_____________________
_____________________


 


 
and
 
BRE/SW PORTFOLIO LLC
 
_____________________
_____________________
_____________________




BRE/SW Member LLC
c/o Blackstone Real Estate Advisors
345 Park Avenue, 32nd Floor
New York, New York 10154


Ladies and Gentlemen:
 
The Owners are direct or indirect wholly owned subsidiaries of [BRE/SW PORTFOLIO
LLC] (the “Parent” and the Owners, each referred to herein as “Property Owners”
or “Property Owner”).  [On the date hereof, the Owners are [acquiring] directly
(and, in the case of Parent, indirectly through the Owners) the beneficial title
of the property listed opposite the Owner’s name on Schedule A hereto (each
referred to herein as the “Property”).]  In connection with such acquisition,
each Property Owner hereby agrees that in addition to, and without prejudice to,
or limitation on, any of the rights of BRE/SW Member LLC (the “Company”) with
respect to its indirect interests in the Property Owner, the Company shall have
the right to:
 
(i) receive copies of all reports relating to the management or development of
the Property including management and development services provided by any
property manager or other third party retained by the Property Owner;
 
(ii) periodically inspect the Property and make recommendations to the Property
Owner relating to the management or development of the Property;
 
(iii) participate in any decisions with respect to the retention or the
termination of the services of any property manager with respect to the
Property;
 

 
 

--------------------------------------------------------------------------------

 

(iv) consult with appropriate officers of the Property Owner in advance with
respect to any significant management and development matters including, without
limitation, the management, participatory and development rights retained by the
Property Owner under that certain [Management Agreement] dated ________ __, 2009
by and among ______________ and the other entities listed on the signature pages
thereof; and
 
(v) such other consultation and participation rights with respect to the
Property as may be reasonably determined by the Company to be necessary to
qualify as a “real estate operating company” for purposes of the United States
Department of Labor Regulation published at 29 C.F.R. Section 2510.3-101(d) (a
“REOC”).
 
The Property Owners agree to consider in good faith the recommendations of the
Company hereunder in connection with the matters on which it is consulted as
described above.
 
In the event the Company transfers all or any portion of its investment in the
Property Owner to an affiliated entity that is intended to qualify as a REOC,
such transferee shall be afforded the same rights with respect to the Property
afforded to the Company hereunder.
 
This letter agreement and the rights and the duties of the parties hereto shall
be governed by, and construed in accordance with, the laws of the State of New
York and may be executed in counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same instrument.
 
[remainder of page intentionally left blank]
 

 
